         
         Case 19-50130-gs           Doc 88     Entered 08/08/19 14:43:45        Page 1 of 161



      -HIIUH\/+DUWPDQ(VT
       1HYDGD%DU1R
      +$570$1 +$570$1
       :3OXPE/DQH6XLWH%
      5HQR19
       7HOHSKRQH  
      )D[  
       QRWLFHV#EDQNUXSWF\UHQRFRP
      $WWRUQH\IRU&KULVWLQD/RYDWR&KDSWHU7UXVWHH
       
     
                                81,7('67$7(6%$1.5837&<&2857
         
                                         ',675,&72)1(9$'$

            ,QUH                                         /HDG&DVH1R%.JV
                                                             &KDSWHU 
           '28%/(-803,1&                             
                                                           -RLQWO\$GPLQLVWHUHGZLWK
                                                            
                  'HEWRU                                  JV '&6RODU6ROXWLRQV,QF
                                                            JV '&6RODU'LVWULEXWLRQ,QF
                                                             JV '&6RODU)UHHGRP,QF
           ;$IIHFWV'&6RODU6ROXWLRQV,QF          
             $IIHFWV'&6RODU'LVWULEXWLRQ,QF     */2%$/127(65(6(59$7,212)
           $IIHFWV'&6RODU)UHHGRP,QF          5,*+76$1'67$7(0(172)
           $IIHFWV'RXEOH-XPS,QF               /,0,7$7,2160(7+2'2/2*<$1'
                                                           ',6&/$,0(5





                                                         
                                                           6&+('8/(62)$66(76$1'/,$%,/,7,(6
                                                         
                                                           67$7(0(172)),1$1&,$/$))$,56
                                                          
                                                            1R+HDULQJ5HTXLUHG
       
                      &KULVWLQD /RYDWR &KDSWHU  WUXVWHH ³7UXVWHH´  IRU WKH MRLQWO\ DGPLQLVWHUHG
       EDQNUXSWF\ HVWDWHV ³(VWDWHV´  RI 'RXEOH -XPS ,QF '& 6RODU 6ROXWLRQV ,QF '& 6RODU
       'LVWULEXWLRQ,QFDQG'&6RODU)UHHGRP,QFLVFRQWHPSRUDQHRXVO\ILOLQJWKHVH*OREDO1RWHV DV
       GHILQHGEHORZ DVDVXSSOHPHQWWRDQGLQWHJUDOSDUWRIWKH6FKHGXOHVRI$VVHWVDQG/LDELOLWLHV WKH
       ³6FKHGXOHV´ DQG6WDWHPHQWRI)LQDQFLDO$IIDLUV WKH³62)$´ IRU'&6RODU6ROXWLRQV,QF ³'&
       6RODU6ROXWLRQV´RUWKH³'HEWRU´ ILOHGLQWKH8QLWHG6WDWHV%DQNUXSWF\&RXUW'LVWULFWRI1HYDGD
       7KH7UXVWHHSUHSDUHGWKH6FKHGXOHVDQG62)$DVRIWKH3HWLWLRQ'DWH DVGHILQHGLQWKH
       IROORZLQJ VHFWLRQ  SXUVXDQW WR VHFWLRQ  RI 7LWOH  RI WKH 8QLWHG 6WDWHV %DQNUXSWF\
       &RGH DV DPHQGHG WKH ³%DQNUXSWF\ &RGH´  DQG 5XOH  RI WKH )HGHUDO 5XOHV RI


                                                             
         
          
          Case 19-50130-gs              Doc 88       Entered 08/08/19 14:43:45             Page 2 of 161



         %DQNUXSWF\ 3URFHGXUH WKH ³%DQNUXSWF\ 5XOHV´  ZLWK WKH DVVLVWDQFH RI KHU ILQDQFLDO
         DGYLVRUV7KHVH *OREDO1RWHV5HVHUYDWLRQRI5LJKWVDQG6WDWHPHQWRI/LPLWDWLRQV0HWKRGRORJ\
         DQG'LVFODLPHU5HJDUGLQJWKH'HEWRU¶V6FKHGXOHVDQG62)$ WKH³*OREDO1RWHV´ DUHLQFRUSRUDWHG
         E\UHIHUHQFHLQDQGFRPSULVHDQLQWHJUDOSDUWRIWKH6FKHGXOHVDQG62)$DQGVKRXOGEHUHIHUUHG
         WRDQGUHYLHZHGLQFRQQHFWLRQZLWKDQ\UHYLHZRIWKH6FKHGXOHVDQG62)$
         %DFNJURXQG
                          2Q -DQXDU\   'RXEOH -XPS ,QF DQG WKH 5HDO (VWDWH 'HEWRUV HDFK
         FRPPHQFHGDFDVHE\ILOLQJSHWLWLRQVIRUUHOLHIXQGHUFKDSWHURI WKH %DQNUXSWF\&RGH2Q
         )HEUXDU\ WKH³3HWLWLRQ'DWH´ '&6RODU6ROXWLRQVFRPPHQFHGDFDVHE\ILOLQJDSHWLWLRQ
        IRUUHOLHIXQGHUFKDSWHURIWKH%DQNUXSWF\&RGH2Q)HEUXDU\'&6RODU'LVWULEXWLRQ
        ,QF ³'&6RODU'LVWULEXWLRQ´ FRPPHQFHGDFDVHE\ILOLQJDSHWLWLRQIRUUHOLHIXQGHUFKDSWHU
        RIWKH%DQNUXSWF\&RGH)LQDOO\RQ)HEUXDU\'&6RODU)UHHGRP,QFFRPPHQFHGDFDVH
        E\ILOLQJDSHWLWLRQIRUUHOLHIXQGHUFKDSWHURIWKH%DQNUXSWF\&RGH FROOHFWLYHO\WKH³&KDSWHU
        &DVHV´ 
                         2Q)HEUXDU\WKH&RXUWJUDQWHGWKH'HEWRUV¶UHTXHVWWKDWWKH&KDSWHU





        &DVHVEHMRLQWO\DGPLQLVWHUHG
                         2Q0DUFKWKH&RXUWHQWHUHGLWVFinal Order (I) Authorizing the Retention
        of GlassRatner Advisory & Capital Group, LLC to Provide Chief Restructuring Officer and
        Certain Additional Personnel, (II) Designating Seth R. Freeman as Debtors’ Chief Restructuring
        Officer Effective as of the Petition Date >'RF@
                         'HVSLWHWKHLUHIIRUWVDQGWKRVHRIWKH'HEWRUV¶ILQDQFLDODGYLVRUWKH&52DQGRWKHU
        FRXUWDSSURYHGSURIHVVLRQDOVWKH'HEWRUVZHUHXQDEOHWRVHFXUHILQDQFLQJDQGDVDUHVXOWZHUH
        OHIWZLWKRXWIXQGVWRUHRUJDQL]H$FFRUGLQJO\RQ0DUFKWKH'HEWRUVILOHGDPRWLRQWR
        FRQYHUWWKHFDVHWR&KDSWHU>'RF1R@
                                              
          
               'RXEOH -XPS ,QF ³+ROGLQJV´  'RUD 'RJ 3URSHUWLHV //& 'RJ %OXH 3URSHUWLHV //& %UDQG\ %R\
     3URSHUWLHV//&&KDQQHO5RDG//&3DUN5RDG//&0DVRQ&LUFOH//& WKH³5HDO(VWDWH'HEWRUV´ 
     '&6RODU6ROXWLRQV,QF'&6RODU'LVWULEXWLRQ,QFDQG'&6RODU)UHHGRP,QF WKH³'&6RODU'HEWRUV´ 
         FROOHFWLYHO\WKH³'HEWRUV´ 
    
          


                                                                     
          
         
         Case 19-50130-gs          Doc 88      Entered 08/08/19 14:43:45           Page 3 of 161



                     %\RUGHUGDWHG0DUFKWKH&KDSWHU&DVHVZHUHFRQYHUWHGWR&KDSWHU
          2Q WKH VDPH GD\ &KULVWLQD /RYDWR ZDV DSSRLQWHG 7UXVWHH RI +ROGLQJV DQG WKH '& 6RODU
        FRUSRUDWH'HEWRUV
        *HQHUDO'LVFODLPHU
                     7KH6FKHGXOHVDQGWKH62)$DUHXQDXGLWHGDQGVXEMHFWWRSRWHQWLDODGMXVWPHQW,Q
        SUHSDULQJWKH6FKHGXOHVDQGWKH62)$WKH7UXVWHHDQGKHUSURIHVVLRQDOVUHOLHGRQILQDQFLDOGDWD
        GHULYHGIURPWKH'HEWRU¶VERRNVDQGUHFRUGVWKDWZDVDYDLODEOHDWWKHWLPHRISUHSDUDWLRQ7KH
        7UXVWHHDQGKHUSURIHVVLRQDOVKDYHPDGHUHDVRQDEOHHIIRUWVWRHQVXUHWKDWWKH6FKHGXOHVDQGWKH
        62)$ DUH DV DFFXUDWH DQG FRPSOHWH DV SRVVLEOH XQGHU WKH FLUFXPVWDQFHV KRZHYHU VXEVHTXHQW
       LQIRUPDWLRQRUGLVFRYHU\PD\UHVXOWLQFKDQJHVWRWKH6FKHGXOHVDQG62)$DQGHUURUVRURPLVVLRQV
       PD\ H[LVW  ,W LV QRWHG WKDW RQ 'HFHPEHU   WKH EXVLQHVV RIILFHV RSHUDWHG E\ '& 6RODU
       6ROXWLRQVZHUHWKHVXEMHFWRIDVHL]XUHDFWLRQE\WKH8QLWHG6WDWHVGXULQJZKLFKVXEVWDQWLDOO\DOO
       RILWVEXVLQHVVUHFRUGVZHUHUHPRYHGDQGDUHFXUUHQWO\EHLQJKHOGE\WKH)%,$OWKRXJKWKH7UXVWHH
       KDVDFRS\RIWKHPDLQVHUYHUPDLQWDLQHGE\WKH'HEWRULWVDFFXUDF\DQGFRPSOHWHQHVVLVXQNQRZQ
       7KXVWKH7UXVWHHLVDWDGLVDGYDQWDJHLQKHUHIIRUWVWRSUHSDUHFRPSOHWHDQGDFFXUDWH6FKHGXOHV





       DQG62)$IRUWKH'&6RODU6ROXWLRQVHVWDWHDVRIWKH3HWLWLRQ'DWH
                    7KH7UXVWHHUHVHUYHVDOOULJKWVWRDPHQGRUVXSSOHPHQWWKH6FKHGXOHVDQG62)$
       IURPWLPHWRWLPHLQDOOUHVSHFWVDVPD\EHQHFHVVDU\RUDSSURSULDWHLQFOXGLQJWKHULJKWWRGLVSXWH
       RURWKHUZLVHDVVHUWRIIVHWVRUGHIHQVHVWRDQ\FODLPUHIOHFWHGRQWKH6FKHGXOHVDQG62)$DVWRDQ\
       DPRXQWOLDELOLW\FODVVLILFDWLRQLGHQWLW\RIGHEWRURUWRRWKHUZLVHVXEVHTXHQWO\GHVLJQDWHDQ\FODLP
       DV³GLVSXWHG´³FRQWLQJHQW´RU³XQOLTXLGDWHG´)XUWKHUPRUHQRWKLQJFRQWDLQHGLQWKH6FKHGXOHV
       62)$RUWKH*HQHUDO1RWHVVKDOOFRQVWLWXWHDZDLYHURIDQ\RIWKH7UXVWHH¶VULJKWVRUDQDGPLVVLRQ
       ZLWK UHVSHFW WR WKHVH FKDSWHU  FDVHV LQFOXGLQJ DQ\ LVVXHV LQYROYLQJ REMHFWLRQV WR FODLPV
       VXEVWDQWLYHFRQVROLGDWLRQGHIHQVHVDIILUPDWLYHFODLPVDJDLQVWWKLUGSDUWLHVRUULJKWVDJDLQVWWKLUG
       SDUWLHVRWKHULVVXHVWKDWW\SLFDOO\DULVHXQGHUWKH%DQNUXSWF\&RGH
       
       
       


                                                              
         
         
         Case 19-50130-gs         Doc 88      Entered 08/08/19 14:43:45       Page 4 of 161



                                     1RWHVRQ6FKHGXOHVRI$VVHWVDQG/LDELOLWLHV
        0HWKRGRI9DOXDWLRQ
                      8QOHVVRWKHUZLVHQRWHGWKHFDUU\LQJYDOXHRQWKH'HEWRU¶VERRNVDQGUHFRUGV QHW
        ERRNYDOXH DVRIWKH3HWLWLRQ'DWHUDWKHUWKDQWKHFXUUHQWPDUNHWYDOXHVRIWKH'HEWRU¶VLQWHUHVW
        LQWKHSURSHUW\DQGRIWKH'HEWRU¶VOLDELOLWLHVLVUHIOHFWHGRQWKH'HEWRU¶V6FKHGXOHVDQG62)$
        7KHQHWERRNYDOXHPD\QRWFRUUHVSRQGWRPDUNHWYDOXHRUOLTXLGDWLRQYDOXHRIZKLFKPD\EH
        HLWKHUKLJKHURUORZHU
        ,QVLGHUV
                     7KH7UXVWHHDQGKHUSURIHVVLRQDOVKDYHDWWHPSWHGWRLQFOXGHDOOSD\PHQWVPDGHRQ
       RUZLWKLQPRQWKVEHIRUHWKH3HWLWLRQ'DWHWRDQ\LQGLYLGXDORUHQWLW\GHHPHGWREHDQ³LQVLGHU´
       7KHOLVWLQJRIDSDUW\DVDQLQVLGHULQWKH62)$LVQRWLQWHQGHGWREHQRUVKRXOGEHFRQVWUXHGDVD
       OHJDOFKDUDFWHUL]DWLRQRIVXFKSDUW\DVDQLQVLGHUDQGGRHVQRWDFWDVDQDGPLVVLRQRIDQ\IDFW
       FODLPULJKWRUGHIHQVHDQGDOOVXFKULJKWVFODLPVDQGGHIHQVHVDUHKHUHE\H[SUHVVO\UHVHUYHG
       
           *OREDO1RWHV&RQWURO,QWKHHYHQWWKDWWKH6FKHGXOHVDQG62)$GLIIHUIURPWKHIRUHJRLQJ





                                    *OREDO1RWHVWKH*OREDO1RWHVVKDOOFRQWURO
       
                                          (1'2)*/2%$/127(6   
                   6&+('8/(6$1'67$7(0(176%(*,1217+()2//2:,1*3$*( 
             
               
       
    
    
    
    
    
    
    


                                                            
         
                               Case
 Fill in this information to identify the 19-50130-gs
                                          case:               Doc 88         Entered 08/08/19 14:43:45                      Page 5 of 161

 Debtor name                            DC Solar Solutions, Inc.

 United States Bankruptcy Court for the:
                            District of Nevada, Reno Division

 Case number (if known):           19-50130-GS
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.

 Part 1: Cash and cash equivalents


       1. Does the debtor have any cash or cash equivalents?

     ❑No. Go to Part 2.
     ✔Yes. Fill in the information below.
     ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                       Current value of debtor's
                                                                                                                                            interest



       2. Cash on hand



       3. Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)             Type of account                         Last 4 digits of account number

       3.2 CTBC Bank                                                   Checking account                             1916                                ($2,205.93)

       3.1 Bank of America                                             Checking account                             1020                                  ($369.91)


       4. Other cash equivalents (Identify all)

       Name of institution (bank or brokerage firm)
       None

       5. Total of Part 1

       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                                   ($2,575.84)



 Part 2: Deposits and prepayments




Official Form 206A/B                                          Schedule A/B: Assets — Real and Personal Property                                               page 1
Debtor                   Case 19-50130-gs
               DC Solar Solutions, Inc.                     Doc 88          Entered 08/08/19   14:43:45
                                                                                     Case number                 Page 6 of 161
                                                                                                 (if known) 19-50130-GS
               Name

         6. Does the debtor have any deposits or prepayments?

     ❑No. Go to Part 3.
     ✔Yes. Fill in the information below.
     ❑


                                                                                                                      Current value of
                                                                                                                      debtor's interest


         7. Deposits, including security deposits and utility deposits




 Description, including name of holder of deposit


 7.1 Escrow Deposit (See Attachment 7.1)                                                                                         $100,000.00


 7.2 Deposit (See Attachment 7.2)                                                                                                    $508.63


         8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent


 Description, including name of holder of prepayment


 8.1 Prepaid Expenses (See Attachment 8.1)                                                                                     $9,590,553.00


      9. Total of Part 2.




 Add lines 7 through 8. Copy the total to line 81.                                                                            $9,691,061.63




 Part 3: Accounts receivable



      10. Does the debtor have any accounts receivable?

     ❑No. Go to Part 4.
     ✔Yes. Fill in the information below.
     ❑


                                                                                                                      Current value of debtor's
                                                                                                                      interest


      11. Accounts Receivable




 11a. 90 days old or less:             $86,341,003.17           -
                                                                                 Unknown
                                                                                    $0.00                = ...... ➔              Unknown
                                                                                                                                      $0.00
                              face amount                           doubtful or uncollectible accounts




Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                              page 2
Debtor                   Case 19-50130-gs
               DC Solar Solutions, Inc.                        Doc 88            Entered 08/08/19   14:43:45
                                                                                          Case number                 Page 7 of 161
                                                                                                      (if known) 19-50130-GS
              Name

 11b. Over 90 days old:               $1,596,248,277.21             -                  Unknown
                                                                                         $0.00                   = ...... ➔                       Unknown
                                                                                                                                                      $0.00
                              face amount                                doubtful or uncollectible accounts

                                                                                          *Substantially all of the A/R is doubtful as to collectibility.
      12. Total of Part 3



                                                                                                                                                 Unknown
                                                                                                                                                     $0.00
Current value on lines 11a + 11b = line 12. Copy the total to line 82.




 Part 4: Investments



      13. Does the debtor own any investments?

     ✔ No. Go to Part 5.
     ❑
     ❑Yes. Fill in the information below.


                                                                                                       Valuation method               Current value of debtor's
                                                                                                       used for current value         interest


      14. Mutual funds or publicly traded stocks not included in Part 1

     Name of fund or stock:


 None

      15. Non-publicly traded stock and interests in incorporated and unincorporated
          businesses, including any interest in an LLC, partnership, or join venture

     Name of entity:                                                           % of ownership:




 None



      16. Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1

     Describe:



 None

      17. Total of Part 4




 Add lines 14 through 16. Copy the total to line 83.




 Part 5: Inventory, excluding agriculture assets




Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                            page 3
                                                                                                                                                    Attachment 7.1
30           Case 19-50130-gs                          Doc 88'&6RODU6ROXWLRQV,QF
                                                                      Entered 08/08/19 14:43:45                                  Page 8 of 161

$FFUXDO%DVLV
                                                                        $FFRXQW4XLFN5HSRUW
                                                                          $VRI)HEUXDU\
                      7\SH            'DWH                       1DPH                                               0HPR                           $PRXQW

     ā(VFURZ'HSRVLW
                     %LOO              )LUVW$PHULFDQ7LWOH+HQGHUVRQ19   $31*UHHQ9DOOH\&DUQHJLH(VFURZ'HSRVLW    
                     %LOO              )LUVW$PHULFDQ7LWOH+HQGHUVRQ19   $31%HOWZD\(VFURZ'HSRVLW                  
     7RWDOā(VFURZ'HSRVLW                                                                                                                  
727$/                                                                                                                                              




                                                                                                                                                        WĂŐĞϭŽĨϭ
30                   Case 19-50130-gs                 Doc 88 '&6RODU6ROXWLRQV,QF
                                                                      Entered 08/08/19 14:43:45                     Page 9 of 161 Attachment 7.2
                                                        $FFRXQW4XLFN5HSRUW
$FFUXDO%DVLV
                                                                   $VRI)HEUXDU\
                           7\SH     'DWH                1XP                          1DPH                               0HPR                        $PRXQW
     ā'HSRVLW
                       &KHFN         3HWW\&DVK          &LW\RI%HQLFLD           5HFHLSW:DWHUIRU,QGLDQD               
                       &KHFN         'HELW%RI$          5HSXEOLF6HUYLFHV,QF     $FFW'HSRVLWIRU/DV9HJDV*DUEDJH              
     7RWDO                                                                                                                                      




                                                                                                                                                  WĂŐĞϭŽĨϭ
                    Case 19-50130-gs   Doc 88            Entered 08/08/19 14:43:45   Page 10 of 161
                                                                                                      $WWDFKPHQW
'&6RODU6ROXWLRQV,QF
3UHSDLG([SHQVHV


                                   %DODQFHDVRI
               'HVFULSWLRQ
                                        
&KLS*DQDVVL5DFLQJ//&           
*UHJRU\ $SSHO,QF              
7KH+DUWIRUG                       
/LEHUW\0XWXDO                     
+DQRYHU,QVXUDQFH*URXS            
6WRQH&UHHN,QVXUDQFH              
0LVF,QVXUDQFH                    
867RZHU                           
/XPLQDU\'LIIXVLRQ                 
([WUHPH0DQXIDFWXULQJ              
2DNKXUVW&RXQWU\&OXE              
67$'&3 /96WDGLXP                 
7RWDO                              




*ODVV5DWQHU                                                                                             3DJHRI
$0             Case 19-50130-gs           Doc 88 '&6RODU6ROXWLRQV,QF
                                                         Entered 08/08/19 14:43:45                               Page 11 $FFRXQWV5HFHLYDEOH
                                                                                                                         of 161

                                                          $5$JLQJ6XPPDU\
                                                           $VRI)HEUXDU\

                                               &XUUHQW                                            !              727$/

      6RODU(FOLSVH,QYHVWPHQW)XQG;;;,,,                                           
      6RODU(FOLSVH,QYHVWPHQW)XQG;;,;                                                
      6RODU(FOLSVH,QYHVWPHQW)XQG;;,,,                                               
      6RODU(FOLSVH,QYHVWPHQW)XQG;;;,9                                               
      6RODU(FOLSVH,QYHVWPHQW)XQG;;;                                                 
      6RODU(FOLSVH,QYHVWPHQW)XQG;9,,,                                               
      6RODU(FOLSVH,QYHVWPHQW)XQG;;9,                                                  
      6RODU(FOLSVH,QYHVW)XQG,;                                                                    
      6RODU(FOLSVH,QYHVWPHQW)XQG;;;9                                                                    
      6RODU(FOLSVH,QYHVWPHQW)XQG;;;,,                                                  
      6RODU(FOLSVH,QYHVWPHQW)XQG;9,                                                      
      6RODU(FOLSVH,QYHVWPHQW)XQG;;9,,                                                    
      6RODU(FOLSVH,QYHVW)XQG,9                                                           
      6RODU(FOLSVH,QYHVWPHQW)XQG;,9                                                      
      6RODU(FOLSVH,QYHVW)XQG9,,                                                          
      6RODU(FOLSVH,QYHVWPHQW)XQG;;,,                                                     
      6RODU(FOLSVH,QYHVW)XQG9,,,                                                         
      6RODU(FOLSVH,QYHVW)XQG;,                                                           
      6RODU(FOLSVH,QYHVW)XQG;,,                                                          
      6RODU(FOLSVH,QYHVWPHQW)XQG;,;                                                      
      6RODU(FOLSVH,QYHVWPHQW)XQG;9                                                       
      86%'&6RODU)XQG,,                                                                   
      6RODU(FOLSVH,QYHVWPHQW)XQG;;;,                                                     
      6RODU(FOLSVH,QYHVWPHQW)XQG;;9,,,                                                   
      6RODU(FOLSVH,QYHVWPHQW)XQG;;,9                                                     
      6RODU(FOLSVH,QYHVWPHQW)XQG;;,                                                      
      6RODU(FOLSVH,QYHVWPHQW)XQG;9,,                                                     
      6RODU(FOLSVH,QYHVW)XQG9,                                                           
      6RODU(FOLSVH,QYHVW)XQG9                                                            
      6RODU(FOLSVH,QYHVWPHQW)XQG;;                                                       
      86%'&6RODU)XQG,                                                                      
      6RODU(FOLSVH,QYHVW)XQG;                                                              
      )(,,QYHVWRUV,//&                                                                          
      6RPD\+ROGLQJV//&                                                                              
      6RODU(FOLSVH,QYHVW)XQG                                                                                  
      %DUU\+DFNHU6ROXWLRQV                                                                                     
      -*(QHUJ\6ROXWLRQV                                                                                    
      -HII 3DXOHWWH&DUSRII                                                                                    
      (IILFLHQW(QHUJ\'LVWULEXWLRQB,QF                                                                      
      'RJ%OXH3URSHUW\                                                                                        
      5RQDOG(OYLGJH                                                                                             
      'ZXOHW 'ZXOHWB                                                                                          
      6RODU(FOLSVH,QYHVW)XQG,,,                                                                              
      'RV+HUQDQV//&                                                                                          
      'ZXOHW)DPLO\3DUWQHUVB                                                                                   
      0D[ZHOO:D\//&                                                                                   
      *UHJB1HOVRQ                                                                                                
      $OODQ+XDQJDQG&KLQ:HQ&KR                                                                                
      .HQB&DUSRII                                                                                                   
      0,VF,QFRPH                                                                                                   
      &KDQQHO5RDG//&                                                                                         
      3DUN5RDG//&                                                                                               
      5DXOH2FDPSR                                                                                          
      0DUWLQH]&OLSSHUV%DVHEDOO&RUSRUDWLRQ                                                                    
      ,QVLJKW*ODVV,QF                                                                                      
      0DUN6FRWW&RQVWUXFWLRQ                                                                                  
      $QWLRFK0LQL6WRUDJH                                                                                         
      %D\$UHD6FUHHQSULQW                                                                                         
      'RUD'RJ3URSHUWLHV                                                                                           
      *R*UHHQ6WXGLR5HQWDOV,QF                                                                                 




                                                                                                                                         WĂŐĞϭŽĨϮ
$0            Case 19-50130-gs                Doc 88 '&6RODU6ROXWLRQV,QF
                                                             Entered 08/08/19 14:43:45                                        Page 12 $FFRXQWV5HFHLYDEOH
                                                                                                                                      of 161

                                                                 $5$JLQJ6XPPDU\
                                                                  $VRI)HEUXDU\

      $KHUQ$'//&                                                                                                                  
      0DVRQ//&                                                                                                                         
      +HDGZD\V+DLUDQG'D\6SD                                                                                                                 
      %UDQG\%R\3URSHUWLHV                                                                                                                     
      3LNH/DQH//&                                                                                                                      
      )RX'RJ3URSHUWLHV                                                                                                                        
      6RODUPRUH,QYHVWPHQWV,QF                                                                                                                   
      6RODU0RUH0DQDJHPHQW6HULYFHV,QF                                                                                                          
      &'5/1XWULWLRQDO,QF                                                                                                                       
      5HQHZDEOH:DVWH6ROXWLRQV//&                                                                                                                  
      6$,&&5$1(                                                                                                                                   
      6XEWRWDODFFRXQWVUHFHLYDEOH                                                               
      '&6RODU)UHHGRP,QF                                                                                                                     
      '&62/$5',675,%87,21                                                                                                        
      7RWDODFFRXQWVUHFHLYDEOHSHU4XLFN%RRNV                    




                                                                                                                                                               WĂŐĞϮŽĨϮ
Debtor                     Case 19-50130-gs
                 DC Solar Solutions, Inc.                       Doc 88          Entered 08/08/19   14:43:45
                                                                                          Case number                Page 13 of 161
                                                                                                      (if known) 19-50130-GS
                Name

       18. Does the debtor own any inventory (excluding agriculture assets)?

 ❑No. Go to Part 6.
 ✔Yes. Fill in the information below.
 ❑



  General description                                          Date of the last       Net book value of          Valuation method used Current value of
                                                               physical inventory     debtor's interest          for current value     debtor's interest
                                                                                      (Where available)
 19.     Raw materials
 20.     Work in progress
 21.     Finished goods, including goods held for resale
 22.     Other inventory or supplies
         See Footnote                                                                            $5,000,000.00                                       $5,000,000.00
                                                               MM / DD / YYYY



 23.     Total of Part 5
                                                                                                                                                       $5,000,000.00
         Add lines 19 through 22. Copy the total to line 84.

 24.     Is any of the property listed in Part 5 perishable?                                                          *The net book value of inventory was estimated
         ✔ No
         ❑                                                                                                            based on best available information, including
                                                                                                                      an estimate provided by the auctioneer. The
         ❑Yes                                                                                                         Debtor's records do not provide sufficient detail
 25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?      to classify inventory by raw materials, work-in-
         ✔ No
         ❑                                                                                                            process, and finished goods.
         ❑Yes
 26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)



       27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 ✔ No. Go to Part 7.
 ❑
 ❑Yes. Fill in the information below.



  General description                                                                  Net book value of         Valuation method used Current value of
                                                                                       debtor's interest         for current value     debtor's interest
                                                                                       (Where available)
 28.     Crops—either planted or harvested
         None

 29.     Farm animals Examples: Livestock, poultry, farm-raised fish
         None

 30.     Farm machinery and equipment (Other than titled motor vehicles)
         None

 31.     Farm and fishing supplies, chemicals, and feed
         None

 32.     Other farming and fishing-related property not already listed in Part 6

Official Form 206A/B                                              Schedule A/B: Assets — Real and Personal Property                                      page 4
Debtor                     Case 19-50130-gs
                 DC Solar Solutions, Inc.                      Doc 88        Entered 08/08/19   14:43:45
                                                                                       Case number                Page 14 of 161
                                                                                                   (if known) 19-50130-GS
                Name
         None


 33.     Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.

 34.     Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes
 35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 36.     Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
 37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles



       38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 ❑No. Go to Part 8.
 ✔Yes. Fill in the information below.
 ❑



  General description                                                                     Net book value of           Valuation method used Current value of
                                                                                          debtor's interest           for current value     debtor's interest
                                                                                          (Where available)
 39.     Office furniture
         Office Furniture & Equipment                                                      See footnote in Part 8 Tax Basis (See                        Unknown
                                                                                                                  attached Basis and
                                                                                                                  Depreciation
                                                                                                                  Schedule)

 40.     Office fixtures
         Roof Top Solar System                                                                                $0.00    Tax Basis (See                   Unknown
                                                                                                                       attached Basis and
                                                                                                                       Depreciation
                                                                                                                       Schedule)

         Leasehold Improvements                                                                               $0.00    Tax Basis (See                    Unknown
                                                                                                                       attached Basis and
                                                                                                                       Depreciation
                                                                                                                       Schedule)

 41.     Office equipment, including all computer equipment and
         communication systems equipment and software
         Other Misc. Equipment (Computers, Copier, etc.)                                   See footnote in Part 8 Tax Basis (See                         Unknown
                                                                                                                  attached Basis and
                                                                                                                  Depreciation
                                                                                                                  Schedule)




Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                                          page 5
Debtor                      Case 19-50130-gs
                  DC Solar Solutions, Inc.                       Doc 88          Entered 08/08/19   14:43:45
                                                                                           Case number                Page 15 of 161
                                                                                                       (if known) 19-50130-GS
                Name
 42.     Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles
         None


 43.     Total of Part 7
                                                                                                                                                             Unknown
                                                                                                                                                                  $0.00
         Add lines 39 through 42. Copy the total to line 86.

 44.     Is a depreciation schedule available for any of the property listed in Part 7?
         ❑No
         ✔Yes
         ❑
 45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 8: Machinery, equipment, and vehicles



        46. Does the debtor own or lease any machinery, equipment, or vehicles?

        ❑No. Go to Part 9.
        ✔Yes. Fill in the information below.
        ❑



  General description                                                                      Net book value of         Valuation method used Current value of
  Include year, make, model, and identification numbers (i.e., VIN, HIN, or                debtor's interest         for current value     debtor's interest
  N-number)                                                                                (Where available)

 47.     Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
 47.1      Automobiles                                                                      See footnote below
                                                                                                           $0.00      Tax Basis (See                       Unknown
                                                                                                                      attached Basis and
                                                                                                                      Depreciation
                                                                                                                      Schedule)

 47.2      Motorcycle                                                                       See footnote below        Tax Basis (See                       Unknown
                                                                                                                      attached Basis and
                                                                                                                      Depreciation
                                                                                                                      Schedule)

 47.3      Transportation Equipment (Fractional Interests in Private Jets)                           $5,000,000.00    Tax Basis (See                       Unknown
                                                                                                                      attached Basis and
                                                                                                                      Depreciation
                                                                                                                      Schedule)

 47.4      Transportation Equipment (Water Trailer)                                         See footnote below        Tax Basis (See                       Unknown
                                                                                                                      attached Basis and
                                                                                                                      Depreciation
                                                                                                                      Schedule)

 48.      Watercraft, trailers, motors, and related accesories Examples: Boats                                        *Lines 39, 41, 47.1, 47.2, and 47.4 are included
          trailers, motors, floating homes, personal watercraft, and fishing vesels                                   in the $5MM estimate by auctioneer stated on
                                                                                                                      line 22. Line 47.3 is estimated to have a current
           None                                                                                                       net book value of $5MM (not included in the
                                                                                                                      auctioneer estimate on Line 22).
 49.      Aircraft and accesories
                                                                                                                      *Line 47.3 - Fractional Interests in Private Jets
           None
                                                                                                                      were seized by FBI post-petition.
 50.      Other machinery, fixtures, and equipment (excluding farm
          machinery and equipment)
 50.1      Tax Basis (See attached Basis and Depreciation Schedule                                    Unknown         Tax Basis (See                       Unknown
                                                                                                                      attached Basis and
                                                                                                                      Depreciation
                                                                                                                      Schedule)


Official Form 206A/B                                              Schedule A/B: Assets — Real and Personal Property                                           page 6
Debtor                     Case 19-50130-gs
                 DC Solar Solutions, Inc.                       Doc 88          Entered 08/08/19   14:43:45
                                                                                          Case number                Page 16 of 161
                                                                                                      (if known) 19-50130-GS
                Name


 51.     Total of Part 8
                                                                                                                                                          Unknown
                                                                                                                                                              $0.00
         Add lines 47 through 50. Copy the total to line 87.


       52. Is a depreciation schedule available for any of the property listed in Part 8?

       ❑No
       ✔Yes
       ❑

       53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

       ✔ No
       ❑
       ❑Yes

 Part 9: Real Property



       54. Does the debtor own or lease any real property?

       ✔ No. Go to Part 10.
       ❑
       ❑Yes. Fill in the information below.



 55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest


         Description and location of property                  Nature and extent of        Net book value of           Valuation method used Current value of
         Include street address or other description such      debtor's interest in        debtor's interest           for current value     debtor's interest
         as Assessor Parcel Number (APN), and type of          property                    (Where available)
         property (for example, acreage, factory,
         warehouse, apartment, or office building), if
         available.
         None

 56.     Total of Part 9
         Add the current value on lines 55.1 through 55.6 and entries from any addition sheets. Copy the total to line 88.

 57.     Is a depreciation schedule available for any of the property listed in Part 8?
         ✔ No
         ❑
         ❑Yes
 58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 10: Intangibles and Intellectual Property



        59. Does the debtor have any interests in intangibles or intellectual property?

       ❑No. Go to Part 11.
       ✔Yes. Fill in the information below.
       ❑



  General description                                                                     Net book value of           Valuation method used Current value of
                                                                                          debtor's interest           for current value     debtor's interest
                                                                                          (Where available)



Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                         page 7
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 17 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 18 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 19 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 20 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 21 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 22 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 23 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 24 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 25 of 161
Debtor                     Case 19-50130-gs
                 DC Solar Solutions, Inc.                      Doc 88       Entered 08/08/19   14:43:45
                                                                                      Case number                Page 26 of 161
                                                                                                  (if known) 19-50130-GS
                Name
 60.     Patents, copyrights, trademarks, and trade secrets
         Unknown                                                                        Unknown                      Unknown                       Unknown

 61.     Internet domain names and websites
         www.dcsolarsolutions.com                                                       Unknown                      Unknown                       Unknown

 62.     Licenses, franchises, and royalties
         Unknown                                                                        Unknown                      Unknown                       Unknown

 63.     Customer lists, mailing lists, or other compilations
         Unknown                                                                        Unknown                      Unknown                       Unknown

 64.     Other intangibles, or intellectual property
         Sirius Light Tower                                                             Unknown                      Unknown                       Unknown

 65.     Goodwill
         Unknown                                                                        Unknown                      Unknown                       Unknown


 66.     Total of Part 10
                                                                                                                                                             Unknown
                                                                                                                                                                 $0.00
         Add lines 60 through 65. Copy the total to line 89.



 67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         ✔ No
         ❑
         ❑Yes
 68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ❑✔ No
         ❑Yes
 69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 11: All other assets



       70. Does the debtor own any other assets that have not yet been reported on this form?

       ❑No. Go to Part 12.
       ✔Yes. Fill in the information below.
       ❑

                                                                                                                                                        Current value of
                                                                                                                                                        debtor's interest


 71.     Notes receivable
         Description (include name of obligor)
                                                                                          Unknown                                 Unknown                       Unknown
         Unknown                                                                               $0.00
                                                                                     Total face amount
                                                                                                            -                          $0.00
                                                                                                                doubtful or uncollectible amount
                                                                                                                                                    ➔
                                                                                                                                                   =➔                $0.00



 72.     Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)
         Unknown                                                                                                                                                Unknown
                                                                                                                                                                     $0.00
                                                                                                                Tax year:
 73.     Interests in insurance policies or annuities
         Unknown                                                                                                                                                Unknown

 74.     Causes of action against third parties (whether or not a lawsuit has been filed)


Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                             page 8
Debtor                     Case 19-50130-gs
                 DC Solar Solutions, Inc.                      Doc 88         Entered 08/08/19   14:43:45
                                                                                        Case number                Page 27 of 161
                                                                                                    (if known) 19-50130-GS
                Name
         Unknown                                                                                                                        Unknown


         Nature of claim            Unknown

         Amount requested
 75.     Other contingent and unliquidated claims or causes of action of every nature, including
         counterclaims of the debtor and rights to set off claims
         Unknown                                                                                                                      Unknown

         Nature of claim            Unknown

         Amount requested
 76.     Trusts, equitable or future interests in property
                                                                                                                                      Unknown
         Unknown

 77.     Other property of any kind not already listed Examples: Season tickets, country club membership

         Unknown
         None


 78.     Total of Part 11
                                                                                                                                    Unknown
                                                                                                                                        $0.00
         Add lines 71 through 77. Copy the total to line 90.

 79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 12: Summary




 In Part 12 copy all of the totals from the earlier parts of the form.


  Type of property                                                              Current value of            Current value
                                                                                personal property           of real property


 80.     Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                 ($2,575.84)



 81.     Deposits and prepayments. Copy line 9, Part 2.                                  $9,691,061.63


 82.     Accounts receivable. Copy line 12, Part 3.                                         Unknown
                                                                                                $0.00


 83.     Investments. Copy line 17, Part 4.                                                      $0.00



 84.     Inventory. Copy line 23, Part 5.                                                $5,000,000.00


 85.     Farming and fishing-related assets. Copy line 33, Part 6.                               $0.00



 86.     Office furniture, fixtures, and equipment; and collectibles. Copy                  Unknown
                                                                                                $0.00
         line 43, Part 7.


 87.     Machinery, equipment, and vehicles. Copy line 51, Part 8.                          Unknown
                                                                                                $0.00




Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                    page 9
Debtor                       Case 19-50130-gs
                   DC Solar Solutions, Inc.                                       Doc 88                Entered 08/08/19   14:43:45
                                                                                                                  Case number                Page 28 of 161
                                                                                                                              (if known) 19-50130-GS
                  Name
 88.                                                                                                                   ➔
         Real property. Copy line 56, Part 9............................................................................                        $0.00




 89.     Intangibles and intellectual property. Copy line 66, Part 10.                                                     Unknown
                                                                                                                              $0.00



 90.     All other assets. Copy line 78, Part 11.                                                   +                      Unknown
                                                                                                                              $0.00


                                                                                                                   $14,688,485.79              $0.00
 91.     Total. Add lines 80 through 90 for each column... 91a.                                                                       + 91b.

 92.     Total of all property on Schedule A/B. Lines 91a + 91b = 92. ....................................................................                    $14,688,485.79




Official Form 206A/B                                                                Schedule A/B: Assets — Real and Personal Property                             page 10
                              Case 19-50130-gs                   Doc 88        Entered 08/08/19 14:43:45                     Page 29 of 161

 Fill in this information to identify the case:

 Debtor name                                 DC Solar Solutions, Inc.

 United States Bankruptcy Court for the:
                                District of Nevada, Reno Division

 Case number (if known):                 19-50130-GS
                                                                                                                                            ❑Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                             Describe debtor’s property that is subject to a lien                      unknown                  Unknown
                                                                                                                                                                      $0.00
    Ally Financial Inc.                                         Describe the lien
                                                                Ram 2500 VIN #230416
        Creditor's mailing address
                                                                Is the creditor an insider or related party?
        PO Box 360902                                           ❑✔ No
        Bloomington, MN 55436-0902                              ❑Yes.
        Creditor's email address, if known                      Is anyone else liable on this claim?
                                                                ❑✔ No
        Date debt was incurred                                  ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
        Last 4 digits of account                           As of the petition filing date, the claim is:
        number                                             Check all that apply.
        Do multiple creditors have an interest in the same
                                                           ❑Contingent
        property?                                          ❑Unliquidated
        ✔ No.
        ❑                                                  ❑Disputed
        ❑Yes. Specify each creditor, including this creditor,
                and its relative priority.


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                                  Unknown
                                                                                                                                           $0.00




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 17
                          Case 19-50130-gs                Doc 88         Entered 08/08/19 14:43:45                     Page 30 of 161

Debtor        DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
             Name

                                                                                                                    Column A               Column B
 Part 1: Additional Page
                                                                                                                    Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous           Do not deduct the      that supports this
 page.                                                                                                              value of collateral.   claim

2.2 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                         $0.00
    Ally Financial Inc.                                   Describe the lien
                                                          Ram 2500 VIN #298259
     Creditor's mailing address
                                                          Is the creditor an insider or related party?
      PO Box 360902                                       ❑✔ No
      Bloomington, MN 55436-0902                          ❑Yes.
     Creditor's email address, if known                   Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
     Do multiple creditors have an interest in the same
                                                        ❑Contingent
     property?                                          ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?



2.3 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                          $0.00
    Ally Financial Inc.
                                                          Describe the lien
                                                          Ram 2500 VIN #277904
     Creditor's mailing address
      PO Box 360902                                       Is the creditor an insider or related party?
                                                          ❑✔ No
      Bloomington, MN 55436-0902
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 2 of 17
                          Case 19-50130-gs                Doc 88         Entered 08/08/19 14:43:45                     Page 31 of 161

Debtor        DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
             Name

                                                                                                                    Column A               Column B
 Part 1: Additional Page
                                                                                                                    Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous           Do not deduct the      that supports this
 page.                                                                                                              value of collateral.   claim

2.4 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                          $0.00
    Ally Financial Inc.
                                                          Describe the lien
                                                          Ram 2500 VIN #277905
     Creditor's mailing address
      PO Box 360902                                       Is the creditor an insider or related party?
                                                          ❑✔ No
      Bloomington, MN 55436-0902
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.5 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                          $0.00
    Ally Financial Inc.
                                                          Describe the lien
                                                          Ram 2500 VIN #277906
     Creditor's mailing address
      PO Box 360902                                       Is the creditor an insider or related party?
                                                          ❑✔ No
      Bloomington, MN 55436-0902
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 3 of 17
                          Case 19-50130-gs                Doc 88         Entered 08/08/19 14:43:45                     Page 32 of 161

Debtor        DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
             Name

                                                                                                                    Column A               Column B
 Part 1: Additional Page
                                                                                                                    Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous           Do not deduct the      that supports this
 page.                                                                                                              value of collateral.   claim

2.6 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                          $0.00
    Ally Financial Inc.
                                                          Describe the lien
                                                          Ram 2500 VIN #277907
     Creditor's mailing address
      PO Box 360902                                       Is the creditor an insider or related party?
                                                          ❑✔ No
      Bloomington, MN 55436-0902
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.7 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                          $0.00
    Ally Financial Inc.
                                                          Describe the lien
                                                          Ram 2500 VIN #586533
     Creditor's mailing address
      PO Box 360902                                       Is the creditor an insider or related party?
                                                          ❑✔ No
      Bloomington, MN 55436-0902
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 4 of 17
                          Case 19-50130-gs                Doc 88         Entered 08/08/19 14:43:45                     Page 33 of 161

Debtor        DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
             Name

                                                                                                                    Column A               Column B
 Part 1: Additional Page
                                                                                                                    Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous           Do not deduct the      that supports this
 page.                                                                                                              value of collateral.   claim

2.8 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                         $0.00
    Ally Financial Inc.
                                                          Describe the lien
                                                          Ram 2500 VIN #586534
     Creditor's mailing address
      PO Box 360902                                       Is the creditor an insider or related party?
                                                          ❑✔ No
      Bloomington, MN 55436-0902
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.9 Creditor’s name                                       Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                          $0.00
    Ally Financial Inc.
                                                          Describe the lien
                                                          Ram 2500 VIN #586535
     Creditor's mailing address
      PO Box 360902                                       Is the creditor an insider or related party?
                                                          ❑✔ No
      Bloomington, MN 55436-0902
                                                          ❑Yes.
     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 5 of 17
                               Case 19-50130-gs             Doc 88          Entered 08/08/19 14:43:45                  Page 34 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.10 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #586536
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.11     Creditor’s name                                      Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
         Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #586537
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 6 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 35 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.12 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #586538
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.13 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #586539
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 7 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 36 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.14 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #586540
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.15 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #586541
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 8 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 37 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.16 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #586542
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.17 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #597646
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 9 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 38 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.18 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #277908
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.19 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Ram 2500 VIN #550625
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 10 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 39 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.20 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Chevy Volt Vin # 184901
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.21 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Chevy Volt Vin # 189746
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 11 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 40 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.22 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Chevy Volt Vin # 191587
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.23 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Chevy Volt Vin # 203093
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 12 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 41 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.24 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Ally Financial Inc.
                                                              Describe the lien
                                                              Chevy Volt Vin # 203689
         Creditor's mailing address
         PO Box 360902                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Bloomington, MN 55436-0902
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.25 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Toyota Industries Commercial Finance Inc.
                                                              Describe the lien
                                                              Forklift 8FGU25-88245
         Creditor's mailing address
         Po Box 660926                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Dallas, TX 75266-0926
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 13 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 42 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.26 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Toyota Industries Commercial Finance Inc.
                                                              Describe the lien
                                                              Forklift 8FGU25-88210
         Creditor's mailing address
         Po Box 660926                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Dallas, TX 75266-0926
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.27 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Toyota Industries Commercial Finance Inc.
                                                              Describe the lien
                                                              Forklift 8FGU25-88211
         Creditor's mailing address
         Po Box 660926                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Dallas, TX 75266-0926
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 14 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 43 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.28 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Toyota Industries Commercial Finance Inc.
                                                              Describe the lien
                                                              Forklift 8FGU25-88203
         Creditor's mailing address
         Po Box 660926                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Dallas, TX 75266-0926
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.29 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Toyota Industries Commercial Finance Inc.
                                                              Describe the lien
                                                              Forklift 8BWST32F43-11286
         Creditor's mailing address
         Po Box 660926                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Dallas, TX 75266-0926
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 15 of 17
                            Case 19-50130-gs                Doc 88          Entered 08/08/19 14:43:45                  Page 44 of 161

Debtor          DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
               Name

                                                                                                                      Column A                 Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim          Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the        that supports this
 page.                                                                                                                value of collateral.     claim

2.30 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Toyota Industries Commercial Finance Inc.
                                                              Describe the lien
                                                              Forklift 8BWST32F43-11285
         Creditor's mailing address
         Po Box 660926                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Dallas, TX 75266-0926
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?



2.31 Creditor’s name                                          Describe debtor’s property that is subject to a lien                   unknown              Unknown
                                                                                                                                                              $0.00
     Trans Lease Inc.
                                                              Describe the lien
                                                              Motorhome
         Creditor's mailing address
         Po Box 172686                                        Is the creditor an insider or related party?
                                                              ❑✔ No
         Denver, CO 80217-2686
                                                              ❑Yes.
         Creditor's email address, if known
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
         Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
         Last 4 digits of account                           As of the petition filing date, the claim is:
         number                                             Check all that apply.
                                                            ❑Contingent
         Do multiple creditors have an interest in the same ❑Unliquidated
         property?                                          ❑Disputed
         ✔ No.
         ❑
         ❑Yes. Have you already specified the relative
                priority?




Official Form 206D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 16 of 17
                         Case 19-50130-gs                  Doc 88         Entered 08/08/19 14:43:45                      Page 45 of 161

Debtor        DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
             Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 17 of 17
                             Case 19-50130-gs                  Doc 88          Entered 08/08/19 14:43:45                     Page 46 of 161

 Fill in this information to identify the case:

 Debtor name                               DC Solar Solutions, Inc.

 United States Bankruptcy Court for the:
                               District of Nevada, Reno Division

 Case number (if known):               19-50130-GS
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ❑No. Go to Part 2.
        ✔Yes. Go to line 2.
        ❑
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

2.1 Priority creditor’s name and mailing address               As of the petition filing date, the claim is:       $538.01                         $538.01
       Aguilera, Daniel                                        Check all that apply.
                                                               ❑ Contingent
       362 Willowcreek Ln                                      ❑ Unliquidated
       Martinez, CA 94553-4135                                 ❑ Disputed
                                                               Basis for the Claim:
       Date or dates debt was incurred
                                                                   Wages and Salary

                                                               Is the claim subject to offset?
       Last 4 digits of account                                ✔ No
                                                               ❑
       number                                                  ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (4)
2.2 Priority creditor’s name and mailing address               As of the petition filing date, the claim is:       $1,176.00                       $1,176.00
       Aguilera, Daniel                                        Check all that apply.
                                                               ❑ Contingent
       362 Willowcreek Ln                                      ❑ Unliquidated
       Martinez, CA 94553-4135                                 ❑ Disputed
                                                               Basis for the Claim:
       Date or dates debt was incurred
                                                                   Wages and Salaries (12/28/2018 Payroll)

                                                               Is the claim subject to offset?
       Last 4 digits of account                                ✔ No
                                                               ❑
       number                                                  ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 42
                        Case 19-50130-gs             Doc 88        Entered 08/08/19 14:43:45                   Page 47 of 161

Debtor        DC Solar Solutions, Inc.                                               Case number (if known) 19-50130-GS
             Name




 Part 1: Additional Page

2.3 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $2,692.31                $2,692.31
     Amato, Priscilla                                  Check all that apply.
                                                       ❑ Contingent
      1035 Marie Ave                                   ❑ Unliquidated
      Martinez, CA 94553-3520
                                                       ✔ Disputed
                                                       ❑
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Wages and Salaries

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ❑ No
     number                                            ✔ Yes
                                                       ❑
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
2.4 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $12,500.00               $12,500.00
      Beal, Steven P.                                  Check all that apply.
                                                       ❑ Contingent
      1 Vintage Ct                                     ❑ Unliquidated
      Port Chester, NY 10573-5504                      ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Wages and Salaries

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
2.5 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $1,136.00                $1,136.00
      Black, Alexavier G.                              Check all that apply.
                                                       ❑ Contingent
      146 Fig Tree Ln Apt 8c                           ❑ Unliquidated
      Martinez, CA 94553-6836                          ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Wages and Salary

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                       page 2 of 42
                        Case 19-50130-gs             Doc 88        Entered 08/08/19 14:43:45                     Page 48 of 161

Debtor        DC Solar Solutions, Inc.                                               Case number (if known) 19-50130-GS
             Name




 Part 1: Additional Page

2.6 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $12,500.00                 $12,500.00
      Briggs, Daniel                                   Check all that apply.
                                                       ❑ Contingent
      291 Saddle Run St                                ❑ Unliquidated
      Henderson, NV 89012-2645
                                                       ✔ Disputed
                                                       ❑
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Wages and Salaries

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ❑ No
     number                                            ✔ Yes
                                                       ❑
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
2.7 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $922.63                    $922.63
      Buenrostro, Jessica M.                           Check all that apply.
                                                       ❑ Contingent
      501 Danrose Dr                                   ❑ Unliquidated
     American Cyn, CA 94503-1326                       ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Wages and Salaries

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)
2.8 Priority creditor’s name and mailing address       As of the petition filing date, the claim is:   $1,133.83                  $1,133.83
      Buhler, Benjamin F.                              Check all that apply.
                                                       ❑ Contingent
      106 Moss Ln                                      ❑ Unliquidated
      Napa, CA 94558-1973                              ❑ Disputed
                                                       Basis for the Claim:
     Date or dates debt was incurred
                                                        Wages and Salaries

                                                       Is the claim subject to offset?
     Last 4 digits of account                          ✔ No
                                                       ❑
     number                                            ❑ Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3 of 42
                           Case 19-50130-gs             Doc 88        Entered 08/08/19 14:43:45                   Page 49 of 161

Debtor          DC Solar Solutions, Inc.                                                Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.9      Priority creditor’s name and mailing address      As of the petition filing date, the claim is:   $185,193,097.38         $151,363,232.00
         California Department of Tax and Fee              Check all that apply.
         Administration                                    ✔ Contingent
                                                           ❑
                                                           ✔ Unliquidated
                                                           ❑
         50 D St Ste 230                                   ✔ Disputed
                                                           ❑
         Santa Rosa, CA 95404-4771
                                                           Basis for the Claim:
         Date or dates debt was incurred                    Sales and Use Tax
         01/30/2019
                                                           Is the claim subject to offset?
         Last 4 digits of account                          ❑ No
         number 0 7 9 9                                    ✔ Yes
                                                           ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (8)
2.10 Priority creditor’s name and mailing address          As of the petition filing date, the claim is:   $38,461.54              $12,850.00
         Carpoff, Jeffrey P.                               Check all that apply.
                                                           ❑ Contingent
         30 Pebble Dunes Ct                                ❑ Unliquidated
         Las Vegas, NV 89141-6069
                                                           ✔ Disputed
                                                           ❑
                                                           Basis for the Claim:
         Date or dates debt was incurred
                                                            Wages and Salaries

                                                           Is the claim subject to offset?
         Last 4 digits of account                          ❑ No
         number                                            ✔ Yes
                                                           ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.11 Priority creditor’s name and mailing address          As of the petition filing date, the claim is:   $2,692.31               $2,692.31
         Carpoff, Lauren                                   Check all that apply.
                                                           ❑ Contingent
         315 Summerhill Ln                                 ❑ Unliquidated
         Martinez, CA 94553-9718
                                                           ✔ Disputed
                                                           ❑
                                                           Basis for the Claim:
         Date or dates debt was incurred
                                                            Wages and Salaries

                                                           Is the claim subject to offset?
         Last 4 digits of account                          ❑ No
         number                                            ✔ Yes
                                                           ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                      page 4 of 42
                             Case 19-50130-gs         Doc 88        Entered 08/08/19 14:43:45                   Page 50 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.12 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $2,692.31               $2,692.31
         Carpoff, Matthew P.                             Check all that apply.
                                                         ❑ Contingent
         84 Carolina Cherry Dr                           ❑ Unliquidated
         Las Vegas, NV 89141-6091
                                                         ✔ Disputed
                                                         ❑
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ❑ No
         number                                          ✔ Yes
                                                         ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.13 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $38,461.54              $12,850.00
         Carpoff, Paulette L.                            Check all that apply.
                                                         ❑ Contingent
         30 Pebble Dunes Ct                              ❑ Unliquidated
         Las Vegas, NV 89141-6069
                                                         ✔ Disputed
                                                         ❑
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ❑ No
         number                                          ✔ Yes
                                                         ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.14 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $2,160.00               $2,160.00
         Cole, William L.                                Check all that apply.
                                                         ❑ Contingent
         117 St Nazaire Ct                               ❑ Unliquidated
         Martinez, CA 94553-7210                         ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                      page 5 of 42
                           Case 19-50130-gs           Doc 88        Entered 08/08/19 14:43:45                   Page 51 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.15 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,605.62               $1,605.62
         Cruz, Fernando                                  Check all that apply.
                                                         ❑ Contingent
         118 Sharon Pl                                   ❑ Unliquidated
         Bay Point, CA 94565-1542                        ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.16 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $5,769.23               $5,769.23
         Endres, David W.                                Check all that apply.
                                                         ❑ Contingent
         501 E N St Spc 28                               ❑ Unliquidated
         Benicia, CA 94510-3585                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.17 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,948.03               $1,948.03
         Franchise Tax Board                             Check all that apply.
                                                         ✔ Contingent
                                                         ❑
         Po Box 942857                                   ✔ Unliquidated
                                                         ❑
         Sacramento, CA 94257-0501
                                                         ✔ Disputed
                                                         ❑
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Taxing Authority

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ❑ No
         number                                          ✔ Yes
                                                         ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (8)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                      page 6 of 42
                            Case 19-50130-gs          Doc 88        Entered 08/08/19 14:43:45                   Page 52 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.18 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,678.00               $1,678.00
         Gehring III, William J.                         Check all that apply.
                                                         ❑ Contingent
         5509 Southbrook Dr                              ❑ Unliquidated
         Clayton, CA 94517-1030                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.19 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $3,846.15               $3,846.15
         Grant, Perry L.                                 Check all that apply.
                                                         ❑ Contingent
         403 Saddle Rock Ln                              ❑ Unliquidated
         Rio Vista, CA 94571-2278                        ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.20 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $5,769.23               $5,769.23
         Horan, Michael J.                               Check all that apply.
                                                         ❑ Contingent
         7436 Rainford St                                ❑ Unliquidated
         Las Vegas, NV 89148-1833                        ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                      page 7 of 42
                            Case 19-50130-gs          Doc 88        Entered 08/08/19 14:43:45                   Page 53 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.21 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,153.85               $1,153.85
         Jordan, Paula J.                                Check all that apply.
                                                         ❑ Contingent
         186 Farm Ln                                     ❑ Unliquidated
         Martinez, CA 94553-4137
                                                         ✔ Disputed
                                                         ❑
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ❑ No
         number                                          ✔ Yes
                                                         ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.22 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $360.00                 $360.00
         Karmann, Jordan A.                              Check all that apply.
                                                         ❑ Contingent
         114 Jeffry Ranch Ct                             ❑ Unliquidated
         Clayton, CA 94517-1022
                                                         ✔ Disputed
                                                         ❑
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ❑ No
         number                                          ✔ Yes
                                                         ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.23 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $8,653.85               $8,653.85
         Karmann, Robert A.                              Check all that apply.
                                                         ❑ Contingent
         114 Jeffry Ranch Ct                             ❑ Unliquidated
         Clayton, CA 94517-1022
                                                         ✔ Disputed
                                                         ❑
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ❑ No
         number                                          ✔ Yes
                                                         ❑
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                      page 8 of 42
                           Case 19-50130-gs           Doc 88        Entered 08/08/19 14:43:45                   Page 54 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.24 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $903.07                 $903.07
         Kennick, David E.                               Check all that apply.
                                                         ❑ Contingent
         129 Hilltop Dr                                  ❑ Unliquidated
         Vallejo, CA 94591-4271                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.25 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $606.80                 $606.80
         Krotov, Vladyslav S.                            Check all that apply.
                                                         ❑ Contingent
         217 Lucinda Ln                                  ❑ Unliquidated
         Pleasant Hill, CA 94523-4565                    ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.26 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $4,230.77               $4,230.77
         Lopez, Jonathan                                 Check all that apply.
                                                         ❑ Contingent
         5660 Rosscommon Way                             ❑ Unliquidated
         Antioch, CA 94531-8646                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                      page 9 of 42
                             Case 19-50130-gs         Doc 88        Entered 08/08/19 14:43:45                   Page 55 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.27 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,294.00               $1,294.00
         Marajo, James J.                                Check all that apply.
                                                         ❑ Contingent
         714 W 2nd St Apt 3                              ❑ Unliquidated
         Antioch, CA 94509-1170                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.28 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $5,192.31               $5,192.31
         Marieiro, David J.                              Check all that apply.
                                                         ❑ Contingent
         2609 Star Tree Ct                               ❑ Unliquidated
         Martinez, CA 94553-4349                         ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.29 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $7,692.31               $7,692.31
         McGhee, Rollin A.                               Check all that apply.
                                                         ❑ Contingent
         120 Steinbeck Way Apt F                         ❑ Unliquidated
         Mooresville, NC 28117-6558                      ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page 10 of 42
                             Case 19-50130-gs         Doc 88        Entered 08/08/19 14:43:45                   Page 56 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.30 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $2,500.00               $2,500.00
         Mertz, Rick A,                                  Check all that apply.
                                                         ❑ Contingent
         2398 Shady Lane Ave Ext                         ❑ Unliquidated
         Kannapolis, NC 28081-3012                       ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.31 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $4,807.69               $4,807.69
         Miranda, John                                   Check all that apply.
                                                         ❑ Contingent
         819 Park Ave Apt 1                              ❑ Unliquidated
         S Pasadena, CA 91030-2775                       ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.32 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,260.00               $1,260.00
         Moreno, Christian V.                            Check all that apply.
                                                         ❑ Contingent
         4152 Camelback Dr.                              ❑ Unliquidated
         Vallejo, CA 94589                               ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page 11 of 42
                            Case 19-50130-gs          Doc 88        Entered 08/08/19 14:43:45                   Page 57 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.33 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,003.33               $1,003.33
         Mosher, Guile                                   Check all that apply.
                                                         ❑ Contingent
         2838 Mcclellan Ct                               ❑ Unliquidated
         Martinez, CA 94553-3475                         ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.34 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $3,461.54               $3,461.54
         Muller, Blake A.                                Check all that apply.
                                                         ❑ Contingent
         598 Falls Way                                   ❑ Unliquidated
         Fairfield, CA 94534-6654                        ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.35 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,127.50               $1,127.50
         Obel, Heidi A.                                  Check all that apply.
                                                         ❑ Contingent
         2271 Yale St                                    ❑ Unliquidated
         Martinez, CA 94553-3361                         ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page 12 of 42
                           Case 19-50130-gs           Doc 88        Entered 08/08/19 14:43:45                   Page 58 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.36 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,154.00               $1,154.00
         Partida, Andres A.                              Check all that apply.
                                                         ❑ Contingent
         2801 Point Reyes Ct                             ❑ Unliquidated
         Antioch, CA 94531-7101                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.37 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $3,076.92               $3,076.92
         Perriera, Shannon L.                            Check all that apply.
                                                         ❑ Contingent
         77 Solano Sq # 335                              ❑ Unliquidated
         Benicia, CA 94510-2712                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.38 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $2,115.38               $2,115.38
         Raber, Andrew                                   Check all that apply.
                                                         ❑ Contingent
         2546 Alabaster Ave                              ❑ Unliquidated
         Orlando, FL 32833-4309                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page 13 of 42
                            Case 19-50130-gs          Doc 88        Entered 08/08/19 14:43:45                   Page 59 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.39 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,393.70               $1,393.70
         Rieger, Nichole T.                              Check all that apply.
                                                         ❑ Contingent
         5172 Equestrian Way                             ❑ Unliquidated
         Antioch, CA 94531-8459                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.40 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,006.00               $1,006.00
         Sanderson, Steven                               Check all that apply.
                                                         ❑ Contingent
         2310 N Crest Ave                                ❑ Unliquidated
         Martinez, CA 94553-2813                         ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.41 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,058.40               $1,058.40
         Sandoval, Lucas                                 Check all that apply.
                                                         ❑ Contingent
         2004 Smith Peak Ct                              ❑ Unliquidated
         Antioch, CA 94531-8332                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page 14 of 42
                             Case 19-50130-gs         Doc 88        Entered 08/08/19 14:43:45                   Page 60 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.42 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,016.40               $1,016.40
         Saravia, Oscar D.                               Check all that apply.
                                                         ❑ Contingent
         62 Entrada Cir                                  ❑ Unliquidated
         American Cyn, CA 94503-3111                     ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.43 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $1,179.43               $1,179.43
         Stanford, Charles L.                            Check all that apply.
                                                         ❑ Contingent
         431 Gonzaga Ave                                 ❑ Unliquidated
         Vallejo, CA 94589-2138                          ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.44 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $2,384.62               $2,384.62
         Strickland, Brian R.                            Check all that apply.
                                                         ❑ Contingent
         1556 Beechwood Dr                               ❑ Unliquidated
         Martinez, CA 94553-5304                         ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page 15 of 42
                            Case 19-50130-gs          Doc 88        Entered 08/08/19 14:43:45                   Page 61 of 161

Debtor          DC Solar Solutions, Inc.                                              Case number (if known) 19-50130-GS
                Name




 Part 1: Additional Page

2.45 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $3,076.92               $3,076.92
         Stubbs, Brett                                   Check all that apply.
                                                         ❑ Contingent
         3104 Marsala Dr                                 ❑ Unliquidated
         Bay Point, CA 94565-7993                        ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)
2.46 Priority creditor’s name and mailing address        As of the petition filing date, the claim is:   $6,923.08               $6,923.08
         Wilde, Steven R.                                Check all that apply.
                                                         ❑ Contingent
         127 Macklin Dr                                  ❑ Unliquidated
         Cotati, CA 94931-5382                           ❑ Disputed
                                                         Basis for the Claim:
         Date or dates debt was incurred
                                                          Wages and Salaries

                                                         Is the claim subject to offset?
         Last 4 digits of account                        ✔ No
                                                         ❑
         number                                          ❑ Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (4)




Official Form 206E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page 16 of 42
                           Case 19-50130-gs                  Doc 88          Entered 08/08/19 14:43:45                         Page 62 of 161

Debtor         DC Solar Solutions, Inc.                                                       Case number (if known) 19-50130-GS
              Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $24,750.00
       ABS National Auto Services Inc.                                         Check all that apply.
                                                                               ❑ Contingent
       9000 Executive Park Dr A-115                                            ❑ Unliquidated
                                                                               ❑ Disputed
       Knoxville, TN 37923-4685
                                                                               Basis for the claim: Services
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $75.00
       Ahern Rentals Inc.                                                      Check all that apply.
                                                                               ❑ Contingent
       Po Box 271390                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       Las Vegas, NV 89127-1390
                                                                               Basis for the claim: Services
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $1,581.67
       Alhambra Sierra Springs                                                 Check all that apply.
                                                                               ❑ Contingent
       Po Box 660579                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       Dallas, TX 75266-0579
                                                                               Basis for the claim: Services
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number          1   4    3   7                 ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $264.00
3.4                                                                            Check all that apply.
       Allstate Fire Equipment
                                                                               ❑ Contingent
       5040 Sobb Ave                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       Las Vegas, NV 89118-2816
                                                                               Basis for the claim: Equipment
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $750,000.00
3.5                                                                            Check all that apply.
       Americrown Daytona Speedway
                                                                               ❑ Contingent
       1800 W International Speedway Blvd                                      ❑ Unliquidated
                                                                               ✔ Disputed
                                                                               ❑
       Daytona Beach, FL 32114-1216
                                                                               Basis for the claim: Goods and Services
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ❑ No
       Last 4 digits of account number
                                                                               ✔ Yes
                                                                               ❑




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 17 of 42
                             Case 19-50130-gs              Doc 88       Entered 08/08/19 14:43:45                      Page 63 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
                Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $928.10
         AT&T                                                              Check all that apply.
                                                                           ❑ Contingent
         Po Box 5025                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-5025
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $214,716.25
         AT&T Mobility                                                     Check all that apply.
                                                                           ❑ Contingent
         Po Box 6463                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197-6463
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $77.00
         AT&T UVERSE - Buena Park                                          Check all that apply.
                                                                           ❑ Contingent
         PO Box 5014                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Carol Stream, IL 60197
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $575.88
3.9                                                                        Check all that apply.
         AVD Security Inc.
                                                                           ❑ Contingent
         1300 Galaxy Way Ste 21                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Concord, CA 94520-4964
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $1,060.39
3.10                                                                       Check all that apply.
         Bay Alarm Company
                                                                           ❑ Contingent
         Po Box 7137                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94120-7137
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    page 18 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 64 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $50,396.30
         Bay Area Screen Print Inc.                                        Check all that apply.
                                                                           ❑ Contingent
         4901 Park Rd                                                      ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Benicia, CA 94510-1190
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $1,203.45
         Baylisss Innovative Services Inc.                                 Check all that apply.
                                                                           ❑ Contingent
         825 Westview Ct                                                   ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Martinez, CA 94553-3372
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $25,412.00
         BEI Construction Inc.                                             Check all that apply.
                                                                           ❑ Contingent
         1101 Marina Village Pkwy Ste 100                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Alameda, CA 94501-6475
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $365.50
3.14                                                                       Check all that apply.
         Benecia Police Department Alarm Program
                                                                           ❑ Contingent
         Po Box 398902                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94139-8902
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $11,560.00
3.15                                                                       Check all that apply.
         Big Ass Fans
                                                                           ❑ Contingent
         Po Box 638767                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Cincinnati, OH 45263-8767
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 19 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 65 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $100.00
         Briggs, Daniel                                                    Check all that apply.
                                                                           ❑ Contingent
         291 Saddle Run St                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Henderson, NV 89012-2645
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
3.17 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $33,594.00
         California Choice                                                 Check all that apply.
                                                                           ❑ Contingent
         Po Box 7088                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Orange, CA 92863-7088
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.18 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $179.98
         Carpoff, Lauren                                                   Check all that apply.
                                                                           ❑ Contingent
         315 Summerhill Ln                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Martinez, CA 94553-9718
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $24,979.81
3.19                                                                       Check all that apply.
         CED
                                                                           ❑ Contingent
         Po Box 398847                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94139-8847
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $115.70
3.20                                                                       Check all that apply.
         Central Florida Expressway Authority
                                                                           ❑ Contingent
         Po Box 585070                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Orlando, FL 32858-5070
                                                                           Basis for the claim: Highway Tolls
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 20 of 42
                            Case 19-50130-gs               Doc 88       Entered 08/08/19 14:43:45                      Page 66 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $7,883.76
         Charge It Spot LLC                                                Check all that apply.
                                                                           ❑ Contingent
         111 S Independence Mall E Ste 920                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Philadelphia, PA 19106-2549
                                                                           Basis for the claim: Unknown
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $1,870.84
         Charlotte Motor Speedway LLC                                      Check all that apply.
                                                                           ❑ Contingent
         5555 Concord Pkwy S                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Concord, NC 28027-4600
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $4,909,000.00
         Chip Ganassi Racing - LLC                                         Check all that apply.
                                                                           ❑ Contingent
         8500 Westmoreland Dr Nw                                           ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Concord, NC 28027-7571
                                                                           Basis for the claim: Unknown
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $3,247.25
3.24                                                                       Check all that apply.
         Choice Builder
                                                                           ❑ Contingent
         Po Box 7405                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Orange, CA 92863-7405
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $191.29
3.25                                                                       Check all that apply.
         Cintas First Aid
                                                                           ❑ Contingent
         Po Box 631025                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Cincinnati, OH 45263-1025
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 21 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 67 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $13,223.36
         Cintas Uniforms                                                   Check all that apply.
                                                                           ❑ Contingent
         Po Box 29059                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Phoenix, AZ 85038-9059
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $387.00
         City of Benecia                                                   Check all that apply.
                                                                           ❑ Contingent
         250 E L St                                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Benicia, CA 94510-3239
                                                                                                Business License and
                                                                           Basis for the claim: Permit
         Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $339.98
         City of Buena Park                                                Check all that apply.
                                                                           ❑ Contingent
         Po Box 5009                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Buena Park, CA 90622-5009
                                                                                                Business License and
                                                                           Basis for the claim: Permit
         Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $92.00
3.29                                                                       Check all that apply.
         City Wide Pest Control
                                                                           ❑ Contingent
         22405 N 18th Dr                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Phoenix, AZ 85027-1355
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $63,475.00
3.30                                                                       Check all that apply.
         Coast Building Products
                                                                           ❑ Contingent
         Po Box 534446                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Atlanta, GA 30353-4446
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 22 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 68 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
                Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $1,066.38
         Comcast Business                                                  Check all that apply.
                                                                           ❑ Contingent
         Po Box 34744                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Seattle, WA 98124-1744
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.32 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $3,542.37
         Cox Communications                                                Check all that apply.
                                                                           ❑ Contingent
         Po Box 53262                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Phoenix, AZ 85072-3262
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.33 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $452.51
         Cruz, Fernando                                                    Check all that apply.
                                                                           ❑ Contingent
         118 Sharon Pl                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Bay Point, CA 94565-1542
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $645.68
3.34                                                                       Check all that apply.
         DirecTV
                                                                           ❑ Contingent
         Po Box 60036                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Los Angeles, CA 90060-0036
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $177.55
3.35                                                                       Check all that apply.
         Dish
                                                                           ❑ Contingent
         Po Box 94063                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Palatine, IL 60094-4063
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                  page 23 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 69 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.36 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $26,204.43
         Distribution Funding II LLC                                       Check all that apply.
                                                                           ❑ Contingent
         C/O Prologis                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         300 S Orange Ave Ste 1110                                         Basis for the claim: Services
         Orlando, FL 32801-5400                                            Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.37 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $2,583.00
         DMV                                                               Check all that apply.
                                                                           ❑ Contingent
         Po Box 825393                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Sacramento, CA 94232-5393
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.38 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $44.03
         Dog Blue Properties LLC                                           Check all that apply.
                                                                           ❑ Contingent
         4901 Park Rd                                                      ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         4901 Park Rd                                                      Basis for the claim: Services
         Benicia, CA 94510-1190                                            Is the claim subject to offset?
                                                                           ❑ No
                                                                           ✔ Yes
                                                                           ❑
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $10.16
3.39                                                                       Check all that apply.
         Donald Bailey
                                                                           ❑ Contingent
         3926 Rocky Point Dr                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Antioch, CA 94509-6902
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $575.65
3.40                                                                       Check all that apply.
         Duke Energy
                                                                           ❑ Contingent
         Po Box 1004                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Charlotte, NC 28201-1004
                                                                           Basis for the claim: Utility Provider
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 24 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 70 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.41 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $55,287.09
         Dwulet & Dwulet                                                   Check all that apply.
                                                                           ❑ Contingent
         1343 Locust St Ste 206                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Walnut Creek, CA 94596-4521
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.42 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $36,489.42
         Dwulet Family Partners                                            Check all that apply.
                                                                           ❑ Contingent
         1343 Locust St                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Walnut Creek, CA 94596-4590
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.43 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $778.67
         East Bay Tire Company                                             Check all that apply.
                                                                           ❑ Contingent
         2200 Huntington Dr Unit C                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Fairfield, CA 94533-9732
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $25,742.39
3.44                                                                       Check all that apply.
         ECI Fuel Systems
                                                                           ❑ Contingent
         1794 W 11th St                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Upland, CA 91786-3504
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $290.86
3.45                                                                       Check all that apply.
         EDCO
                                                                           ❑ Contingent
         Po Box 5398                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Buena Park, CA 90622-5398
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 25 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 71 of 161

Debtor           DC Solar Solutions, Inc.                                                Case number (if known) 19-50130-GS
                 Name




 Part 2: Additional Page

3.46 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          Unknown
                                                                                                                                  $0.00
         Elvidge, Ron                                                      Check all that apply.
                                                                           ❑ Contingent
         1343 Locust St Ste 204                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Walnut Creek, CA 94596-4521
                                                                           Basis for the claim: Unknown
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.47 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $225.44
         Emedco                                                            Check all that apply.
                                                                           ❑ Contingent
         39209 Treasury Ctr                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60694-9200
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.48 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $2,032,142.68
         Exide                                                             Check all that apply.
                                                                           ❑ Contingent
         O/A Exide Technologies                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Po Box 933479                                                     Basis for the claim: Goods and Services
         Atlanta, GA 31193-3479                                            Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $20,918.04
3.49                                                                       Check all that apply.
         Fastenal 0579
                                                                           ❑ Contingent
         Po Box 1286                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Winona, MN 55987-7286
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $369.00
3.50                                                                       Check all that apply.
         Fastrak
                                                                           ❑ Contingent
         Po Box 26925                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94126-6925
                                                                           Basis for the claim: Tolls and Violations
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 26 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 72 of 161

Debtor           DC Solar Solutions, Inc.                                                Case number (if known) 19-50130-GS
                 Name




 Part 2: Additional Page

3.51 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $16,032.52
         Genze Bike Trailer                                                Check all that apply.
                                                                           ❑ Contingent
         2901 Bayview Dr                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Fremont, CA 94538-6520
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.52 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $9,050.75
         Hanover Insurance Group Inc                                       Check all that apply.
                                                                           ❑ Contingent
         Po Box 580045                                                     ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Charlotte, NC 28258-0045
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
3.53 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $6,621.75
         Hendrick Automotive Group                                         Check all that apply.
                                                                           ❑ Contingent
         7630 Hendrick Auto Plz Nw                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Concord, NC 28027-8334
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $1,401.94
3.54                                                                       Check all that apply.
         Hertz
                                                                           ❑ Contingent
         8501 Williams Rd                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Estero, FL 33928-3325
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $64.24
3.55                                                                       Check all that apply.
         HireRight LLC
                                                                           ❑ Contingent
         Po Box 847891                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75284-7891
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 27 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 73 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.56 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $1,025,000.00
         International Speedway Corp.                                      Check all that apply.
                                                                           ❑ Contingent
         Attn: Accounting Department                                       ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Po Box 2801                                                       Basis for the claim: Goods and Services
         Daytona Beach, FL 32120-2801                                      Is the claim subject to offset?
                                                                           ❑ No
                                                                           ✔ Yes
                                                                           ❑
         Date or dates debt was incurred

         Last 4 digits of account number

3.57 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $26,560.56
         ITeknique Inc.                                                    Check all that apply.
                                                                           ❑ Contingent
         1850 Gateway Blvd Ste 1090                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Concord, CA 94520-8465
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.58 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $4,882.50
         Kaempfer Crowell                                                  Check all that apply.
                                                                           ❑ Contingent
         1980 Festival Plaza Dr Ste 650                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Las Vegas, NV 89135-2958
                                                                           Basis for the claim: Legal Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $750,000.00
3.59                                                                       Check all that apply.
         Kansas Speedway
                                                                           ❑ Contingent
         Attn: Accounting Department                                       ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Po Box 2801                                                       Basis for the claim: Goods and Services
         Daytona Beach, FL 32120-2801                                      Is the claim subject to offset?
                                                                           ❑ No
                                                                           ✔ Yes
                                                                           ❑
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $453.15
3.60                                                                       Check all that apply.
         Lithia of Concord Inc.
                                                                           ❑ Contingent
         Po Box 1647                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Medford, OR 97501-0249
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 28 of 42
                            Case 19-50130-gs               Doc 88       Entered 08/08/19 14:43:45                      Page 74 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.61 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $49.00
         Lopez, Jonathan                                                   Check all that apply.
                                                                           ❑ Contingent
         5660 Rosscommon Way                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Antioch, CA 94531-8646
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.62 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $40.00
         Media Temple                                                      Check all that apply.
                                                                           ❑ Contingent
         8520 National Blvd # A                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Culver City, CA 90232-2418
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.63 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $50.00
         Miranda, John                                                     Check all that apply.
                                                                           ❑ Contingent
         819 Park Ave Apt 1                                                ❑ Unliquidated
                                                                           ❑ Disputed
         S Pasadena, CA 91030-2775
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $28,700.00
3.64                                                                       Check all that apply.
         Montage Services Inc.
                                                                           ❑ Contingent
         41 W Shore Rd                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Bel Tiburon, CA 94920-2461
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $5,423.60
3.65                                                                       Check all that apply.
         Morales, Irma
                                                                           ❑ Contingent
         2317 Foothill Dr                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Antioch, CA 94509-5858
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 29 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 75 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.66 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $50.00
         Mosher, Guile                                                     Check all that apply.
                                                                           ❑ Contingent
         2838 Mcclellan Ct                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Martinez, CA 94553-3475
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.67 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $6,063.00
         NASCAR Media Group LLC                                            Check all that apply.
                                                                           ❑ Contingent
         Po Box 2875                                                       ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Daytona Beach, FL 32120-2875
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
3.68 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $114,705.00
         NetJets Sales Inc.                                                Check all that apply.
                                                                           ❑ Contingent
         Po Box 933300                                                     ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Atlanta, GA 31193-3300
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $742.50
3.69                                                                       Check all that apply.
         No Drugs Inc.
                                                                           ❑ Contingent
         3225 Seldon Ct                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Fremont, CA 94539-5625
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $26,750.00
3.70                                                                       Check all that apply.
         Novogradac & Company LLP
                                                                           ❑ Contingent
         Po Box 7833                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         San Francisco, CA 94120-7833
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    page 30 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 76 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.71 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $3,263.02
         NV Energy                                                         Check all that apply.
                                                                           ❑ Contingent
         Po Box 30150                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Reno, NV 89520-3150
                                                                           Basis for the claim: Utility Provider
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.72 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $4,901.98
         Oakhurst Country Club                                             Check all that apply.
                                                                           ❑ Contingent
         1001 Peacock Creek Dr                                             ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Clayton, CA 94517-2201
                                                                           Basis for the claim: Membership
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
3.73 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $401.58
         Office Depot                                                      Check all that apply.
                                                                           ❑ Contingent
         Dept 11-6900870236                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Po Box 9001036                                                    Basis for the claim: Goods and Services
         Louisville, KY 40290-1036                                         Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $1,049.00
3.74                                                                       Check all that apply.
         Ontario Refrigeration Services Inc.
                                                                           ❑ Contingent
         635 S Mountain Ave                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Ontario, CA 91762-4114
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $1,601.72
3.75                                                                       Check all that apply.
         O'Reilly Auto Enterprises LLC
                                                                           ❑ Contingent
         Po Box 9464                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Springfield, MO 65801-9464
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                  page 31 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 77 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
                Name




 Part 2: Additional Page

3.76 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $170.40
         Orkin Services of California Inc.                                 Check all that apply.
                                                                           ❑ Contingent
         Po Box 7161                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Pasadena, CA 91109-7161
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.77 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $8,996.64
         Pacific States Petroleum Inc.                                     Check all that apply.
                                                                           ❑ Contingent
         Po Box 2389                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Pleasant Hill, CA 94523-0089
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.78 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $230.71
         Partida, Andres                                                   Check all that apply.
                                                                           ❑ Contingent
         2801 Point Reyes Ct                                               ❑ Unliquidated
                                                                           ❑ Disputed
         Antioch, CA 94531-7101
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $4,520.80
3.79                                                                       Check all that apply.
         PDM Steel Services Centers Inc.
                                                                           ❑ Contingent
         Po Box 740967                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Los Angeles, CA 90074-0967
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $15,118.01
3.80                                                                       Check all that apply.
         PG&E
                                                                           ❑ Contingent
         Po Box 997300                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Sacramento, CA 95899-7300
                                                                           Basis for the claim: Utility Provider
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 32 of 42
                            Case 19-50130-gs               Doc 88       Entered 08/08/19 14:43:45                      Page 78 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.81 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $40.53
         PlatePass LLC                                                     Check all that apply.
                                                                           ❑ Contingent
         25274 Network Pl                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60673-1252
                                                                           Basis for the claim: Tolls
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.82 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $441.04
         Premier Waste Services Inc.                                       Check all that apply.
                                                                           ❑ Contingent
         2454 S 7th Ave                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Phoenix, AZ 85007-4314
                                                                           Basis for the claim: Utility Provider
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.83 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $180.00
         Professional Account Management LLC                               Check all that apply.
                                                                           ❑ Contingent
         Po Box 2182                                                       ❑ Unliquidated
                                                                           ❑ Disputed
         Milwaukee, WI 53201-2182
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $450.00
3.84                                                                       Check all that apply.
         Raber, Andrew
                                                                           ❑ Contingent
         2546 Alabaster Ave                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Orlando, FL 32833-4309
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $6,500.00
3.85                                                                       Check all that apply.
         Radian Generation LLC
                                                                           ❑ Contingent
         5821 Fairview Rd Ste 201                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Charlotte, NC 28209-3649
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                  page 33 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 79 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.86 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $14,603.77
         Reed Smith LLP                                                    Check all that apply.
                                                                           ❑ Contingent
         Department 33489                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Po Box 39000                                                      Basis for the claim: Services
         San Francisco, CA 94139-0001                                      Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

3.87 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $6,745.95
         Republic Services Inc.                                            Check all that apply.
                                                                           ❑ Contingent
         Po Box 78829                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Phoenix, AZ 85062-8829
                                                                           Basis for the claim: Utility Provider
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.88 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $750,000.00
         Richmond International Raceway                                    Check all that apply.
                                                                           ❑ Contingent
         600 E Laburnum Ave                                                ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Richmond, VA 23222-2207
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ❑ No
         Last 4 digits of account number
                                                                           ✔ Yes
                                                                           ❑
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $139,552.37
3.89                                                                       Check all that apply.
         RWS
                                                                           ❑ Contingent
                                                                           ❑ Unliquidated
                                                                           ❑ Disputed
                                                                           Basis for the claim: Unknown
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
                                                                           ❑ Yes
         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $4,571.69
3.90                                                                       Check all that apply.
         Ryan Snyder Productions
                                                                           ❑ Contingent
         1521 Colwood Dr                                                   ❑ Unliquidated
                                                                           ❑ Disputed
         Petaluma, CA 94954-3713
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    page 34 of 42
                            Case 19-50130-gs               Doc 88       Entered 08/08/19 14:43:45                      Page 80 of 161

Debtor          DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.91 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $1,097.63
         Sanderson, Steven                                                 Check all that apply.
                                                                           ❑ Contingent
         2310 N Crest Ave                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Martinez, CA 94553-2813
                                                                           Basis for the claim: Expense Reimbursement
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.92 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $450.00
         Schaer Design                                                     Check all that apply.
                                                                           ❑ Contingent
         2200 Adeline St Ste 335                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Oakland, CA 94607-2321
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.93 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:          $2,586.04
         Schenker Inc.                                                     Check all that apply.
                                                                           ❑ Contingent
         150 Albany Ave                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Freeport, NY 11520-4702
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $5,924.68
3.94                                                                       Check all that apply.
         Schwab, Les
                                                                           ❑ Contingent
         625 Contra Costa Blvd                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Pleasant Hill, CA 94523-1514
                                                                           Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:          $3,022.19
3.95                                                                       Check all that apply.
         Sherwin Williams
                                                                           ❑ Contingent
         1241 Diamond Way                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Concord, CA 94520
                                                                           Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                  page 35 of 42
                          Case 19-50130-gs                 Doc 88       Entered 08/08/19 14:43:45                      Page 81 of 161

Debtor         DC Solar Solutions, Inc.                                                  Case number (if known) 19-50130-GS
              Name




 Part 2: Additional Page

3.96     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $4,907.98
         Snap On Tools                                                      Check all that apply.
                                                                            ❑ Contingent
         2203 Center Ave                                                    ❑ Unliquidated
                                                                            ❑ Disputed
         Martinez, CA 94553-5408
                                                                            Basis for the claim: Goods and Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.97     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $1,350.00
         Solano County Dept of Resource Mgmt                                Check all that apply.
                                                                            ❑ Contingent
         375 Texas St # 5500                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Fairfield, CA 94533
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.98     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $79,927.79
         Soligent Distribution LLC                                          Check all that apply.
                                                                            ❑ Contingent
         1500 Valley House Dr Ste 210                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Rohnert Park, CA 94928-4938
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $701.19
3.99                                                                        Check all that apply.
         Southern California Edison
                                                                            ❑ Contingent
         Po Box 300                                                         ❑ Unliquidated
                                                                            ❑ Disputed
         Rosemead, CA 91770-0300
                                                                            Basis for the claim: Utility Provider
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $112.00
3.100                                                                       Check all that apply.
         Southern Nevada Pest Control Inc.
                                                                            ❑ Contingent
         4301 Production Ct                                                 ❑ Unliquidated
                                                                            ❑ Disputed
         Las Vegas, NV 89115-0183
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 36 of 42
                          Case 19-50130-gs                 Doc 88       Entered 08/08/19 14:43:45                      Page 82 of 161

Debtor         DC Solar Solutions, Inc.                                                  Case number (if known) 19-50130-GS
               Name




 Part 2: Additional Page

3.101 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $353.69
         SP Automotive                                                      Check all that apply.
                                                                            ❑ Contingent
         Po Box 1709                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Martinez, CA 94553-0709
                                                                            Basis for the claim: Goods and Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.102 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $3,260.00
         Sparks Power Inc.                                                  Check all that apply.
                                                                            ❑ Contingent
         Po Box 1048                                                        ❑ Unliquidated
                                                                            ❑ Disputed
         Independence, LA 70443-1048
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.103 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $9,500.00
         Spray Net USA                                                      Check all that apply.
                                                                            ❑ Contingent
         37105 Galileo Ln                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Murrieta, CA 92563-2828
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $351.07
3.104                                                                       Check all that apply.
         SRP
                                                                            ❑ Contingent
         Po Box 80062                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Prescott, AZ 86304-8062
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $514.50
3.105                                                                       Check all that apply.
         Stat Med Urgent Car
                                                                            ❑ Contingent
         839 Cowan Rd                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Burlingame, CA 94010-1204
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                  page 37 of 42
                           Case 19-50130-gs                Doc 88       Entered 08/08/19 14:43:45                      Page 83 of 161

Debtor         DC Solar Solutions, Inc.                                                  Case number (if known) 19-50130-GS
              Name




 Part 2: Additional Page

3.106 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $50.00
         Stubbs, Brett                                                      Check all that apply.
                                                                            ❑ Contingent
         3104 Marsala Dr                                                    ❑ Unliquidated
                                                                            ❑ Disputed
         Bay Point, CA 94565-7993
                                                                            Basis for the claim: Expense Reimbursement
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.107 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $189.13
         Suburban Propane LP                                                Check all that apply.
                                                                            ❑ Contingent
         Po Box 12027                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Fresno, CA 93776-2027
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.108 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $45.19
         Sunbelt Rentals                                                    Check all that apply.
                                                                            ❑ Contingent
         Po Box 409211                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30384-9211
                                                                            Basis for the claim: Goods and Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $693.00
3.109                                                                       Check all that apply.
         Superior Court of California, Napa County
                                                                            ❑ Contingent
         1111 Third St                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Napa, CA 94559-3001
                                                                            Basis for the claim: Unknown
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $72.00
3.110                                                                       Check all that apply.
         Synter Resource Group LLC
                                                                            ❑ Contingent
         5935 Rivers Ave Ste 102                                            ❑ Unliquidated
                                                                            ❑ Disputed
         N Charleston, SC 29406-6071
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                page 38 of 42
                          Case 19-50130-gs                 Doc 88       Entered 08/08/19 14:43:45                     Page 84 of 161

Debtor         DC Solar Solutions, Inc.                                                 Case number (if known) 19-50130-GS
              Name




 Part 2: Additional Page

3.111 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:         $1,135,263.74
         Talladega Super Speedway                                          Check all that apply.
                                                                           ❑ Contingent
         Attn: Accounting Department                                       ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Po Box 2801                                                        Basis for the claim: Goods and Services
         Daytona Beach, FL 32120-2801                                      Is the claim subject to offset?
                                                                           ❑ No
                                                                           ✔ Yes
                                                                           ❑
         Date or dates debt was incurred

         Last 4 digits of account number

3.112 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:         $455.98
         Tempe Chrysler Jeep Dodge Ram                                     Check all that apply.
                                                                           ❑ Contingent
         7975 S Autoplex Loop                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Tempe, AZ 85284-1023
                                                                            Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.113 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:         $1,107.80
         Towbin Dodge Ram                                                  Check all that apply.
                                                                           ❑ Contingent
         275 Auto Mall Dr                                                  ❑ Unliquidated
                                                                           ❑ Disputed
         Henderson, NV 89014-6707
                                                                            Basis for the claim: Goods and Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:         $1,060.01
3.114                                                                      Check all that apply.
         TPX Communications
                                                                           ❑ Contingent
         Po Box 509013                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         San Diego, CA 92150-9013
                                                                            Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:         $3,350.89
3.115                                                                      Check all that apply.
         Uline Inc.
                                                                           ❑ Contingent
         Po Box 88741                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Chicago, IL 60680-1741
                                                                            Basis for the claim: Services
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 39 of 42
                          Case 19-50130-gs                 Doc 88       Entered 08/08/19 14:43:45                      Page 85 of 161

Debtor         DC Solar Solutions, Inc.                                                  Case number (if known) 19-50130-GS
              Name




 Part 2: Additional Page

3.116 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $533.70
         United Parcel Service                                              Check all that apply.
                                                                            ❑ Contingent
         28013 Network Pl                                                   ❑ Unliquidated
                                                                            ❑ Disputed
         Chicago, IL 60673-1280
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.117 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $978.13
         UPS Freight Inc.                                                   Check all that apply.
                                                                            ❑ Contingent
         Po Box 650690                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75265-0690
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.118 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $1,580,027.11
         US Tower Corp                                                      Check all that apply.
                                                                            ❑ Contingent
         1099 W Ropes Ave                                                   ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         Woodlake, CA 93286-1806
                                                                            Basis for the claim: Goods and Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ❑ No
         Last 4 digits of account number
                                                                            ✔ Yes
                                                                            ❑
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $907.50
3.119                                                                       Check all that apply.
         Verducci Entertainment
                                                                            ❑ Contingent
         1013 Pardee St # 3                                                 ❑ Unliquidated
                                                                            ❑ Disputed
         Berkeley, CA 94710-2644
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $921.98
3.120                                                                       Check all that apply.
         Verizon Wireless
                                                                            ❑ Contingent
         Po Box 660108                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75266-0108
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 40 of 42
                          Case 19-50130-gs                 Doc 88       Entered 08/08/19 14:43:45                      Page 86 of 161

Debtor         DC Solar Solutions, Inc.                                                  Case number (if known) 19-50130-GS
              Name




 Part 2: Additional Page

3.121 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $75.82
         WaterLogic USA Inc.                                                Check all that apply.
                                                                            ❑ Contingent
         Po Box 31001-2417                                                  ❑ Unliquidated
                                                                            ❑ Disputed
         Pasadena, CA 91110-2417
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.122 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $44.79
         West Unified Communications Services, Inc.                         Check all that apply.
                                                                            ❑ Contingent
         Po Box 281866                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Atlanta, GA 30384-1866
                                                                            Basis for the claim: Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.123 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:         $11,595.98
         Western State Petroleum Inc.                                       Check all that apply.
                                                                            ❑ Contingent
         450 S 15th Ave                                                     ❑ Unliquidated
                                                                            ❑ Disputed
         Phoenix, AZ 85007-3327
                                                                            Basis for the claim: Goods and Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:         $1,156,624.00
3.124                                                                       Check all that apply.
         Xtreme Manufacturing LLC
                                                                            ❑ Contingent
         8350 Eastgate Rd                                                   ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         Henderson, NV 89015-0104
                                                                            Basis for the claim: Goods and Services
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ❑ No
         Last 4 digits of account number
                                                                            ✔ Yes
                                                                            ❑




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 41 of 42
                          Case 19-50130-gs               Doc 88          Entered 08/08/19 14:43:45           Page 87 of 161

Debtor         DC Solar Solutions, Inc.                                             Case number (if known) 19-50130-GS
               Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $185,399,411.99




  5b. Total claims from Part 2                                                        5b.
                                                                                             +         $15,343,226.09



  5c. Total of Parts 1 and 2                                                          5c.              $200,742,638.08
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 42 of 42
                             Case 19-50130-gs                   Doc 88        Entered 08/08/19 14:43:45                    Page 88 of 161

 Fill in this information to identify the case:

 Debtor name                               DC Solar Solutions, Inc.

 United States Bankruptcy Court for the:
                               District of Nevada, Reno Division

 Case number (if known):               19-50130-GS                 Chapter   7
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is       Various                                      See Attachment 2.1
2.1     for and the nature of the debtor’s
        interest

        State the term remaining                  Unknown
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Lienholder - Trucks and Chevy Volts          Ally Financial Inc.
2.2     for and the nature of the debtor’s
        interest                                  Unknown
                                                  0 months                                     PO Box 360902

        State the term remaining                                                               Bloomington, MN 55436-0902

        List the contract number of any
        government contract

        State what the contract or lease is       Lienholder - Forklifts                       Toyota Industries Commercial Finance Inc.
2.3     for and the nature of the debtor’s
        interest                                  0Unknown
                                                    months                                     Po Box 660926

        State the term remaining                                                               Dallas, TX 75266-0926

        List the contract number of any
        government contract

        State what the contract or lease is       Lienholder - Prevost MH                      Trans Lease Inc.
2.4     for and the nature of the debtor’s
        interest                                  Unknown
                                                  0 months                                     Po Box 172686

        State the term remaining                                                               Denver, CO 80217-2686

        List the contract number of any
        government contract

        State what the contract or lease is       Investor Contracts                           See Attachment 2.2
2.5     for and the nature of the debtor’s
        interest                                  Various
                                                  0 months
        State the term remaining

        List the contract number of any
        government contract




Official Form 206G                                           Schedule G: Executory Contracts and Unexpired Leases                                                page 1 of 3
                           Case 19-50130-gs                  Doc 88        Entered 08/08/19 14:43:45                Page 89 of 161


Debtor         DC Solar Solutions, Inc.                                                  Case number (if known) 19-50130-GS
               Name

          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

        Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the
                                                                                          debtor has an executory contract or unexpired lease

          State what the contract or lease is   Insurance Policies                         See Attachment 2.3
2.6       for and the nature of the debtor’s
          interest                              Unknown
                                                0 months
          State the term remaining

          List the contract number of any
          government contract

          State what the contract or lease is   Fractional Ownership in Private Jets       See Attachment 2.4
2.7       for and the nature of the debtor’s
          interest                              Various
                                                0 months
          State the term remaining

          List the contract number of any
          government contract

          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract


          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract


          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract


          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract




Official Form 206G                                         Schedule G: Executory Contracts and Unexpired Leases                                        page 2 of 3
                           Case 19-50130-gs              Doc 88        Entered 08/08/19 14:43:45                   Page 90 of 161


Debtor          DC Solar Solutions, Inc.                                               Case number (if known) 19-50130-GS
               Name

          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

        Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with whom the
                                                                                        debtor has an executory contract or unexpired lease

          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract




Official Form 206G                                    Schedule G: Executory Contracts and Unexpired Leases                                            page 3 of 3
              Case 19-50130-gs      Doc 88       Entered 08/08/19 14:43:45        Page 91 of 161
                                                                                                          $WWDFKPHQW


'&6RODU6ROXWLRQV,QF
0RQWKO\5HQW3D\PHQWV

                9HQGRU                                5HQWDO/RFDWLRQ                        7RWDO
&URVV&DPSXV,QF                 6KDUHG6SDFH$JUHHPHQW6RXWKHUQ&DOLIRUQLD     
'LVWULEXWLRQ)XQGLQJ,,//&      'HOHJDWHV'U6XLWH2UODQGR)/       
3/'63(//&                       :HVW'LDPRQG7HPSHA:z.                     
%HQLFLD,QYHVWPHQW//&           (&KDQQHO5RDG%HQLFLD&$               
&KDUORWWH0RWRU6SHHGZD\         9LFWRU\/DQH&RQFRUG1&                       
&UDQEURRN5HDOW\,QYHVWPHQW     %HQLFLD,QGXVWULDO3DUN,,6XLWH            
&UDQEURRN5HDOW\,QYHVWPHQW     %HQLFLD,QGXVWULDO3DUN,,6XLWH            
&UDQEURRN5HDOW\,QYHVWPHQW     %HQLFLD,QGXVWULDO3DUN,,6XLWH            
&UDQEURRN5HDOW\,QYHVWPHQW     %HQLFLD,QGXVWULDO3DUN,,6XLWH            
0DMHVWLF5XQZD\3DUWQHUV         :6XQVHW5RDG/DV9HJDV19                
1RUWKZHVWHUQ0XWXDO/LIH,QV     0DU\&UHVW5RDG6XLWH$+HQGHUVRQ19     
1RUWKZHVWHUQ0XWXDO/LIH,QV     0DU\&UHVW5RDG6XLWH%+HQGHUVRQ19     
36%XVLQHVV3DUNV/36R&DO     WK6WUHHW%XHQD3DUN&$                       
6KDG\+DUERXU//&                :&DWDZED$YHQXH6XLWH*&RUQHOLXV1&   
6XEWRWDO                                                                           

&KDQQHO5RDG//&             (&KDQQHO5RDG%HQLFLD&$                  
&KDQQHO5RDG//&             (&KDQQHO5RDG%HQLFLD&$                  
0D[ZHOO:D\//&             0D[ZHOO:D\)DLUILHOG&$                  
)RXU'RJ3URSHUWLHV//&          3DUN5RDG%HQLFLD&$                       
3DUN5RDG//&                    3DUN5RDG%HQLFLD&$                       
6XEWRWDO                                                                          

7RWDO                                                                             
                Case 19-50130-gs     Doc 88   Entered 08/08/19 14:43:45         Page 92 of 161
                                                                                                 Attachment 2.2



                                                                                         MonthlyLease
                                                                                         Revenue(from
                                                                         #of              DCSolar
      Fund                 EIN         ManagingMember InvestorMember Units              Distribution)
                                           Solarmore
FundI"TheFund"       27Ͳ3968593                        AaronBurrLLC 224
                                        InvestmentsInc.
                                           Solarmore          Firstar
    USBDCI            46Ͳ0810665                                                100   $80,588.50
                                        InvestmentsInc. Development,LLC

                                           Solarmore            Firstar
    USBDCII           46Ͳ1492756                                                150   $120,882.75
                                        InvestmentsInc.    Development,LLC
                                           Solarmore
    FundIII            27Ͳ3619697                          SherwinWilliams      192
                                        InvestmentsInc.
                                           Solarmore
    FundIV             46Ͳ2255100                          SherwinWilliams      250   $201,471.25
                                        InvestmentsInc.
                                           Solarmore
     FundV             46Ͳ4148391        Management       SherwinWilliams      110   $88,647.33
                                          ServicesInc.
                                                                DVVNB
                                           Solarmore
                                                               Community
    FundVI             46Ͳ4349311        Management                         135       $108,794.50
                                                            RenewablesFund,
                                          ServicesInc.
                                                                  LLC
                                           Solarmore
                                                               EastWest
    FundVII            46Ͳ5182370        Management                             227   $170,250.00
                                                                Bancorp
                                          ServicesInc.
                                           Solarmore
    FundVIII           47Ͳ1065191        Management        ADHIͲSolar,LLC     227   $166,845.00
                                          ServicesInc.
                                           Solarmore
     FundX             47Ͳ1803673        Management         UnitedBank         101   $82,416.00
                                          ServicesInc.
                                           Solarmore
    FundXI            47Ͳ2481169        Management       SherwinWilliams      200   $161,177.00
                                          ServicesInc.
                                                                DVVNB
                                           Solarmore
                                                               Community
    FundXII            47Ͳ2562387        Management                         202       $162,788.75
                                                            RenewablesFund,
                                          ServicesInc.
                                                                  LLC
                                           Solarmore
                                                               EastWest
    FundXIV            47Ͳ3194808        Management                             227   $165,710.00
                                                                Bancorp
                                          ServicesInc.

                                                                                                       Page1of3
            Case 19-50130-gs     Doc 88   Entered 08/08/19 14:43:45       Page 93 of 161
                                                                                           Attachment 2.2



                                                                                   MonthlyLease
                                                                                   Revenue(from
                                                                          #of       DCSolar
  Fund                 EIN         ManagingMember InvestorMember Units            Distribution)
                                      Solarmore
 FundXV            47Ͳ3306031       Management       UnitedBank        172     $138,632.00
                                     ServicesInc.
                                      Solarmore
FundXVI            47Ͳ4365156       Management    SherwinWilliams 300          $241,765.50
                                     ServicesInc.
                                      Solarmore
FundXVII           81Ͳ0799647       Management    PardeeSolar1LLC 125        $100,750.00
                                     ServicesInc.
                                      Solarmore
FundXVIII          47Ͳ4777040       Management          GEICO          1,140    $837,900.00
                                     ServicesInc.
                                                         DVVNB
                                      Solarmore
                                                       Community
FundXIX            81Ͳ0869402       Management                          175     $141,312.50
                                                    RenewablesFund,
                                     ServicesInc.
                                                            LLC
                                      Renewable      MidwestͲREA
 FundXX            81Ͳ0913067       Management     TCF,LLCCRA 112      $86,240.00
                                       Services        TCF16,LLC
                                      Solarmore
FundXXI            81Ͳ1584662       Management    SherwinWilliams 112          $87,080.00
                                     ServicesInc.
                                      Solarmore
                                                     UnitedFinancial
FundXXII           81Ͳ1883647       Management                          225     $174,937.50
                                                         Bancorp
                                     ServicesInc.
                                      Solarmore
FundXXIII          81Ͳ2342837       Management          GEICO          2,280    $1,596,000.00
                                     ServicesInc.
                                      Solarmore
FundXXIV           81Ͳ2357233       Management    SherwinWilliams 112          $87,080.00
                                     ServicesInc.
                                      Solarmore       Progressive
FundXXVI           81Ͳ4506207       Management         Casualty        664     $468,120.00
                                     ServicesInc.     Insurance
                                    HaloManagement
FundXXVII          81Ͳ4781278                         ADHIͲSolar,LLC     300   $220,500.00
                                       ServicesLLC



                                                                                                 Page2of3
           Case 19-50130-gs     Doc 88   Entered 08/08/19 14:43:45       Page 94 of 161
                                                                                                Attachment 2.2



                                                                                    MonthlyLease
                                                                                    Revenue(from
                                                                    #of              DCSolar
   Fund               EIN         ManagingMember InvestorMember Units              Distribution)
                                     Solarmore
FundXXVIII        81Ͳ5086029       Management    SherwinWilliams 112            $87,080.00
                                    ServicesInc.
                                   HaloManagement
FundXXIX          82Ͳ1210694                              GEICO           2,280 $1,596,000.00
                                      ServicesLLC
                                                        Progressive
                                   HaloManagement
FundXXX           82Ͳ1550290                             Casualty        1,326 $934,830.00
                                      ServicesLLC
                                                         Insurance
                                      Solarmore
FundXXXI          82Ͳ2007274        Management      SherwinWilliams     112     $85,680.00
                                     ServicesInc.
                                   HaloManagement
FundXXXII         82Ͳ1997734                         EastWestBank       430     $301,000.00
                                      ServicesLLC

                                   HaloManagement
FundXXXIII        83Ͳ1033906                              GEICO           2,280 $1,596,000.00
                                      ServicesLLC
                                                        Progressive
                                   HaloManagement
FundXXXIV         83Ͳ0869915                             Casualty        1,326 $970,632.00
                                      ServicesLLC
                                                         Insurance
                                   HaloManagement
FundXXXV          83Ͳ2555974                         EastWestBank       325     $Ͳ
                                      ServicesLLC
                                                                          16,253 $11,261,110.58




                                                                                                        Page3of3
              Case 19-50130-gs              Doc 88       Entered 08/08/19 14:43:45              Page 95 of 161Attachment 2.3


LineofBusiness                   Carrier               Policy#              EffectiveDate ExpirationDate PolicyPremium
DCSolarSolutions,Inc./DCSolarDistribution,Inc./DCSolarFreedom,Inc.
Package                            Hanover               ZZFD227661               4/26/2018     4/26/2019   $ 296,742.32
WorkComp                          Hanover               WBFD219291               4/26/2018     4/26/2019   $ 66,558.00
WorkComp                          Hanover               WDFD480778               4/26/2018     4/26/2019   $ 3,052.00
InlandMarine                      Hanover               IHFD138482               4/26/2018     4/26/2019   $ 86,142.00
PollutionLiability                ACE                   G71124496001            4/26/2018     4/26/2019   $ 73,958.00
CommercialAuto                    Hanover               AWFA933524               4/26/2018     4/26/2019   $116,176.00
ExcessLiability/Umbrella          Hanover               UHFA933516               4/26/2018     4/26/2019   $ 94,555.00
ProfessionalLiability             Lexington             01Ͳ309Ͳ25Ͳ74             3/23/2017     4/27/2019   $218,784.00
InlandMarine(LightTowers)       Hartford              57MSAM8712               2/26/2019     2/26/2020   $ 5,152.00




                                                                                                                            Page1of1
             Case 19-50130-gs         Doc 88      Entered 08/08/19 14:43:45                 Page 96 of 161 Attachment 2.4


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Summary - NetJets Fractional Ownership

                          FAA          Aircraft                                                  Monthly          Monthly
                       Registration     Serial                                                    Lease         Management
   Principal Contact       No.           No.      Interest Size   Lease Date   Lease Term          Fee             Fee
    Paulette Carpoff     N638QS       560-5363      15.625%       10/19/2017    36 Months    $         5,134   $      20,195
    Paulette Carpoff     N320QS       680-0169      21.875%       10/20/2017    36 Months    $       14,000    $      40,667
    Paulette Carpoff     N999QS       750-0203      18.750%       10/23/2017    36 Months    $       11,175    $      47,529




                                                                                                                    Page 1 of 1
                             Case 19-50130-gs                    Doc 88      Entered 08/08/19 14:43:45                       Page 97 of 161

 Fill in this information to identify the case:

 Debtor name                               DC Solar Solutions, Inc.

 United States Bankruptcy Court for the:
                               District of Nevada, Reno Division

 Case number (if known):               19-50130-GS
                                                                                                                                         ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ✔No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ❑
        ❑Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1     See footnote in Column 2                                                                                 *The Trustee is currently investigating any and all
                                                  Street                                                           guarantees provided by any party on behalf of the
                                                                                                                   Debtor.


                                                  City                                State         ZIP Code



  2.2
                                                  Street




                                                  City                                State         ZIP Code



  2.3
                                                  Street




                                                  City                                State         ZIP Code



  2.4
                                                  Street




                                                  City                                State         ZIP Code



  2.5
                                                  Street




                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                              page 1 of 2
                           Case 19-50130-gs                  Doc 88   Entered 08/08/19 14:43:45                  Page 98 of 161

Debtor          DC Solar Solutions, Inc.                                               Case number (if known) 19-50130-GS
                Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                  Check all schedules
         Name                              Mailing Address                                                Name
                                                                                                                                  that apply:

  2.6
                                             Street




                                             City                              State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                page 2 of 2
                                        Case 19-50130-gs                                     Doc 88                   Entered 08/08/19 14:43:45                                                 Page 99 of 161


 Fill in this information to identify the case:

 Debtor name                                                 DC Solar Solutions, Inc.

 United States Bankruptcy Court for the:
                                           District of Nevada, Reno Division

 Case number (if known):                               19-50130-GS                               Chapter            7
                                                                                                                                                                                                       ❑Check if this is an
                                                                                                                                                                                                          amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                               12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                                  $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                           $14,688,485.79

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                         $14,688,485.79




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                                    $0.00



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                             $185,399,411.99


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                              +            $15,343,226.09




 4. Total liabilities..............................................................................................................................................................................                        $200,742,638.08

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                      page 1
                           Case 19-50130-gs                    Doc 88           Entered 08/08/19 14:43:45                 Page 100 of 161

 Fill in this information to identify the case:

 Debtor name                               DC Solar Solutions, Inc.

 United States Bankruptcy Court for the:
                               District of Nevada, Reno Division

 Case number (if known):               19-50130-GS
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
          Identify the beginning and ending dates of the debtor’s fiscal year, which may         Sources of revenue                        Gross revenue
          be a calendar year                                                                      Check all that apply                     (before deductions and
                                                                                                                                           exclusions)

         From the beginning of the                                                               ✔ Operating a business
                                                                                                 ❑                                                              $59,706.16
         fiscal year to filing date:              From 01/01/2019
                                                        MM/ DD/ YYYY
                                                                        to    Filing date
                                                                                                 ❑Other

         For prior year:                          From 01/01/2018       to    12/31/2018         ✔ Operating a business
                                                                                                 ❑                                                        $174,455,027.56
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other

         For the year before that:                From 01/01/2017       to    12/31/2017         ✔ Operating a business
                                                                                                 ❑                                                        $234,921,360.10
                                                        MM/ DD/ YYYY           MM/ DD/ YYYY      ❑Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                                 Description of sources of revenue         Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the
       fiscal year to filing date:            From 01/01/2019          to    Filing date
                                                       MM/ DD/ YYYY


       For prior year:                        From 01/01/2018          to    12/31/2018
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY


       For the year before that:              From 01/01/2017          to    12/31/2017
                                                       MM/ DD/ YYYY           MM/ DD/ YYYY




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
                             Case 19-50130-gs                 Doc 88          Entered 08/08/19 14:43:45                        Page 101 of 161

Debtor             DC Solar Solutions, Inc.                                                      Case number (if known) 19-50130-GS
                 Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
    the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to
    cases filed on or after the date of adjustment.)

    ❑None

    Creditor’s name and address                                Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.    See 90 Day Payments                                                               $27,921,298.52             ❑Secured debt
        Creditor's name
                                                                                                                      ❑Unsecured loan repayments
        Street
                                                                                                                      ❑Suppliers or vendors
                                                                                                                      ❑Services
                                                                                                                      ✔Other Various
                                                                                                                      ❑
        City                           State   ZIP Code

 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
    insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3
    years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
    in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
    any managing agent of the debtor. 11 U.S.C. § 101(31).
    ❑None
    Insider’s name and address                                 Dates               Total amount or value              Reasons for payment or transfer



 4.1.    See Two (2) Year Payments                                                                Various
                                                                                                    $0.00
        Creditor's name


        Street




        City                           State   ZIP Code

         Relationship to debtor

         Various

 5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
    transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
    ✔None
    ❑
    Creditor’s name and address                                Description of the property                                   Date                      Value of property



 5.1.
        Creditor's name


        Street




        City                           State   ZIP Code



Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
                            Case 19-50130-gs                  Doc 88          Entered 08/08/19 14:43:45                           Page 102 of 161

Debtor            DC Solar Solutions, Inc.                                                         Case number (if known) 19-50130-GS
                  Name


 6. Setoffs
    List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
    permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
    ✔None
    ❑
    Creditor’s name and address                                Description of the action creditor took                          Date action was         Amount
                                                                                                                                taken


 5.1.
        Creditor's name
                                                                XXXX–
        Street




        City                          State    ZIP Code

 Part 3: Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
     —within 1 year before filing this case.
    ❑None
 7.1.    Case title                               Nature of case                              Court or agency's name and address                        Status of case

         Sealed                                   Alleged Fraud                              U.S. District Court for the Eastern District of           ✔Pending
                                                                                                                                                       ❑
                                                                                             California
                                                                                            Name
                                                                                                                                                       ❑On appeal
         Case number                                                                                                                                   ❑Concluded
                                                                                            Street
         Unknown



                                                                                            City                              State   ZIP Code

 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
    or other court-appointed officer within 1 year before filing this case.
    ✔None
    ❑
 8.1.    Custodian’s name and address                          Description of the property                              Value


        Custodian’s name
                                                               Case title                                               Court name and address
        Street
                                                                                                                       Name

                                                               Case number                                             Street
        City                          State    ZIP Code



                                                               Date of order or assignment                             City                           State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
    recipient is less than $1,000
    ✔None
    ❑


Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 3
                             Case 19-50130-gs                  Doc 88          Entered 08/08/19 14:43:45                        Page 103 of 161

Debtor             DC Solar Solutions, Inc.                                                       Case number (if known) 19-50130-GS
                   Name


 9.1.     Recipient’s name and address                          Description of the gifts or contributions                    Dates given            Value


         Recipient’s name


         Street




         City                          State     ZIP Code


          Recipient’s relationship to debtor




 Part 5: Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.
        ✔None
        ❑
        Description of the property lost and how the loss          Amount of payments received for the loss                          Date of loss       Value of property
        occurred                                                   If you have received payments to cover the loss, for                                 lost
                                                                   example, from insurance, government compensation, or
                                                                   tort liability, list the total received.
                                                                   List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                   Assets – Real and Personal Property).


 10.1.


 Part 6: Certain Payments or Transfers

 11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
        person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
        ❑None


 11.1.     Who was paid or who received the transfer?                If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                        value

          Bankruptcy Court, U.S.                                                                                                  01/30/2019                      $1,717.00


           Address

          300 Booth St
          Street


           Reno, NV 89509-1328
          City                          State     ZIP Code


           Email or website address



           Who made the payment, if not debtor?

          Skadden, Arps, Slate, Meagher & Flom LLP




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 4
                            Case 19-50130-gs              Doc 88         Entered 08/08/19 14:43:45                  Page 104 of 161

Debtor            DC Solar Solutions, Inc.                                               Case number (if known) 19-50130-GS
                  Name


 11.2.    Who was paid or who received the transfer?          If not money, describe any property transferred          Dates       Total amount or
                                                                                                                                   value

         Skadden, Arps, Slate, Meagher & Flom LLP             Retainer                                                12/20/2018       $2,000,000.00


          Address

         300 S Grand Ave Ste 3400
         Street


         Los Angeles, CA 90071-3137
         City                          State   ZIP Code


          Email or website address

         www.skadden.com

          Who made the payment, if not debtor?

         The Strauss Law Firm



 11.3.    Who was paid or who received the transfer?          If not money, describe any property transferred          Dates       Total amount or
                                                                                                                                   value

         GlassRatner Advisory & Capital Group, LLC            Retainer                                                02/01/2019         $375,000.00


          Address

         3445 Peachtree Rd Ne Ste 1225
         Street


         Atlanta, GA 30326-3241
         City                          State   ZIP Code


          Email or website address

         www.glassratner.com

          Who made the payment, if not debtor?

         The Strauss Law Firm



 11.4.    Who was paid or who received the transfer?          If not money, describe any property transferred          Dates       Total amount or
                                                                                                                                   value

         Clark Hill PLLC                                      Retainer                                                                   $275,000.00


          Address

         3800 Howard Hughes Pkwy Ste 500
         Street


         Las Vegas, NV 89169-5914
         City                          State   ZIP Code


          Email or website address

         www.clarkhill.com

          Who made the payment, if not debtor?

         The Strauss Law Firm




Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 5
                            Case 19-50130-gs                 Doc 88          Entered 08/08/19 14:43:45                        Page 105 of 161

Debtor            DC Solar Solutions, Inc.                                                      Case number (if known) 19-50130-GS
                  Name


 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
     or similar device.
     Do not include transfers already listed on this statement.
     ✔None
     ❑

 12.1.     Name of trust or device                              Describe any property transferred                              Dates transfers         Total amount or
                                                                                                                               were made               value




           Trustee




 13. Transfers not already listed on this statement
     List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
     filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
     made as security. Do not include gifts or transfers previously listed on this statement.
     ❑None

 13.1.    Who received the transfer?                           Description of property transferred or payments                  Date transfer         Total amount or
                                                               received or debts paid in exchange                               was made              value

         See Two (2) Year Payments                                                                                                                            Various
                                                                                                                                                              (Unknown)


          Address


         Street




         City                          State    ZIP Code


          Relationship to debtor

         Various Related Parties



 Part 7: Previous Locations

 14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
     ✔Does not apply
     ❑
    Address                                                                                                        Dates of occupancy


 14.1.                                                                                                            From                          To
         Street




         City                          State    ZIP Code




 Part 8: Health Care Bankruptcies




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 6
                             Case 19-50130-gs                   Doc 88            Entered 08/08/19 14:43:45                  Page 106 of 161

Debtor             DC Solar Solutions, Inc.                                                      Case number (if known) 19-50130-GS
                  Name


 15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
      —diagnosing or treating injury, deformity, or disease, or
      —providing any surgical, psychiatric, drug treatment, or obstetric care?
     ✔No. Go to Part 9.
     ❑
     ❑Yes. Fill in the information below.

          Facility name and address                          Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

 15.1.
         Facility name


         Street                                              Location where patient records are maintained(if different from facility    How are records kept?
                                                             address). If electronic, identify any service provider.
         City                       State     ZIP Code                                                                                  Check all that apply:
                                                                                                                                        ❑Electronically
                                                                                                                                        ❑Paper

 Part 9: Personally Identifiable Information


 16. Does the debtor collect and retain personally identifiable information of customers?
     ❑No.
     ✔Yes. State the nature of the information collected and retained.
     ❑                                                                      Account Data - name, address, phone numbers
                  Does the debtor have a privacy policy about that information?
                  ✔ No
                  ❑
                  ❑Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
     made available by the debtor as an employee benefit?
     ✔No. Go to Part 10.
     ❑
     ❑Yes. Does the debtor serve as plan administrator?
           ❑No. Go to Part 10.
           ❑Yes. Fill in below:
                       Name of plan                                                                      Employer identification number of the plan

                                                                                                         EIN:           –

                       Has the plan been terminated?
                       ❑No
                       ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
     transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
     associations, and other financial institutions.
     ✔None
     ❑




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 7
                             Case 19-50130-gs                   Doc 88          Entered 08/08/19 14:43:45                         Page 107 of 161

Debtor            DC Solar Solutions, Inc.                                                          Case number (if known) 19-50130-GS
                  Name


    Financial institution name and address                     Last 4 digits of account         Type of account             Date account was              Last balance
                                                               number                                                       closed, sold, moved,          before closing
                                                                                                                            or transferred                or transfer

 18.1                                                          XXXX–                           ❑Checking
         Name
                                                                                               ❑Savings
                                                                                               ❑Money market
         Street
                                                                                               ❑Brokerage
                                                                                               ❑Other
         City                         State   ZIP Code

 19. Safe deposit boxes
        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
        ✔None
        ❑
 19.1     Depository institution name and address              Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

                                                                                                                                                            ❑    No
         Name
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
        business.
        ❑None
 20.1     Facility name and address                            Names of anyone with access to it               Description of the contents                   Does debtor
                                                                                                                                                             still have it?

          Unknown                                             Unknown                                                                                       ❑    No
         Name
                                                                                                                                                            ✔
                                                                                                                                                            ❑    Yes
         Street

                                                               Address

         City                         State   ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
        rented property.
        ❑None




Official Form 207                                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 8
                           Case 19-50130-gs                   Doc 88          Entered 08/08/19 14:43:45                        Page 108 of 161

Debtor          DC Solar Solutions, Inc.                                                          Case number (if known) 19-50130-GS
               Name


    Owner’s name and address                               Location of the property                        Description of the property                    Value

    Go Green Studio Rentals                                                                              Equipment and Inventory                                  $0.00
   Name
    4901 Park Rd
   Street



    Benicia                      CA
    94510-1190
   City                           State    ZIP Code

    Owner’s name and address                               Location of the property                        Description of the property                    Value

    Bay Area Screen Print Inc.                                                                           Equipment and Inventory                                  $0.00
   Name
    4901 Park Rd
   Street



    Benicia                      CA
    94510-1190
   City                           State    ZIP Code

    Owner’s name and address                               Location of the property                        Description of the property                    Value

    Books and records for various related parties                                                        Books and records                                        $0.00
    and affiliates
   Name


   Street




   City                           State    ZIP Code

 Part 12: Details About Environmental Information



      For the purpose of Part 12, the following definitions apply:
            Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
            affected (air, land, water, or any other medium).
            Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
            or utilized.
            Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
            substance.
      Report all notices, releases, and proceedings known, regardless of when they occurred

 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
     Include settlements and orders.
     ✔ No
     ❑
     ❑Yes. Provide details below.




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 9
                           Case 19-50130-gs                  Doc 88         Entered 08/08/19 14:43:45                      Page 109 of 161

Debtor           DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
             Name


    Case title                                    Court or agency name and address                    Nature of the case                             Status of case

                                                                                                                                                   ❑Pending
    Case number
                                                 Name
                                                                                                                                                   ❑On appeal
                                                                                                                                                   ❑Concluded
                                                 Street




                                                 City                          State   ZIP Code

 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
     ✔ No
     ❑
     ❑Yes. Provide details below.


    Site name and address                         Governmental unit name and address                  Environmental law, if known                    Date of notice


   Name                                          Name


   Street                                        Street




   City                    State    ZIP Code     City                          State   ZIP Code

 24. Has the debtor notified any governmental unit of any release of hazardous material?
     ✔ No
     ❑
     ❑Yes. Provide details below.

    Site name and address                         Governmental unit name and address                  Environmental law, if known                    Date of notice


   Name                                          Name


   Street                                        Street




   City                    State    ZIP Code     City                          State   ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
     even if already listed in the Schedules.
     ✔None
     ❑




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 10
                              Case 19-50130-gs            Doc 88        Entered 08/08/19 14:43:45                    Page 110 of 161

Debtor              DC Solar Solutions, Inc.                                                Case number (if known) 19-50130-GS
                   Name


           Business name and address                  Describe the nature of the business                Employer Identification number
                                                                                                         Do not include Social Security number or ITIN.
 25.1.
                                                                                                        EIN:          –
          Name
                                                                                                         Dates business existed
          Street
                                                                                                        From                   To



          City                    State    ZIP Code


 26. Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
        ❑None
            Name and address                                                                              Dates of service

 26a.1.     Daggs, Josh                                                                                  From Inception          To 2017
           Name
            4901 Park Rd
           Street



            Benicia, CA 94510-1190
           City                                           State                  ZIP Code

            Name and address                                                                              Dates of service

 26a.2.     Perriera, Shannon                                                                            From 2017               To Present
           Name
            4901 Park Rd
           Street



            Benicia, CA 94510
           City                                           State                  ZIP Code



 26b.      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
           financial statement within 2 years before filing this case.
           ❑None
            Name and address                                                                              Dates of service

 26b.1.     Scott Wentz DH & Co., LLP/Montage Services Inc.                                              From 01/01/2017         To 12/31/2017
           Name
            750 Commercial St
           Street



            San Francisco, CA 94108
           City                                           State                  ZIP Code




Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11
                             Case 19-50130-gs     Doc 88         Entered 08/08/19 14:43:45                   Page 111 of 161

Debtor             DC Solar Solutions, Inc.                                       Case number (if known) 19-50130-GS
                 Name


           Name and address                                                                       Dates of service

 26b.2.   Ronald Roach Accountancy Group                                                         From 01/01/2016          To 12/31/2016
          Name
          101 Rudgear Dr
          Street



          Walnut Creek, CA 94596-6353
          City                                    State                   ZIP Code

           Name and address                                                                       Dates of service

 26b.3.   Sean Snodgrass, CPA                                                                    From 01/01/2017          To Present
          Name
          1055 W College Ave
          Street



          Santa Rosa, CA 95401-5059
          City                                    State                   ZIP Code

           Name and address                                                                       Dates of service

 26b.4.   Montage Services Inc.                                                                  From 01/01/2017          To Present
          Name
          41 W Shore Rd
          Street



          Belvedere Tiburon, CA 94920-2461
          City                                    State                   ZIP Code

           Name and address                                                                       Dates of service

 26b.5.   Ari Lauer (Law Offices)                                                                From 01/01/2017          To Present
          Name
          500 Ygnacio Valley Rd Ste 325
          Street



          Walnut Creek, CA 94596-8211
          City                                    State                   ZIP Code

           Name and address                                                                       Dates of service

 26b.6.   Novogradac & Company LLP                                                               From 01/01/2017          To Present
          Name
          Po Box 7833
          Street



          San Francisco, CA 94120-7833
          City                                    State                   ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ❑None




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                   page 12
                              Case 19-50130-gs                Doc 88        Entered 08/08/19 14:43:45                    Page 112 of 161

Debtor              DC Solar Solutions, Inc.                                                    Case number (if known) 19-50130-GS
                   Name


            Name and address                                                                                  If any books of account and records are
                                                                                                              unavailable, explain why
 26c.1.
            Perriera, Shannon                                                                                 Physical records seized by the FBI on
           Name                                                                                               December 18, 2018, but computer server
            4901 Park Rd                                                                                      remained.
           Street



            Benicia, CA 94510
           City                                               State                   ZIP Code

            Name and address                                                                                  If any books of account and records are
                                                                                                              unavailable, explain why
 26c.2.
            Karmann, Robert A.                                                                                Physical records seized by the FBI on
           Name                                                                                               December 18, 2018, but computer server
            4901 Park Rd                                                                                      remained.
           Street



            Benicia, CA 94510
           City                                               State                   ZIP Code




 26d. Listall financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
     a financial statement within 2 years before filing this case.
     ❑None
            Name and address

 26d.1.     Unknown
           Name


           Street




           City                                               State                   ZIP Code

 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     ✔ No
     ❑
     ❑Yes. Give the details about the two most recent inventories.

    Name of the person who supervised the taking of the inventory                                Date of           The dollar amount and basis (cost, market, or
                                                                                                 inventory         other basis) of each inventory




           Name and address of the person who has possession of inventory records

 27.1.
          Name


          Street




          City                                        State                ZIP Code




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 13
                            Case 19-50130-gs                Doc 88           Entered 08/08/19 14:43:45                      Page 113 of 161

Debtor            DC Solar Solutions, Inc.                                                     Case number (if known) 19-50130-GS
                  Name


 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
     debtor at the time of the filing of this case.

    Name                                 Address                                                    Position and nature of any interest      % of interest, if any


    Briggs, Daniel                      291 Saddle Run St Henderson, NV 89012-2645                  President & CEO,                         0.00 %

    Carpoff, Jeffrey P.                 30 Pebble Dunes Ct Las Vegas, NV 89141-6069                 Former Owner,                            0.00%

    Carpoff, Paulette L.                30 Pebble Dunes Ct Las Vegas, NV 89141-6069                 Former Owner Wife/Insider,               0.00%
 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
     shareholders in control of the debtor who no longer hold these positions?
     ✔ No
     ❑
     ❑Yes. Identify below.
    Name                                 Address                                                    Position and nature of any        Period during which
                                                                                                    interest                          position or interest was held



                                                                                                ,                                         From
                                                                                                                                          To

 30. Payments, distributions, or withdrawals credited or given to insiders

     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
     loans, stock redemptions, and options exercised?
     ❑No
     ✔Yes. Identify below.
     ❑
          Name and address of recipient                                            Amount of money or                  Dates                 Reason for providing
                                                                                   description and value of                                  the value
                                                                                   property

 30.1.   See Two (2) Year Payments                                                                       Various
         Name


         Street




         City                                      State          ZIP Code


          Relationship to debtor

         Various

 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     ✔ No
     ❑
     ❑Yes. Identify below.
           Name of the parent corporation                                                              Employer Identification number of the parent corporation

                                                                                                        EIN:           –




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 14
                         Case 19-50130-gs                    Doc 88          Entered 08/08/19 14:43:45                      Page 114 of 161

Debtor        DC Solar Solutions, Inc.                                                        Case number (if known) 19-50130-GS
             Name


 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     ✔ No
     ❑
     ❑Yes. Identify below.
         Name of the pension fund                                                                      Employer Identification number of the pension fund

                                                                                                       EIN:           –

 Part 14: Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
      bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on         08/05/2019
                      MM/ DD/ YYYY



                    V&KULVWLQD/RYDWR
           ✘
                Signature of individual signing on behalf of the debtor



                Position or relationship to debtor
                    &KDSWHU7UXVWHH



         Printed name      &KULVWLQD/RYDWR&KDSWHU7UXVWHH



          Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
           ✔ No
           ❑
           ❑Yes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 15
Case 19-50130-gs    Doc 88   Entered 08/08/19 14:43:45   Page 115 of 161
                                                         Summary - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Summary - All Payments and Transfer in 90 Day Period

                   Creditor Name                         Amount
Omega SI LLC                                     $           8,065,500
King Solarman Inc                                            8,057,500
Hidden Oaks Investors LLC                                    3,500,000
Chip Ganassi Racing - LLC                                    2,000,000
SMISC Holdings LLC                                             945,600
Xtreme Manufacturing LLC                                       828,894
Internal Revenue Service                                       805,572
William Morris Endeavor Entertainment                          700,000
Talladega Superspeedway                                        375,000
Fallbrook Capital Securities                                   326,664
CED                                                            255,467
NetJets Sales Inc                                              228,902
AT&T Mobility                                                  213,066
Skadden, Arps, Slate, Meagher & Flom LLP                       160,545
Fairmont San Francisco                                         147,963
EventWright                                                     85,000
Cranbrook Realty Investment Fund L.P.                           81,447
Montage Services Inc                                            69,500
Central Equipment Service                                       67,005
Northwestern Mutual Life Ins Co.                                59,652
Midnite Solar Inc                                               54,443
Advanced Voice & Data Inc                                       52,360
Star Coach Race Tours LLC                                       50,544
Big Ass Fans                                                    46,876
Trans Lease Inc                                                 45,700
Benicia - Investment LLC                                        43,520
Majestic Runway Partners II LLC                                 42,622
WEX Fleet                                                       41,607
MEF                                                             40,000
American Airlines                                               36,534
California Choice                                               35,881
PS Business Parks LP-Southern California                        35,721
Felix Lighting Corporation                                      34,871
Western States Tool and Supply                                  29,010
Pacific States Petroleum Inc                                    27,330
Ally Financial Inc                                              26,848
Concept Services Inc                                            25,262



                                                                       Page 1 of 12
Case 19-50130-gs    Doc 88   Entered 08/08/19 14:43:45   Page 116 of 161
                                                         Summary - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Summary - All Payments and Transfer in 90 Day Period

                   Creditor Name                         Amount
PG&E                                                              24,372
Large Screen Vid Sale                                             23,728
Oakhurst Country Club                                             23,160
Southwest Airlines                                                22,528
Enenstein Pham & Glass LLP                                        18,852
Marriott                                                          17,221
Flexport.com                                                      15,300
LJ Productions                                                    14,858
Apple Store                                                       14,062
Distribution Funding II LLC                                       12,735
Coast Building Products                                           11,560
PLDSPE LLC                                                        11,224
DMV                                                               10,356
Strauss Law Firm                                                  10,000
Phoenix Motor Speedway                                             9,767
Island Creative Management LLC                                     8,692
Law Office of Daniel Bakondi                                       7,910
Chase Credit Card                                                  7,885
Sherwin Williams                                                   7,533
Air Time Mechanical Inc                                            7,150
    Total                                        $         27,921,298.52




                                                                       Page 2 of 12
                                                                                      Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

        Bank Account           Date       Num                       Name           Debit        Credit
CTBC Bank-1916                12/12/18 33116     Advanced Voice & Data Inc             -   $     52,359.89
                                                 Advanced Voice & Data Inc Total                 52,359.89
CTBC Bank-1916                11/06/18 32810     Air Time Mechanical Inc               -          7,150.00
                                                 Air Time Mechanical Inc Total                    7,150.00
CTBC Bank-1916                12/17/18   EFT     Ally Financial Inc                    -            762.75
                                                                                                                 Case 19-50130-gs




CTBC Bank-1916                12/17/18   EFT     Ally Financial Inc                    -            766.61
CTBC Bank-1916                12/13/18   EFT     Ally Financial Inc                    -          1,008.19
CTBC Bank-1916                12/12/18   EFT     Ally Financial Inc                    -            776.69
                                                                                                                 Doc 88




CTBC Bank-1916                12/12/18   EFT     Ally Financial Inc                    -            773.68
CTBC Bank-1916                12/12/18   EFT     Ally Financial Inc                    -            766.36
CTBC Bank-1916                12/12/18   EFT     Ally Financial Inc                    -            760.58
CTBC Bank-1916                12/12/18   EFT     Ally Financial Inc                    -            755.01
CTBC Bank-1916                12/10/18   EFT     Ally Financial Inc                    -          1,016.21
CTBC Bank-1916                12/03/18   EFT     Ally Financial Inc                    -            706.36
CTBC Bank-1916                12/03/18   EFT     Ally Financial Inc                    -            926.41
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
                                                                                                                 Entered 08/08/19 14:43:45




CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -            713.19
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -          1,006.20
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -          1,006.21
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -          1,006.21
CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -          1,006.21
                                                                                                                 Page 117 of 161




CTBC Bank-1916                11/27/18   EFT     Ally Financial Inc                    -          1,008.19
CTBC Bank-1916                11/19/18   EFT     Ally Financial Inc                    -            766.61
CTBC Bank-1916                11/19/18   EFT     Ally Financial Inc                    -            762.75


                                                                                                 Page 3 of 12
                                                                                        Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

        Bank Account               Date         Num                           Name   Debit        Credit
CTBC Bank-1916                    11/13/18   EFT          Ally Financial Inc             -            776.69
CTBC Bank-1916                    11/13/18   EFT          Ally Financial Inc             -            773.68
CTBC Bank-1916                    11/13/18   EFT          Ally Financial Inc             -            766.36
CTBC Bank-1916                    11/13/18   EFT          Ally Financial Inc             -            760.58
CTBC Bank-1916                    11/13/18   EFT          Ally Financial Inc             -            755.01
                                                                                                                   Case 19-50130-gs




CTBC Bank-1916                    11/08/18   EFT          Ally Financial Inc             -          1,016.21
                                                          Ally Financial Inc Total                 26,848.47
Bank of America - Checking 1020   12/17/18                American Airlines             9.12              -
                                                                                                                   Doc 88




Bank of America - Checking 1020   12/17/18                American Airlines             9.12              -
Bank of America - Checking 1020   12/12/18   MR           American Airlines              -          1,254.90
Bank of America - Checking 1020   12/12/18   MR           American Airlines              -          1,254.90
Bank of America - Checking 1020   12/12/18   MR           American Airlines              -            793.61
Bank of America - Checking 1020   12/11/18   MR           American Airlines              -            793.61
Bank of America - Checking 1020   12/11/18   MR           American Airlines              -          1,254.90
Bank of America - Checking 1020   12/11/18   MR           American Airlines              -            720.40
Bank of America - Checking 1020   12/11/18   Debit BofA   American Airlines              -            720.60
Bank of America - Checking 1020   12/11/18   Debit BofA   American Airlines              -            200.00
Bank of America - Checking 1020   12/11/18   Debit BofA   American Airlines              -            720.60
Bank of America - Checking 1020   12/11/18   Debit BofA   American Airlines              -               9.12
Bank of America - Checking 1020   12/11/18   Debit BofA   American Airlines              -          1,440.80
                                                                                                                   Entered 08/08/19 14:43:45




Bank of America - Checking 1020   12/11/18   Debit BofA   American Airlines              -               9.12
Bank of America - Checking 1020   12/11/18   Debit BofA   American Airlines              -          2,474.20
Bank of America - Checking 1020   12/11/18   Debit BofA   American Airlines              -          2,509.80
Bank of America - Checking 1020   12/10/18   Debit BofA   American Airlines              -          1,350.61
Bank of America - Checking 1020   12/10/18   Debit BofA   American Airlines              -          2,509.80
Bank of America - Checking 1020   12/10/18   Debit BofA   American Airlines              -            720.40
Bank of America - Checking 1020   12/10/18   Debit BofA   American Airlines              -          1,440.80
Bank of America - Checking 1020   12/10/18   Debit BofA   American Airlines              -          1,440.80
                                                                                                                   Page 118 of 161




Bank of America - Checking 1020   12/10/18   Debit BofA   American Airlines              -          1,440.80
Bank of America - Checking 1020   12/07/18   MR           American Airlines              -            932.80
Bank of America - Checking 1020   12/07/18   MR           American Airlines              -            715.18


                                                                                                   Page 4 of 12
                                                                                              Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

         Bank Account              Date         Num                          Name          Debit        Credit
Bank of America - Checking 1020   12/07/18   MR           American Airlines                    -          2,548.20
Bank of America - Checking 1020   12/04/18   MR           American Airlines                    -          1,197.91
Bank of America - Checking 1020   12/03/18   MR           American Airlines                    -          1,027.91
Bank of America - Checking 1020   11/29/18   Debit BofA   American Airlines                    -          1,857.00
Bank of America - Checking 1020   11/27/18   MR           American Airlines                    -            749.67
                                                                                                                         Case 19-50130-gs




Bank of America - Checking 1020   11/27/18   MR           American Airlines                    -            774.20
Bank of America - Checking 1020   11/23/18   Debit BofA   American Airlines                    -          1,410.80
Bank of America - Checking 1020   11/12/18   Debit BofA   American Airlines                    -          1,236.97
                                                                                                                         Doc 88




Bank of America - Checking 1020   11/08/18   Debit BofA   American Airlines                    -            773.18
Bank of America - Checking 1020   11/08/18   Debit BofA   American Airlines                    -            250.19
                                                          American Airlines Total                        36,533.78
Bank of America - Checking 1020   12/01/18   Debit BofA   Apple Store                          -          8,874.33
Bank of America - Checking 1020   11/26/18   Debit BofA   Apple Store                          -             37.06
Bank of America - Checking 1020   11/26/18   Debit BofA   Apple Store                          -             37.06
Bank of America - Checking 1020   11/26/18   Debit BofA   Apple Store                          -          2,889.85
Bank of America - Checking 1020   11/26/18   Debit BofA   Apple Store                          -          2,224.00
                                                          Apple Store Total                              14,062.30
CTBC Bank-1916                    12/14/18   EFT          AT&T Mobility                        -          1,458.96
CTBC Bank-1916                    12/14/18   EFT          AT&T Mobility                        -        105,071.99
CTBC Bank-1916                    11/13/18   ACH          AT&T Mobility                        -          1,503.12
                                                                                                                         Entered 08/08/19 14:43:45




CTBC Bank-1916                    11/13/18   ACH          AT&T Mobility                        -        105,031.49
                                                          AT&T Mobility Total                           213,065.56
CTBC Bank-1916                    12/01/18 33110          Benicia - Investment LLC             -         43,520.00
                                                          Benicia - Investment LLC Total                 43,520.00
CTBC Bank-1916                    11/28/18 33076          Big Ass Fans                         -         46,875.50
                                                          Big Ass Fans Total                             46,875.50
CTBC Bank-1916                    11/15/18 32989          California Choice                    -         35,880.58
                                                          California Choice Total                        35,880.58
                                                                                                                         Page 119 of 161




CTBC Bank-1916                    12/01/18 31863          CED                                  -        255,341.24
CTBC Bank-1916                    11/15/18 32987          CED                                  -            125.99
                                                          CED Total                                     255,467.23


                                                                                                         Page 5 of 12
                                                                                                         Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

        Bank Account               Date       Num                             Name                    Debit        Credit
CTBC Bank-1916                    12/14/18 EFT            Central Equipment Service                       -         67,004.64
                                                          Central Equipment Service Total                           67,004.64
CTBC Bank-1916                    12/21/18 12.21.18       Chase Credit Card                               -          4,070.16
CTBC Bank-1916                    11/21/18 11.21.18       Chase Credit Card                               -          3,815.32
                                                          Chase Credit Card Total                                    7,885.48
                                                                                                                                    Case 19-50130-gs




CTBC Bank-1916                    11/15/18 32988          Chip Ganassi Racing - LLC                       -      2,000,000.00
                                                          Chip Ganassi Racing - LLC Total                        2,000,000.00
CTBC Bank-1916                    11/15/18 32992          Coast Building Products                         -         11,560.00
                                                                                                                                    Doc 88




                                                          Coast Building Products Total                             11,560.00
CTBC Bank-1916                    12/13/18 Wire           Concept Services Inc                            -         25,261.60
                                                          Concept Services Inc Total                                25,261.60
CTBC Bank-1916                    12/01/18 33112          Cranbrook Realty Investment Fund L.P.           -         81,447.34
                                                          Cranbrook Realty Investment Fund L.P. Total               81,447.34
CTBC Bank-1916                    12/06/18 WIRE           Distribution Funding II LLC                     -         12,735.12
                                                          Distribution Funding II LLC Total                         12,735.12
Bank of America - Checking 1020   12/04/18   Debit BofA   DMV                                             -            956.00
Bank of America - Checking 1020   12/04/18   Debit BofA   DMV                                             -          3,715.00
Bank of America - Checking 1020   12/03/18   Debit BofA   DMV                                             -          3,489.70
Bank of America - Checking 1020   11/07/18   Debit BofA   DMV                                             -          2,195.00
                                                          DMV Total                                                 10,355.70
                                                                                                                                    Entered 08/08/19 14:43:45




CTBC Bank-1916                    11/28/18 33086          Enenstein Pham & Glass LLP                      -          2,049.63
CTBC Bank-1916                    11/08/18 WIRE           Enenstein Pham & Glass LLP                      -         16,802.07
                                                          Enenstein Pham & Glass LLP Total                          18,851.70
CTBC Bank-1916                    11/30/18 WIRE           EventWright                                     -         85,000.00
                                                          EventWright Total                                         85,000.00
CTBC Bank-1916                    12/12/18 WIRE           Fairmont San Francisco                          -        110,613.33
CTBC Bank-1916                    11/21/18 WIRE           Fairmont San Francisco                          -         37,350.00
                                                          Fairmont San Francisco Total                             147,963.33
                                                                                                                                    Page 120 of 161




CTBC Bank-1916                    12/12/18 WIRE           Fallbrook Capital Securities                    -        230,045.00
CTBC Bank-1916                    12/12/18 WIRE           Fallbrook Capital Securities                    -         96,619.00
                                                          Fallbrook Capital Securities Total                       326,664.00


                                                                                                                    Page 6 of 12
                                                                                               Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

        Bank Account               Date       Num                       Name                Debit        Credit
CTBC Bank-1916                    12/13/18 WIRE     Felix Lighting Corporation                  -         34,870.80
                                                    Felix Lighting Corporation Total                      34,870.80
Bank of America - Checking 1020   12/17/18 MR       Flexport.com                                -         15,300.20
                                                    Flexport.com Total                                    15,300.20
CTBC Bank-1916                    11/27/18 WIRE     Hidden Oaks Investors LLC                   -      3,500,000.00
                                                                                                                          Case 19-50130-gs




                                                    Hidden Oaks Investors LLC Total                    3,500,000.00
CTBC Bank-1916                    12/17/18          Internal Revenue Service                    -        805,571.78
                                                    Internal Revenue Service Total                       805,571.78
                                                                                                                          Doc 88




CTBC Bank-1916                    12/13/18 WIRE     Island Creative Management LLC              -          8,692.37
                                                    Island Creative Management LLC Total                   8,692.37
CTBC Bank-1916                    11/06/18 WIRE     King Solarman Inc                           -      8,057,500.00
                                                    King Solarman Inc Total                            8,057,500.00
CTBC Bank-1916                    12/14/18 WIRE     Large Screen Vid Sale                       -         23,728.00
                                                    Large Screen Vid Sale Total                           23,728.00
CTBC Bank-1916                    11/05/18 32917    Law Office of Daniel Bakondi                -          7,910.00
                                                    Law Office of Daniel Bakondi Total                     7,910.00
CTBC Bank-1916                    12/13/18 WIRE     LJ Productions                              -         14,858.24
                                                    LJ Productions Total                                  14,858.24
CTBC Bank-1916                    12/01/18 33113    Majestic Runway Partners II LLC             -         42,622.35
                                                    Majestic Runway Partners II LLC Total                 42,622.35
                                                                                                                          Entered 08/08/19 14:43:45




Bank of America - Checking 1020   12/20/18   MR     Marriott                                    -            506.25
Bank of America - Checking 1020   12/16/18   MR     Marriott                                    -            146.15
Bank of America - Checking 1020   12/15/18   MR     Marriott                                    -            168.38
Bank of America - Checking 1020   12/15/18   MR     Marriott                                    -            856.55
Bank of America - Checking 1020   12/15/18   MR     Marriott                                    -            247.90
Bank of America - Checking 1020   12/15/18   MR     Marriott                                    -            190.65
Bank of America - Checking 1020   12/13/18   MR     Marriott                                    -            596.59
Bank of America - Checking 1020   12/12/18   MR     Marriott                                    -            181.37
                                                                                                                          Page 121 of 161




Bank of America - Checking 1020   12/12/18   MR     Marriott                                    -            339.92
Bank of America - Checking 1020   12/12/18   MR     Marriott                                    -            541.27
Bank of America - Checking 1020   12/12/18   MR     Marriott                                    -            541.27


                                                                                                          Page 7 of 12
                                                                                                      Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

         Bank Account              Date         Num                          Name                  Debit        Credit
Bank of America - Checking 1020   12/12/18   MR           Marriott                                     -            676.87
Bank of America - Checking 1020   12/08/18   MR           Marriott                                     -            591.02
Bank of America - Checking 1020   12/06/18   MR           Marriott                                     -             77.46
Bank of America - Checking 1020   12/06/18   MR           Marriott                                     -            324.36
Bank of America - Checking 1020   12/03/18   MR           Marriott                                     -            810.90
                                                                                                                                 Case 19-50130-gs




Bank of America - Checking 1020   12/03/18   MR           Marriott                                     -          1,024.08
Bank of America - Checking 1020   11/20/18   MR           Marriott                                     -            417.49
Bank of America - Checking 1020   11/16/18   MR           Marriott                                     -            444.97
                                                                                                                                 Doc 88




Bank of America - Checking 1020   11/13/18   MR           Marriott                                     -            737.00
Bank of America - Checking 1020   11/13/18   MR           Marriott                                     -          1,193.27
Bank of America - Checking 1020   11/12/18   MR           Marriott                                     -            464.24
Bank of America - Checking 1020   11/12/18   MR           Marriott                                     -            861.18
Bank of America - Checking 1020   11/12/18   MR           Marriott                                     -            825.15
Bank of America - Checking 1020   11/12/18   MR           Marriott                                     -            825.15
Bank of America - Checking 1020   11/10/18   MR           Marriott                                     -          1,041.40
Bank of America - Checking 1020   11/09/18   MR           Marriott                                     -            482.93
Bank of America - Checking 1020   11/09/18   Debit BofA   Marriott                                     -          1,048.35
Bank of America - Checking 1020   11/08/18   MR           Marriott                                     -            631.22
Bank of America - Checking 1020   11/07/18   MR           Marriott                                     -            427.82
                                                          Marriott Total                                         17,221.16
                                                                                                                                 Entered 08/08/19 14:43:45




CTBC Bank-1916                    11/15/18 32999          MEF                                          -         40,000.00
                                                          MEF Total                                              40,000.00
CTBC Bank-1916                    12/14/18 EFT            Midnite Solar Inc                            -         54,442.50
                                                          Midnite Solar Inc Total                                54,442.50
CTBC Bank-1916                    11/28/18 33089          Montage Services Inc                         -         69,500.00
                                                          Montage Services Inc Total                             69,500.00
CTBC Bank-1916                    11/28/18 33090          NetJets Sales Inc                            -        118,343.48
CTBC Bank-1916                    11/15/18 33002          NetJets Sales Inc                            -        110,559.00
                                                                                                                                 Page 122 of 161




                                                          NetJets Sales Inc Total                               228,902.48
CTBC Bank-1916                    11/19/18 33024          Northwestern Mutual Life Ins Co.             -         59,652.00
                                                          Northwestern Mutual Life Ins Co. Total                 59,652.00


                                                                                                                 Page 8 of 12
                                                                                                   Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

        Bank Account               Date       Num                       Name                    Debit        Credit
CTBC Bank-1916                    12/04/18 33109    Oakhurst Country Club                           -         21,536.00
CTBC Bank-1916                    11/15/18 33004    Oakhurst Country Club                           -          1,623.55
                                                    Oakhurst Country Club Total                               23,159.55
CTBC Bank-1916                    11/15/18 WIRE     Omega SI LLC                                    -      8,065,500.00
                                                    Omega SI LLC Total                                     8,065,500.00
                                                                                                                              Case 19-50130-gs




CTBC Bank-1916                    12/21/18   EFT    Pacific States Petroleum Inc                    -          4,580.61
CTBC Bank-1916                    12/14/18   EFT    Pacific States Petroleum Inc                    -          4,912.50
CTBC Bank-1916                    12/07/18   EFT    Pacific States Petroleum Inc                    -          2,334.51
                                                                                                                              Doc 88




CTBC Bank-1916                    11/30/18   EFT    Pacific States Petroleum Inc                    -          5,076.02
CTBC Bank-1916                    11/23/18   EFT    Pacific States Petroleum Inc                    -          1,633.71
CTBC Bank-1916                    11/16/18   EFT    Pacific States Petroleum Inc                    -          4,502.86
CTBC Bank-1916                    11/09/18   EFT    Pacific States Petroleum Inc                    -          4,290.19
                                                    Pacific States Petroleum Inc Total                        27,330.40
CTBC Bank-1916                    12/18/18   EFT    PG&E                                            -          1,926.94
CTBC Bank-1916                    12/18/18   EFT    PG&E                                            -          5,790.36
CTBC Bank-1916                    12/18/18   EFT    PG&E                                            -          2,754.41
CTBC Bank-1916                    12/18/18   EFT    PG&E                                            -          1,578.76
CTBC Bank-1916                    11/19/18   EFT    PG&E                                            -          6,320.65
CTBC Bank-1916                    11/19/18   EFT    PG&E                                            -          1,834.03
CTBC Bank-1916                    11/19/18   EFT    PG&E                                            -          2,472.41
                                                                                                                              Entered 08/08/19 14:43:45




CTBC Bank-1916                    11/19/18   EFT    PG&E                                            -          1,694.70
                                                    PG&E Total                                                24,372.26
Bank of America - Checking 1020   11/15/18   MR     Phoenix Motor Speedway                          -            258.51
Bank of America - Checking 1020   11/11/18   MR     Phoenix Motor Speedway                          -          6,392.87
Bank of America - Checking 1020   11/10/18   MR     Phoenix Motor Speedway                          -          1,927.72
Bank of America - Checking 1020   11/10/18   MR     Phoenix Motor Speedway                          -          1,188.10
                                                    Phoenix Motor Speedway Total                               9,767.20
CTBC Bank-1916                    12/06/18 WIRE     PLDSPE LLC                                      -         11,223.59
                                                                                                                              Page 123 of 161




                                                    PLDSPE LLC Total                                          11,223.59
CTBC Bank-1916                    12/01/18 33114    PS Business Parks LP-Southern California        -         35,720.80
                                                    PS Business Parks LP-Southern California Total            35,720.80


                                                                                                              Page 9 of 12
                                                                                                        Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

        Bank Account               Date       Num                            Name                    Debit        Credit
CTBC Bank-1916                    11/15/18 33011          Sherwin Williams                               -          7,532.74
                                                          Sherwin Williams Total                                    7,532.74
CTBC Bank-1916                    11/28/18 33098          Skadden, Arps, Slate, Meagher & Flom LLP       -        160,544.88
                                                          Skadden, Arps, Slate, Meagher & Flom LLP Total          160,544.88
CTBC Bank-1916                    11/28/18 33099          SMISC Holdings LLC                             -        945,600.00
                                                                                                                                   Case 19-50130-gs




                                                          SMISC Holdings LLC Total                                945,600.00
Bank of America - Checking 1020   11/04/18                Southwest Airlines                          521.96             -
Bank of America - Checking 1020   11/04/18   MR           Southwest Airlines                             -            521.96
                                                                                                                                   Doc 88




Bank of America - Checking 1020   11/04/18   MR           Southwest Airlines                             -            521.96
Bank of America - Checking 1020   11/05/18   Debit BofA   Southwest Airlines                             -            449.96
Bank of America - Checking 1020   12/14/18   MR           Southwest Airlines                             -            607.96
Bank of America - Checking 1020   12/12/18   MR           Southwest Airlines                             -            459.96
Bank of America - Checking 1020   12/11/18   MR           Southwest Airlines                             -          1,279.16
Bank of America - Checking 1020   12/11/18   MR           Southwest Airlines                             -          1,279.16
Bank of America - Checking 1020   12/11/18   Debit BofA   Southwest Airlines                             -            449.96
Bank of America - Checking 1020   12/11/18   Debit BofA   Southwest Airlines                             -            899.92
Bank of America - Checking 1020   12/11/18   Debit BofA   Southwest Airlines                             -            607.96
Bank of America - Checking 1020   12/10/18   MR           Southwest Airlines                             -            285.98
Bank of America - Checking 1020   12/10/18   Debit BofA   Southwest Airlines                             -            607.96
Bank of America - Checking 1020   12/10/18   Debit BofA   Southwest Airlines                             -          1,215.92
                                                                                                                                   Entered 08/08/19 14:43:45




Bank of America - Checking 1020   12/10/18   Debit BofA   Southwest Airlines                             -          1,034.32
Bank of America - Checking 1020   12/10/18   Debit BofA   Southwest Airlines                             -            607.96
Bank of America - Checking 1020   11/06/18   Debit BofA   Southwest Airlines                             -            521.96
Bank of America - Checking 1020   11/06/18                Southwest Airlines                          521.96             -
Bank of America - Checking 1020   12/10/18   Debit BofA   Southwest Airlines                             -          1,215.92
Bank of America - Checking 1020   12/10/18   Debit BofA   Southwest Airlines                             -            531.96
Bank of America - Checking 1020   12/07/18   MR           Southwest Airlines                             -          1,025.96
Bank of America - Checking 1020   12/07/18   MR           Southwest Airlines                             -          1,007.96
                                                                                                                                   Page 124 of 161




Bank of America - Checking 1020   12/07/18   MR           Southwest Airlines                             -            265.98
Bank of America - Checking 1020   12/04/18   MR           Southwest Airlines                             -            265.98
Bank of America - Checking 1020   12/04/18   MR           Southwest Airlines                             -            658.06


                                                                                                                  Page 10 of 12
                                                                                                       Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

         Bank Account              Date         Num                        Name                     Debit        Credit
Bank of America - Checking 1020   11/26/18   Debit BofA Southwest Airlines                              -            313.99
Bank of America - Checking 1020   11/19/18   Debit BofA Southwest Airlines                              -          1,451.92
Bank of America - Checking 1020   11/07/18   Debit BofA Southwest Airlines                              -            362.98
Bank of America - Checking 1020   11/07/18   Debit BofA Southwest Airlines                              -            725.96
Bank of America - Checking 1020   11/07/18   Debit BofA Southwest Airlines                              -          1,139.96
                                                                                                                                  Case 19-50130-gs




Bank of America - Checking 1020   11/07/18   Debit BofA Southwest Airlines                              -            501.96
Bank of America - Checking 1020   11/07/18              Southwest Airlines                           489.96             -
Bank of America - Checking 1020   11/13/18   MR         Southwest Airlines                              -            481.96
                                                                                                                                  Doc 88




Bank of America - Checking 1020   11/08/18              Southwest Airlines                           489.96             -
Bank of America - Checking 1020   11/08/18   Debit BofA Southwest Airlines                              -            489.96
Bank of America - Checking 1020   11/08/18   Debit BofA Southwest Airlines                              -            489.96
Bank of America - Checking 1020   11/08/18   Debit BofA Southwest Airlines                              -            244.98
                                                        Southwest Airlines Total                                  22,527.51
CTBC Bank-1916                    12/13/18   WIRE       Star Coach Race Tours LLC                       -         50,543.52
                                                        Star Coach Race Tours LLC Total                           50,543.52
CTBC Bank-1916                    11/15/18   33013      Strauss Law Firm                                -         10,000.00
                                                        Strauss Law Firm Total                                    10,000.00
CTBC Bank-1916                    11/08/18   WIRE       Talladega Superspeedway                         -        375,000.00
                                                        Talladega Superspeedway Total                            375,000.00
CTBC Bank-1916                    12/05/18   EFT        Trans Lease Inc                                 -         22,850.18
                                                                                                                                  Entered 08/08/19 14:43:45




CTBC Bank-1916                    11/06/18   EFT        Trans Lease Inc                                 -         22,850.18
                                                        Trans Lease Inc Total                                     45,700.36
CTBC Bank-1916                    12/14/18   33215      Western States Tool and Supply                  -         29,010.38
                                                        Western States Tool and Supply Total                      29,010.38
CTBC Bank-1916                    11/27/18   EIPP 11.27 WEX Fleet                                       -         41,607.23
                                                        WEX Fleet Total                                           41,607.23
CTBC Bank-1916                    12/14/18   WIRE       William Morris Endeavor Entertainment           -        350,000.00
CTBC Bank-1916                    11/21/18   WIRE       William Morris Endeavor Entertainment           -        350,000.00
                                                                                                                                  Page 125 of 161




                                                        William Morris Endeavor Entertainment Total              700,000.00
CTBC Bank-1916                    11/21/18   WIRE       Xtreme Manufacturing LLC                        -        828,894.00
                                                        Xtreme Manufacturing LLC Total                           828,894.00


                                                                                                                 Page 11 of 12
                                                                         Detail - 90 Day Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in 90 Day Period

        Bank Account            Date     Num                   Name   Debit        Credit
                                                 Grand Total                  $ 27,921,298.52
                                                                                                    Case 19-50130-gs
                                                                                                    Doc 88
                                                                                                    Entered 08/08/19 14:43:45
                                                                                                    Page 126 of 161




                                                                                   Page 12 of 12
       Case 19-50130-gs       Doc 88   Entered 08/08/19 14:43:45   Page 127 of 161
                                                             Summary - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Summary - All Payments and Transfer in Two (2) Year Period
               Creditor Name                  Amount          Relationship to Debtor
Panda Bear International, Limited         $    22,740,000  Company owned by Carpoff's
Carpoffs, Jeff and Paulette                    21,400,000             Owners
Dog Blue Properties LLC                        13,150,435  Company owned by Carpoff's
Dora Dog Properties LLC                         4,760,397  Company owned by Carpoff's
Halo Management Services LLC                    2,617,515       Managing Member
Paulette L Carpoff                              2,535,441          Owner's Wife
Jeffrey P. Carpoff                              2,482,723             Owner
Go Green Studio Rentals Inc                     2,447,166  Company owned by Carpoff's
Law Office of Ari J. Lauer                      1,411,678 Former Director & Shareholder
Brandy Boy Properties LLC                       1,379,208  Company owned by Carpoff's
Park Road LLC                                   1,248,931  Company owned by Carpoff's
Robert A. Karmann                               1,227,866    Former CFO & Treasurer
Ronald J. Roach                                 1,124,990 Former Treasurer & Shareholder
Bayliss Innovative Services Inc                 1,074,659  Company owned by Carpoff's
475 Channel Road LLC                            1,037,700  Company owned by Carpoff's
2750 Maxwell Way LLC                            1,008,592  Company owned by Carpoff's
Daniel Briggs                                     914,971     Former President/CEO
Rollin A. McGhee                                  743,804          Related Party
Martinez Clippers Baseball Corp                   650,100  Company owned by Carpoff's
Bay Area ScreenPrint Inc                          608,829  Company owned by Carpoff's
Praeditis Group LLC                               420,000 Former Shareholder's Company
CDRL Nutritional Inc                              250,000  Company owned by Carpoff's
Headways Hair and Day Spa Inc                     245,000  Company owned by Carpoff's
Matthew P. Carpoff                                212,740          Son of Owner
Fou Dog Properties LLC                            195,000  Company owned by Carpoff's
Priscilla Amato                                   171,514 Paulette Carpoff's Sister-in-Law
Lauren A. Carpoff                                 135,384       Daughter of Owner
Paula J. Jordan                                    85,031      Relative of Carpoff's
4021 Pike Lane LLC                                 25,100  Company owned by Carpoff's
Michael J. Horan                                   17,572          Related Party
Jordan A. Karmann                                  10,409          Related Party
Julie Muraco                                        5,000      Former Shareholder
Antioch Mini Storage LLC                            2,044  Company owned by Carpoff's
Lance M. Amato                                      1,773    Paulette Carpoff's Brother
Ryan J. Guidry                                      1,675      Former Shareholder
Robert V. Amato                                       125      Relative of Carpoff's
Carrie S. Carpoff-Boden                                40      Relative of Carpoff's
 Total - Two (2) Year Payments            $     86,343,411


                                                                                Page 1 of 31
                                                                                             Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

        Bank Account              Date       Num                       Name                      Debit        Credit
CTBC Bank-1916                   01/09/18 WIRE     Panda Bear International, Limited         $       -   $ 22,740,000.00
CTBC Bank-1916                   12/29/17 30797    Panda Bear International, Limited                 -               -
                                                   Panda Bear International, Limited Total                 22,740,000.00
CTBC Bank-1916                   10/11/18   TXFR   Carpoffs, Jeff and Paulette                       -      1,000,000.00
CTBC Bank-1916                   07/23/18   TXFR   Carpoffs, Jeff and Paulette                       -      1,000,000.00
                                                                                                                              Case 19-50130-gs




CTBC Bank-1916                   04/23/18   TXFR   Carpoffs, Jeff and Paulette                       -        300,000.00
CTBC Bank-1916                   03/02/18   TXFR   Carpoffs, Jeff and Paulette                       -        500,000.00
CTBC Bank-1916                   01/12/18   TXFR   Carpoffs, Jeff and Paulette                       -        500,000.00
                                                                                                                              Doc 88




CTBC Bank-1916                   01/02/18   WIRE   Carpoffs, Jeff and Paulette                       -      1,000,000.00
CTBC Bank-1916                   12/07/17   WIRE   Carpoffs, Jeff and Paulette                       -      1,000,000.00
Heritage Bank of Commerce-2416   09/25/17   TXFR   Carpoffs, Jeff and Paulette                       -      5,000,000.00
Heritage Bank of Commerce-2416   08/18/17   TXFR   Carpoffs, Jeff and Paulette                       -        500,000.00
Heritage Bank of Commerce-2416   07/28/17   TXFR   Carpoffs, Jeff and Paulette                       -        700,000.00
Heritage Bank of Commerce-2416   07/24/17   TXFR   Carpoffs, Jeff and Paulette                       -        500,000.00
Heritage Bank of Commerce-2416   07/18/17   TXFR   Carpoffs, Jeff and Paulette                       -        400,000.00
Heritage Bank of Commerce-2416   06/16/17   TXFR   Carpoffs, Jeff and Paulette                       -      3,500,000.00
Heritage Bank of Commerce-2416   05/15/17   TXFR   Carpoffs, Jeff and Paulette                       -      3,000,000.00
Heritage Bank of Commerce-2416   05/04/17   TXFR   Carpoffs, Jeff and Paulette                       -      1,000,000.00
Heritage Bank of Commerce-2416   05/01/17   TXFR   Carpoffs, Jeff and Paulette                       -        100,000.00
Heritage Bank of Commerce-2416   03/30/17   TXFR   Carpoffs, Jeff and Paulette                       -        100,000.00
                                                                                                                              Entered 08/08/19 14:43:45




Heritage Bank of Commerce-2416   03/28/17   TXFR   Carpoffs, Jeff and Paulette                       -        100,000.00
Heritage Bank of Commerce-2416   03/21/17          Carpoffs, Jeff and Paulette                       -        100,000.00
Heritage Bank of Commerce-2416   03/17/17          Carpoffs, Jeff and Paulette                       -        100,000.00
Heritage Bank of Commerce-2416   02/09/17   TXFR   Carpoffs, Jeff and Paulette                       -      1,000,000.00
                                                   Carpoffs, Jeff and Paulette Total                       21,400,000.00
CTBC Bank-1916                   11/30/18   TXFR   Dog Blue Properties LLC                           -        100,000.00
CTBC Bank-1916                   11/16/18   TXFR   Dog Blue Properties LLC                           -        400,000.00
CTBC Bank-1916                   11/16/18   TXFR   Dog Blue Properties LLC                           -         25,000.00
                                                                                                                              Page 128 of 161




CTBC Bank-1916                   11/14/18   TXFR   Dog Blue Properties LLC                           -         50,000.00
CTBC Bank-1916                   11/08/18   TXFR   Dog Blue Properties LLC                           -         50,000.00
CTBC Bank-1916                   10/29/18   TXFR   Dog Blue Properties LLC                           -        400,000.00


                                                                                                              Page 2 of 31
                                                                               Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account            Date         Num                      Name    Debit          Credit
CTBC Bank-1916                   10/16/18   TXFR     Dog Blue Properties LLC        -          100,000.00
CTBC Bank-1916                   10/11/18   TXFR     Dog Blue Properties LLC        -          100,000.00
CTBC Bank-1916                   09/26/18   TXFR     Dog Blue Properties LLC        -          400,000.00
CTBC Bank-1916                   09/25/18   TXFR     Dog Blue Properties LLC        -           10,000.00
CTBC Bank-1916                   08/30/18   TXFR     Dog Blue Properties LLC        -        1,368,204.00
                                                                                                                Case 19-50130-gs




CTBC Bank-1916                   08/21/18   TXFR     Dog Blue Properties LLC        -          500,000.00
CTBC Bank-1916                   08/17/18   TXFR     Dog Blue Properties LLC        -           25,000.00
CTBC Bank-1916                   08/01/18   TXFR     Dog Blue Properties LLC        -           50,000.00
                                                                                                                Doc 88




CTBC Bank-1916                   07/13/18   TXFR     Dog Blue Properties LLC        -          148,295.00
CTBC Bank-1916                   07/06/18   TXFR     Dog Blue Properties LLC        -           50,000.00
CTBC Bank-1916                   06/29/18   TXFR     Dog Blue Properties LLC        -           50,000.00
CTBC Bank-1916                   06/22/18   TXFR     Dog Blue Properties LLC        -          125,000.00
CTBC Bank-1916                   06/18/18   TXFR     Dog Blue Properties LLC        -            4,400.00
CTBC Bank-1916                   06/01/18   TXFR     Dog Blue Properties LLC        -        3,423,742.61
CTBC Bank-1916                   05/22/18   TXFR     Dog Blue Properties LLC        -           25,000.00
CTBC Bank-1916                   05/09/18   TXFR     Dog Blue Properties LLC        -          150,000.00
CTBC Bank-1916                   05/04/18   TXFR     Dog Blue Properties LLC        -          102,000.00
CTBC Bank-1916                   04/05/18   TXFR     Dog Blue Properties LLC        -          550,000.00
CTBC Bank-1916                   03/07/18   TXFR     Dog Blue Properties LLC        -          100,000.00
CTBC Bank-1916                   03/07/18   TXFR     Dog Blue Properties LLC        -          500,000.00
                                                                                                                Entered 08/08/19 14:43:45




CTBC Bank-1916                   03/02/18   TXFR     Dog Blue Properties LLC        -          450,000.00
CTBC Bank-1916                   03/02/18   TXFR     Dog Blue Properties LLC        -          200,000.00
Heritage Bank of Commerce-2416   02/09/17   TXFR     Dog Blue Properties LLC        -          500,000.00
CTBC Bank-1916                   02/09/18   TXFR     Dog Blue Properties LLC        -          328,759.24
CTBC Bank-1916                   01/31/18   TXFR     Dog Blue Properties LLC        -           50,000.00
CTBC Bank-1916                   12/29/17   TXFR     Dog Blue Properties LLC        -          150,000.00
CTBC Bank-1916                   12/21/17   TXFR     Dog Blue Properties LLC        -          400,000.00
CTBC Bank-1916                   12/21/17   TXFR     Dog Blue Properties LLC        -          806,400.00
                                                                                                                Page 129 of 161




CTBC Bank-1916                   11/03/17   TXFR     Dog Blue Properties LLC        -           50,000.00
Heritage Bank of Commerce-2416   06/29/17   TXFR     Dog Blue Properties LLC        -          608,634.00
Heritage Bank of Commerce-2416   04/11/17   TXFR     Dog Blue Properties LLC        -          800,000.00


                                                                                                Page 3 of 31
                                                                                    Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account             Date        Num                     Name           Debit          Credit
                                                    Dog Blue Properties LLC Total                13,150,434.85
CTBC Bank-1916                   12/18/18   TXFR    Dora Dog Properties LLC               -         150,000.00
CTBC Bank-1916                   11/30/18   TXFR    Dora Dog Properties LLC               -          75,000.00
CTBC Bank-1916                   11/16/18   TXFR    Dora Dog Properties LLC               -         120,000.00
CTBC Bank-1916                   11/05/18   TXFR    Dora Dog Properties LLC               -         150,000.00
                                                                                                                     Case 19-50130-gs




CTBC Bank-1916                   11/02/18   TXFR    Dora Dog Properties LLC               -          25,000.00
CTBC Bank-1916                   10/15/18   TXFR    Dora Dog Properties LLC               -         100,000.00
CTBC Bank-1916                   10/09/18   TXFR    Dora Dog Properties LLC               -          25,000.00
                                                                                                                     Doc 88




CTBC Bank-1916                   09/28/18   TXFR    Dora Dog Properties LLC               -          20,000.00
CTBC Bank-1916                   09/14/18   TXFR    Dora Dog Properties LLC               -          75,000.00
CTBC Bank-1916                   08/31/18   TXFR    Dora Dog Properties LLC               -       1,056,562.12
CTBC Bank-1916                   08/23/18   TXFR    Dora Dog Properties LLC               -          32,250.00
CTBC Bank-1916                   08/17/18   TXFR    Dora Dog Properties LLC               -         100,000.00
CTBC Bank-1916                   08/02/18   TXFR    Dora Dog Properties LLC               -         700,000.00
CTBC Bank-1916                   04/12/18   TXFR    Dora Dog Properties LLC               -          20,000.00
CTBC Bank-1916                   04/10/18   TXFR    Dora Dog Properties LLC               -          50,000.00
CTBC Bank-1916                   03/23/18   TXFR    Dora Dog Properties LLC               -          50,000.00
CTBC Bank-1916                   03/02/18   TXFR    Dora Dog Properties LLC               -          35,000.00
CTBC Bank-1916                   02/23/18   TXFR    Dora Dog Properties LLC               -          50,000.00
CTBC Bank-1916                   02/09/18   TXFR    Dora Dog Properties LLC               -          15,000.00
                                                                                                                     Entered 08/08/19 14:43:45




CTBC Bank-1916                   01/11/18   TXFR    Dora Dog Properties LLC               -         811,584.60
CTBC Bank-1916                   01/10/18   TXFR    Dora Dog Properties LLC               -         100,000.00
CTBC Bank-1916                   12/20/17   WIRE    Dora Dog Properties LLC               -       1,000,000.00
                                                    Dora Dog Properties LLC Total                 4,760,396.72
CTBC Bank-1916                   10/23/18   WIRE    Halo Management Services LLC          -         100,000.00
CTBC Bank-1916                   09/10/18   WIRE    Halo Management Services LLC          -         273,600.00
CTBC Bank-1916                   08/09/18   WIRE    Halo Management Services LLC          -         700,000.00
Heritage Bank of Commerce-2416   07/24/17   WIRE    Halo Management Services LLC          -         203,175.00
                                                                                                                     Page 130 of 161




Heritage Bank of Commerce-2416   06/01/17   WIRE    Halo Management Services LLC          -         200,000.00
Heritage Bank of Commerce-2416   06/01/17   WIRE    Halo Management Services LLC          -         125,000.00
Heritage Bank of Commerce-2416   05/17/17   WIRE    Halo Management Services LLC          -       1,015,740.00


                                                                                                     Page 4 of 31
                                                                                      Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account           Date     Num                        Name               Debit          Credit
                                                 Halo Management Services LLC Total                 2,617,515.00
QuickBooks Payroll Register   12/14/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   11/30/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   11/16/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   11/02/18           Paulette L Carpoff                         -          38,461.54
                                                                                                                       Case 19-50130-gs




QuickBooks Payroll Register   10/19/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   10/05/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   09/21/18           Paulette L Carpoff                         -          38,461.54
                                                                                                                       Doc 88




QuickBooks Payroll Register   09/07/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   08/24/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   08/10/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   07/27/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   07/13/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   06/29/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   06/15/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   06/01/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   05/18/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   05/04/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   04/20/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   04/06/18           Paulette L Carpoff                         -          38,461.54
                                                                                                                       Entered 08/08/19 14:43:45




QuickBooks Payroll Register   03/23/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   03/09/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   02/23/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   02/09/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   01/26/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   01/12/18           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   12/29/17           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   12/19/17           Paulette L Carpoff                         -         500,000.00
                                                                                                                       Page 131 of 161




QuickBooks Payroll Register   12/15/17           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   12/01/17           Paulette L Carpoff                         -          38,461.54
QuickBooks Payroll Register   11/17/17           Paulette L Carpoff                         -          38,461.54


                                                                                                       Page 5 of 31
                                                                            Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date       Num                       Name     Debit          Credit
QuickBooks Payroll Register   11/03/17           Paulette L Carpoff              -           38,461.54
QuickBooks Payroll Register   10/20/17           Paulette L Carpoff              -           38,461.54
QuickBooks Payroll Register   10/06/17           Paulette L Carpoff              -           38,461.54
QuickBooks Payroll Register   09/22/17           Paulette L Carpoff              -           38,461.54
QuickBooks Payroll Register   09/08/17           Paulette L Carpoff              -           38,461.54
                                                                                                             Case 19-50130-gs




QuickBooks Payroll Register   08/25/17           Paulette L Carpoff              -           38,461.54
QuickBooks Payroll Register   08/11/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   07/28/17           Paulette L Carpoff              -           23,076.92
                                                                                                             Doc 88




QuickBooks Payroll Register   07/14/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   06/30/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   06/16/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   06/02/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   05/19/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   05/05/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   04/21/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   04/07/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   03/24/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   03/10/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   02/24/17           Paulette L Carpoff              -           23,076.92
QuickBooks Payroll Register   02/10/17           Paulette L Carpoff              -           23,076.92
                                                                                                             Entered 08/08/19 14:43:45




CTBC Bank-1916                10/04/18 32701     Paulette L Carpoff              -           52,733.14
CTBC Bank-1916                12/19/17 30709     Paulette L Carpoff              -          293,043.00
CTBC Bank-1916                10/06/17 30099     Paulette L Carpoff              -           20,434.09
                                                 Paulette L Carpoff Total                 2,535,441.01
QuickBooks Payroll Register   12/14/18           Jeffrey P. Carpoff               -          38,461.54
QuickBooks Payroll Register   11/30/18           Jeffrey P. Carpoff               -          38,461.54
QuickBooks Payroll Register   11/16/18           Jeffrey P. Carpoff               -          38,461.54
QuickBooks Payroll Register   11/02/18           Jeffrey P. Carpoff               -          38,461.54
                                                                                                             Page 132 of 161




QuickBooks Payroll Register   10/19/18           Jeffrey P. Carpoff               -          38,461.54
QuickBooks Payroll Register   10/05/18           Jeffrey P. Carpoff               -          38,461.54
QuickBooks Payroll Register   09/21/18           Jeffrey P. Carpoff               -          38,461.54


                                                                                             Page 6 of 31
                                                                             Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date      Num                          Name    Debit          Credit
QuickBooks Payroll Register   09/07/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   08/24/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   08/10/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   07/27/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   07/13/18           Jeffrey P. Carpoff               -           38,461.54
                                                                                                              Case 19-50130-gs




QuickBooks Payroll Register   06/29/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   06/15/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   06/01/18           Jeffrey P. Carpoff               -           38,461.54
                                                                                                              Doc 88




QuickBooks Payroll Register   05/18/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   05/04/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   04/20/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   04/06/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   03/23/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   03/09/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   02/23/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   02/09/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   01/26/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   01/12/18           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   12/29/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   12/19/17           Jeffrey P. Carpoff               -          500,000.00
                                                                                                              Entered 08/08/19 14:43:45




QuickBooks Payroll Register   12/15/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   12/01/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   11/17/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   11/03/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   10/20/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   10/06/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   09/22/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   09/08/17           Jeffrey P. Carpoff               -           38,461.54
                                                                                                              Page 133 of 161




QuickBooks Payroll Register   08/25/17           Jeffrey P. Carpoff               -           38,461.54
QuickBooks Payroll Register   08/11/17           Jeffrey P. Carpoff               -           23,076.92
QuickBooks Payroll Register   07/28/17           Jeffrey P. Carpoff               -           23,076.92


                                                                                              Page 7 of 31
                                                                                 Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account             Date       Num                      Name        Debit          Credit
QuickBooks Payroll Register      07/14/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      06/30/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      06/16/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      06/02/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      05/19/17          Jeffrey P. Carpoff                 -           23,076.92
                                                                                                                  Case 19-50130-gs




QuickBooks Payroll Register      05/05/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      04/21/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      04/07/17          Jeffrey P. Carpoff                 -           23,076.92
                                                                                                                  Doc 88




QuickBooks Payroll Register      03/24/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      03/10/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      02/24/17          Jeffrey P. Carpoff                 -           23,076.92
QuickBooks Payroll Register      02/10/17          Jeffrey P. Carpoff                 -           23,076.92
CTBC Bank-1916                   12/19/17 30706    Jeffrey P. Carpoff                 -          293,043.00
CTBC Bank-1916                   10/06/17 30082    Jeffrey P. Carpoff                 -           20,448.80
                                                   Jeffrey P. Carpoff Total                    2,482,722.58
CTBC Bank-1916                   09/28/18   TXFR   Go Green Studio Rentals Inc         -         100,000.00
CTBC Bank-1916                   09/06/18   TXFR   Go Green Studio Rentals Inc         -           6,397.20
CTBC Bank-1916                   08/20/18   TXFR   Go Green Studio Rentals Inc         -         100,000.00
CTBC Bank-1916                   08/17/18   TXFR   Go Green Studio Rentals Inc         -          75,000.00
CTBC Bank-1916                   08/03/18   TXFR   Go Green Studio Rentals Inc         -         175,000.00
                                                                                                                  Entered 08/08/19 14:43:45




CTBC Bank-1916                   07/18/18   TXFR   Go Green Studio Rentals Inc         -         150,000.00
CTBC Bank-1916                   07/06/18   TXFR   Go Green Studio Rentals Inc         -         250,000.00
CTBC Bank-1916                   06/27/18   TXFR   Go Green Studio Rentals Inc         -         225,000.00
CTBC Bank-1916                   06/01/18   TXFR   Go Green Studio Rentals Inc         -         100,000.00
CTBC Bank-1916                   12/28/17   TXFR   Go Green Studio Rentals Inc         -         150,000.00
CTBC Bank-1916                   12/14/17   WIRE   Go Green Studio Rentals Inc         -         150,000.00
CTBC Bank-1916                   11/06/17   WIRE   Go Green Studio Rentals Inc         -         137,256.12
Heritage Bank of Commerce-2416   06/28/17   WIRE   Go Green Studio Rentals Inc         -         159,767.48
                                                                                                                  Page 134 of 161




Heritage Bank of Commerce-2416   06/28/17   WIRE   Go Green Studio Rentals Inc         -          18,745.14
Heritage Bank of Commerce-2416   06/16/17   TXFR   Go Green Studio Rentals Inc         -          50,000.00
Heritage Bank of Commerce-2416   06/13/17   TXFR   Go Green Studio Rentals Inc         -          50,000.00


                                                                                                  Page 8 of 31
                                                                                         Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account             Date       Num                         Name            Debit          Credit
Heritage Bank of Commerce-2416    06/07/17 TXFR      Go Green Studio Rentals Inc              -          100,000.00
Heritage Bank of Commerce-2416    05/18/17 TXFR      Go Green Studio Rentals Inc              -          100,000.00
Heritage Bank of Commerce-2416    04/17/17 TXFR      Go Green Studio Rentals Inc              -          100,000.00
Heritage Bank of Commerce-2416    03/23/17           Go Green Studio Rentals Inc              -           50,000.00
Heritage Bank of Commerce-2416    03/14/17           Go Green Studio Rentals Inc              -          100,000.00
                                                                                                                          Case 19-50130-gs




Heritage Bank of Commerce-2416    02/28/17           Go Green Studio Rentals Inc              -          100,000.00
                                                     Go Green Studio Rentals Inc Total                 2,447,165.94
CTBC Bank-1916                    11/15/18   32996   Law Office of Ari J. Lauer                -          14,495.00
                                                                                                                          Doc 88




CTBC Bank-1916                    10/04/18   32697   Law Office of Ari J. Lauer                -          11,844.50
CTBC Bank-1916                    09/10/18   32563   Law Office of Ari J. Lauer                -          21,825.00
CTBC Bank-1916                    08/22/18   32427   Law Office of Ari J. Lauer                -          15,762.50
CTBC Bank-1916                    07/13/18   32171   Law Office of Ari J. Lauer                -           6,480.29
CTBC Bank-1916                    06/08/18   31931   Law Office of Ari J. Lauer                -          15,039.00
CTBC Bank-1916                    05/02/18   31629   Law Office of Ari J. Lauer                -          15,238.26
CTBC Bank-1916                    04/11/18   31488   Law Office of Ari J. Lauer                -          16,108.50
CTBC Bank-1916                    03/07/18   31229   Law Office of Ari J. Lauer                -          12,877.50
CTBC Bank-1916                    02/14/18   31127   Law Office of Ari J. Lauer                -          39,731.81
CTBC Bank-1916                    12/18/17   30719   Law Office of Ari J. Lauer                -          17,231.50
Bank of America - Checking 1020   12/16/17   1501    Law Office of Ari J. Lauer                -         100,000.00
CTBC Bank-1916                    11/15/17   30376   Law Office of Ari J. Lauer                -          18,909.50
                                                                                                                          Entered 08/08/19 14:43:45




CTBC Bank-1916                    10/04/17   30004   Law Office of Ari J. Lauer                -         518,781.00
Heritage Bank of Commerce-2416    09/08/17   26441   Law Office of Ari J. Lauer                -          13,362.00
Heritage Bank of Commerce-2416    08/11/17   26246   Law Office of Ari J. Lauer                -          19,928.80
Heritage Bank of Commerce-2416    08/07/17   WIRE    Law Office of Ari J. Lauer                -         500,000.00
Heritage Bank of Commerce-2416    07/27/17   26169   Law Office of Ari J. Lauer                -           9,360.00
Heritage Bank of Commerce-2416    06/16/17   25900   Law Office of Ari J. Lauer                -           9,295.00
Heritage Bank of Commerce-2416    05/10/17   25625   Law Office of Ari J. Lauer                -           6,435.00
Heritage Bank of Commerce-2416    04/21/17   25514   Law Office of Ari J. Lauer                -           9,002.50
                                                                                                                          Page 135 of 161




Heritage Bank of Commerce-2416    03/16/17           Law Office of Ari J. Lauer                -           9,295.00
Heritage Bank of Commerce-2416    02/17/17           Law Office of Ari J. Lauer                -          10,675.00
                                                     Law Office of Ari J. Lauer Total                  1,411,677.66


                                                                                                          Page 9 of 31
                                                                                       Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account            Date         Num                     Name             Debit          Credit
CTBC Bank-1916                   11/16/18   TXFR     Brandy Boy Properties LLC              -           25,000.00
CTBC Bank-1916                   11/06/18   TXFR     Brandy Boy Properties LLC              -           15,000.00
CTBC Bank-1916                   11/06/18   TXFR     Brandy Boy Properties LLC              -           10,000.00
CTBC Bank-1916                   09/28/18   TXFR     Brandy Boy Properties LLC              -           10,000.00
CTBC Bank-1916                   06/27/18   TXFR     Brandy Boy Properties LLC              -           25,000.00
                                                                                                                        Case 19-50130-gs




CTBC Bank-1916                   06/08/18   TXFR     Brandy Boy Properties LLC              -          939,208.48
Heritage Bank of Commerce-2416   05/19/17   TXFR     Brandy Boy Properties LLC              -          350,000.00
Heritage Bank of Commerce-2416   04/28/17   TXFR     Brandy Boy Properties LLC              -            5,000.00
                                                                                                                        Doc 88




                                                     Brandy Boy Properties LLC Total                 1,379,208.48
CTBC Bank-1916                   12/04/18   TXFR     Park Road LLC                           -          55,930.04
CTBC Bank-1916                   10/31/18   TXFR     Park Road LLC                           -          55,930.04
CTBC Bank-1916                   10/02/18   32631    Park Road LLC                           -          55,930.04
CTBC Bank-1916                   09/27/18   TXFR     Park Road LLC                           -          55,930.04
CTBC Bank-1916                   07/30/18   32256    Park Road LLC                           -          55,930.04
CTBC Bank-1916                   07/17/18   32140    Park Road LLC                           -          55,930.04
CTBC Bank-1916                   05/30/18   31878    Park Road LLC                           -          55,930.04
CTBC Bank-1916                   04/27/18   31599    Park Road LLC                           -          55,930.04
CTBC Bank-1916                   03/28/18   31398    Park Road LLC                           -          55,930.04
CTBC Bank-1916                   02/26/18   31188    Park Road LLC                           -          55,930.04
CTBC Bank-1916                   02/02/18   31022    Park Road LLC                           -          55,930.04
                                                                                                                        Entered 08/08/19 14:43:45




CTBC Bank-1916                   12/29/17   30793    Park Road LLC                           -          55,930.04
CTBC Bank-1916                   11/28/17   30479    Park Road LLC                           -          53,483.54
CTBC Bank-1916                   10/30/17   30260    Park Road LLC                           -          53,483.54
CTBC Bank-1916                   10/11/17   30122    Park Road LLC                           -          53,483.54
Heritage Bank of Commerce-2416   08/29/17   26360    Park Road LLC                           -          53,483.54
Heritage Bank of Commerce-2416   07/26/17   26113    Park Road LLC                           -          53,483.54
Heritage Bank of Commerce-2416   06/29/17   26001    Park Road LLC                           -          53,483.54
Heritage Bank of Commerce-2416   06/28/17   WIRE     Park Road LLC                           -          42,934.79
                                                                                                                        Page 136 of 161




Heritage Bank of Commerce-2416   05/25/17   25747    Park Road LLC                           -          53,483.54
Heritage Bank of Commerce-2416   05/01/17   25586    Park Road LLC                           -          53,483.54
Heritage Bank of Commerce-2416   03/28/17   25295    Park Road LLC                           -          53,483.54


                                                                                                       Page 10 of 31
                                                                           Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account            Date      Num                     Name    Debit          Credit
Heritage Bank of Commerce-2416   03/20/17         Park Road LLC                 -           53,483.54
                                                  Park Road LLC Total                    1,248,930.67
QuickBooks Payroll Register      12/28/18         Robert A. Karmann              -         250,000.00
QuickBooks Payroll Register      12/15/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      12/14/18         Robert A. Karmann              -           8,653.85
                                                                                                            Case 19-50130-gs




QuickBooks Payroll Register      11/30/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      11/16/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      11/02/18         Robert A. Karmann              -           8,653.85
                                                                                                            Doc 88




QuickBooks Payroll Register      10/19/18         Robert A. Karmann              -           1,730.77
QuickBooks Payroll Register      10/05/18         Robert A. Karmann              -           6,923.08
QuickBooks Payroll Register      10/05/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      09/21/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      09/07/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      08/24/18         Robert A. Karmann              -           4,326.93
QuickBooks Payroll Register      08/10/18         Robert A. Karmann              -           4,326.92
QuickBooks Payroll Register      08/10/18         Robert A. Karmann              -             865.39
QuickBooks Payroll Register      07/27/18         Robert A. Karmann              -           7,788.46
QuickBooks Payroll Register      07/27/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      07/13/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      06/29/18         Robert A. Karmann              -           8,653.85
                                                                                                            Entered 08/08/19 14:43:45




QuickBooks Payroll Register      06/15/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      06/01/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      05/18/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      05/04/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      04/20/18         Robert A. Karmann              -             865.39
QuickBooks Payroll Register      04/06/18         Robert A. Karmann              -           7,788.46
QuickBooks Payroll Register      04/06/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      03/23/18         Robert A. Karmann              -           8,653.85
                                                                                                            Page 137 of 161




QuickBooks Payroll Register      03/09/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      02/23/18         Robert A. Karmann              -           8,653.85
QuickBooks Payroll Register      02/09/18         Robert A. Karmann              -           8,653.85


                                                                                           Page 11 of 31
                                                                            Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date       Num                        Name    Debit          Credit
QuickBooks Payroll Register   01/26/18           Robert A. Karmann               -              865.39
QuickBooks Payroll Register   01/12/18           Robert A. Karmann               -            7,788.46
QuickBooks Payroll Register   01/12/18           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   12/29/17           Robert A. Karmann               -          250,000.00
QuickBooks Payroll Register   12/19/17           Robert A. Karmann               -            8,653.85
                                                                                                             Case 19-50130-gs




QuickBooks Payroll Register   12/15/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   12/01/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   11/17/17           Robert A. Karmann               -            8,653.85
                                                                                                             Doc 88




QuickBooks Payroll Register   11/03/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   10/20/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   10/06/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   09/22/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   09/08/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   08/25/17           Robert A. Karmann               -            2,596.16
QuickBooks Payroll Register   08/11/17           Robert A. Karmann               -            6,057.69
QuickBooks Payroll Register   08/11/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   07/28/17           Robert A. Karmann               -            2,596.16
QuickBooks Payroll Register   07/14/17           Robert A. Karmann               -            6,057.69
QuickBooks Payroll Register   07/14/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   06/30/17           Robert A. Karmann               -            8,653.85
                                                                                                             Entered 08/08/19 14:43:45




QuickBooks Payroll Register   06/16/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   06/02/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   05/19/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   05/05/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   04/21/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   04/07/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   03/24/17           Robert A. Karmann               -              865.39
QuickBooks Payroll Register   03/10/17           Robert A. Karmann               -            7,788.46
                                                                                                             Page 138 of 161




QuickBooks Payroll Register   03/10/17           Robert A. Karmann               -            8,653.85
QuickBooks Payroll Register   02/24/17           Robert A. Karmann               -            8,653.85
CTBC Bank-1916                12/15/18 33256     Robert A. Karmann               -          118,889.71


                                                                                            Page 12 of 31
                                                                                       Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account             Date        Num                       Name           Debit          Credit
Heritage Bank of Commerce-2416    02/10/17           Robert A. Karmann                      -            5,546.91
CTBC Bank-1916                    12/19/17   30696   Robert A. Karmann                      -          112,129.86
CTBC Bank-1916                    10/06/17   30103   Robert A. Karmann                      -            6,161.33
Heritage Bank of Commerce-2416    07/14/17   26053   Robert A. Karmann                      -            5,624.79
Heritage Bank of Commerce-2416    06/30/17   25980   Robert A. Karmann                      -            5,552.63
                                                                                                                        Case 19-50130-gs




Heritage Bank of Commerce-2416    06/16/17   25890   Robert A. Karmann                      -            5,546.91
Heritage Bank of Commerce-2416    06/02/17   25786   Robert A. Karmann                      -            5,546.90
Heritage Bank of Commerce-2416    05/19/17   25700   Robert A. Karmann                      -            5,546.91
                                                                                                                        Doc 88




Heritage Bank of Commerce-2416    05/05/17   25615   Robert A. Karmann                      -            5,546.89
Heritage Bank of Commerce-2416    04/21/17   25504   Robert A. Karmann                      -            5,546.92
Heritage Bank of Commerce-2416    04/07/17   25368   Robert A. Karmann                      -            5,546.90
Heritage Bank of Commerce-2416    03/24/17           Robert A. Karmann                      -            5,546.91
Heritage Bank of Commerce-2416    03/10/17           Robert A. Karmann                      -            5,546.90
Heritage Bank of Commerce-2416    02/24/17           Robert A. Karmann                      -            5,546.91
                                                     Robert A. Karmann Total                         1,227,866.03
Bank of America - Checking 1020   12/17/17   1507    Ronald J. Roach                         -         100,000.00
CTBC Bank-1916                    10/18/17   30236   Ronald J. Roach                         -           8,450.00
CTBC Bank-1916                    10/12/17   WIRE    Ronald J. Roach                         -         500,000.00
Heritage Bank of Commerce-2416    08/07/17   WIRE    Ronald J. Roach                         -         500,000.00
Heritage Bank of Commerce-2416    04/14/17   WIRE    Ronald J. Roach                         -          16,540.00
                                                                                                                        Entered 08/08/19 14:43:45




                                                     Ronald J. Roach Total                           1,124,990.00
CTBC Bank-1916                    12/13/18   WIRE    Bayliss Innovative Services Inc         -         150,000.00
CTBC Bank-1916                    12/03/18   WIRE    Bayliss Innovative Services Inc         -         540,750.00
CTBC Bank-1916                    10/23/18   WIRE    Bayliss Innovative Services Inc         -          15,000.00
CTBC Bank-1916                    07/26/18   32147   Bayliss Innovative Services Inc         -           6,300.00
CTBC Bank-1916                    06/21/18   31998   Bayliss Innovative Services Inc         -          21,330.00
CTBC Bank-1916                    06/19/18   WIRE    Bayliss Innovative Services Inc         -         153,600.00
CTBC Bank-1916                    03/15/18   31292   Bayliss Innovative Services Inc         -           3,750.00
                                                                                                                        Page 139 of 161




CTBC Bank-1916                    02/27/18   31194   Bayliss Innovative Services Inc         -           4,640.22
CTBC Bank-1916                    01/17/18   30801   Bayliss Innovative Services Inc         -          26,112.00
Bank of America - Checking 1020   12/17/17   1508    Bayliss Innovative Services Inc         -          10,000.00


                                                                                                       Page 13 of 31
                                                                                            Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account            Date       Num                        Name                 Debit          Credit
CTBC Bank-1916                   12/11/17 30580     Bayliss Innovative Services Inc              -          121,288.00
CTBC Bank-1916                   10/04/17 30008     Bayliss Innovative Services Inc              -            6,059.41
Heritage Bank of Commerce-2416   04/21/17 25515     Bayliss Innovative Services Inc              -            9,329.60
Heritage Bank of Commerce-2416   03/16/17           Bayliss Innovative Services Inc              -            6,500.00
                                                    Bayliss Innovative Services Inc Total                 1,074,659.23
                                                                                                                             Case 19-50130-gs




CTBC Bank-1916                   12/04/18   TXFR    475 Channel Road LLC                          -          10,815.00
CTBC Bank-1916                   12/04/18   TXFR    475 Channel Road LLC                          -          50,000.00
CTBC Bank-1916                   11/30/18   TXFR    475 Channel Road LLC                          -          50,000.00
                                                                                                                             Doc 88




CTBC Bank-1916                   11/16/18   TXFR    475 Channel Road LLC                          -          25,000.00
CTBC Bank-1916                   10/31/18   TXFR    475 Channel Road LLC                          -          10,815.00
CTBC Bank-1916                   10/26/18   32721   475 Channel Road LLC                          -           1,260.00
CTBC Bank-1916                   10/02/18   32545   475 Channel Road LLC                          -          10,635.00
CTBC Bank-1916                   09/13/18   32456   475 Channel Road LLC                          -          10,635.00
CTBC Bank-1916                   07/30/18   32251   475 Channel Road LLC                          -          10,635.00
CTBC Bank-1916                   07/17/18   32139   475 Channel Road LLC                          -          10,635.00
Heritage Bank of Commerce-2416   02/07/17   TXFR    475 Channel Road LLC                          -          10,000.00
CTBC Bank-1916                   06/18/18   TXFR    475 Channel Road LLC                          -          50,000.00
CTBC Bank-1916                   05/30/18   31873   475 Channel Road LLC                          -          10,635.00
CTBC Bank-1916                   05/07/18   TXFR    475 Channel Road LLC                          -             135.00
CTBC Bank-1916                   04/27/18   31596   475 Channel Road LLC                          -          10,500.00
                                                                                                                             Entered 08/08/19 14:43:45




CTBC Bank-1916                   03/28/18   31399   475 Channel Road LLC                          -          10,500.00
CTBC Bank-1916                   03/22/18   TXFR    475 Channel Road LLC                          -          50,000.00
CTBC Bank-1916                   02/26/18   31189   475 Channel Road LLC                          -          10,500.00
CTBC Bank-1916                   02/02/18   31017   475 Channel Road LLC                          -          10,500.00
CTBC Bank-1916                   12/29/17   30788   475 Channel Road LLC                          -          10,500.00
CTBC Bank-1916                   11/28/17   30474   475 Channel Road LLC                          -          10,500.00
CTBC Bank-1916                   10/30/17   30255   475 Channel Road LLC                          -          10,500.00
CTBC Bank-1916                   10/11/17   30121   475 Channel Road LLC                          -          10,500.00
                                                                                                                             Page 140 of 161




Heritage Bank of Commerce-2416   08/29/17   26355   475 Channel Road LLC                          -          10,500.00
Heritage Bank of Commerce-2416   07/26/17   26109   475 Channel Road LLC                          -           4,500.00
Heritage Bank of Commerce-2416   07/26/17   26108   475 Channel Road LLC                          -           6,000.00


                                                                                                            Page 14 of 31
                                                                                  Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account            Date         Num                    Name         Debit          Credit
Heritage Bank of Commerce-2416   06/29/17   25999    475 Channel Road LLC              -           10,500.00
Heritage Bank of Commerce-2416   06/20/17   25753    475 Channel Road LLC              -            9,000.00
Heritage Bank of Commerce-2416   05/25/17   25742    475 Channel Road LLC              -            6,000.00
Heritage Bank of Commerce-2416   05/01/17   25584    475 Channel Road LLC              -            8,000.00
Heritage Bank of Commerce-2416   03/28/17   25291    475 Channel Road LLC              -            4,000.00
                                                                                                                   Case 19-50130-gs




Heritage Bank of Commerce-2416   03/20/17            475 Channel Road LLC              -            4,000.00
Heritage Bank of Commerce-2416   02/10/17            475 Channel Road LLC              -          580,000.00
                                                     475 Channel Road LLC Total                 1,037,700.00
                                                                                                                   Doc 88




CTBC Bank-1916                   12/04/18   TXFR     2750 Maxwell Way LLC               -          42,656.00
CTBC Bank-1916                   11/15/18   TXFR     2750 Maxwell Way LLC               -          50,000.00
CTBC Bank-1916                   11/02/18   TXFR     2750 Maxwell Way LLC               -         250,000.00
CTBC Bank-1916                   10/31/18   TXFR     2750 Maxwell Way LLC               -          42,656.00
CTBC Bank-1916                   10/19/18   TXFR     2750 Maxwell Way LLC               -         100,000.00
CTBC Bank-1916                   10/03/18   TXFR     2750 Maxwell Way LLC               -          25,000.00
CTBC Bank-1916                   10/02/18   32544    2750 Maxwell Way LLC               -          42,656.00
CTBC Bank-1916                   09/13/18   32455    2750 Maxwell Way LLC               -          42,656.00
CTBC Bank-1916                   09/04/18   TXFR     2750 Maxwell Way LLC               -          25,000.00
CTBC Bank-1916                   08/17/18   TXFR     2750 Maxwell Way LLC               -         125,000.00
CTBC Bank-1916                   08/09/18   TXFR     2750 Maxwell Way LLC               -          85,312.00
CTBC Bank-1916                   08/03/18   TXFR     2750 Maxwell Way LLC               -          50,000.00
                                                                                                                   Entered 08/08/19 14:43:45




CTBC Bank-1916                   07/18/18   TXFR     2750 Maxwell Way LLC               -          25,000.00
CTBC Bank-1916                   07/03/18   TXFR     2750 Maxwell Way LLC               -          10,000.00
CTBC Bank-1916                   06/12/18   TXFR     2750 Maxwell Way LLC               -          50,000.00
CTBC Bank-1916                   05/31/18   31883    2750 Maxwell Way LLC               -          42,656.00
                                                     2750 Maxwell Way LLC Total                 1,008,592.00
QuickBooks Payroll Register      12/15/18            Daniel Briggs                      -         250,000.00
QuickBooks Payroll Register      12/14/18            Daniel Briggs                      -          12,500.00
QuickBooks Payroll Register      11/30/18            Daniel Briggs                      -          12,500.00
                                                                                                                   Page 141 of 161




QuickBooks Payroll Register      11/16/18            Daniel Briggs                      -          12,500.00
QuickBooks Payroll Register      11/02/18            Daniel Briggs                      -          12,500.00
QuickBooks Payroll Register      10/19/18            Daniel Briggs                      -          12,500.00


                                                                                                  Page 15 of 31
                                                                        Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date      Num                     Name    Debit          Credit
QuickBooks Payroll Register   10/05/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   09/21/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   09/07/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   08/24/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   08/10/18           Daniel Briggs               -           12,500.00
                                                                                                         Case 19-50130-gs




QuickBooks Payroll Register   07/27/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   07/13/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   06/29/18           Daniel Briggs               -           12,500.00
                                                                                                         Doc 88




QuickBooks Payroll Register   06/15/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   06/01/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   05/18/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   05/04/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   04/20/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   04/06/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   03/23/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   03/09/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   02/23/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   02/09/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   01/26/18           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   01/12/18           Daniel Briggs               -            1,250.00
                                                                                                         Entered 08/08/19 14:43:45




QuickBooks Payroll Register   01/12/18           Daniel Briggs               -           11,250.00
QuickBooks Payroll Register   12/29/17           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   12/19/17           Daniel Briggs               -           10,000.00
QuickBooks Payroll Register   12/15/17           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   12/01/17           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   11/17/17           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   11/03/17           Daniel Briggs               -           12,500.00
QuickBooks Payroll Register   10/20/17           Daniel Briggs               -            6,346.15
                                                                                                         Page 142 of 161




QuickBooks Payroll Register   10/20/17           Daniel Briggs               -            4,230.77
QuickBooks Payroll Register   10/06/17           Daniel Briggs               -           10,576.92
QuickBooks Payroll Register   09/22/17           Daniel Briggs               -           10,576.92


                                                                                        Page 16 of 31
                                                                             Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account            Date        Num                     Name    Debit          Credit
QuickBooks Payroll Register      09/08/17           Daniel Briggs                 -           10,576.92
QuickBooks Payroll Register      08/25/17           Daniel Briggs                 -            1,057.69
QuickBooks Payroll Register      08/25/17           Daniel Briggs                 -            9,519.23
QuickBooks Payroll Register      08/11/17           Daniel Briggs                 -           10,576.92
QuickBooks Payroll Register      07/28/17           Daniel Briggs                 -           10,576.92
                                                                                                              Case 19-50130-gs




QuickBooks Payroll Register      07/14/17           Daniel Briggs                 -            3,173.08
QuickBooks Payroll Register      07/14/17           Daniel Briggs                 -            7,403.84
QuickBooks Payroll Register      06/30/17           Daniel Briggs                 -           10,576.92
                                                                                                              Doc 88




QuickBooks Payroll Register      06/16/17           Daniel Briggs                 -           10,576.92
CTBC Bank-1916                   12/15/18   33232   Daniel Briggs                 -          154,121.00
CTBC Bank-1916                   11/28/18   33083   Daniel Briggs                 -              610.84
CTBC Bank-1916                   11/02/18   32891   Daniel Briggs                 -              125.00
CTBC Bank-1916                   10/19/18   32779   Daniel Briggs                 -              282.40
CTBC Bank-1916                   08/09/18   32319   Daniel Briggs                 -              125.00
CTBC Bank-1916                   06/21/18   32004   Daniel Briggs                 -              626.96
CTBC Bank-1916                   06/08/18   31927   Daniel Briggs                 -              117.54
CTBC Bank-1916                   05/02/18   31611   Daniel Briggs                 -              289.69
CTBC Bank-1916                   04/11/18   31478   Daniel Briggs                 -              885.76
CTBC Bank-1916                   03/23/18   31374   Daniel Briggs                 -              215.52
CTBC Bank-1916                   01/23/18   30991   Daniel Briggs                 -              102.04
                                                                                                              Entered 08/08/19 14:43:45




CTBC Bank-1916                   12/27/17   30813   Daniel Briggs                 -              169.64
CTBC Bank-1916                   12/19/17   30668   Daniel Briggs                 -            7,618.00
CTBC Bank-1916                   12/01/17   30552   Daniel Briggs                 -              440.73
CTBC Bank-1916                   10/27/17   30267   Daniel Briggs                 -              172.99
CTBC Bank-1916                   10/18/17   30214   Daniel Briggs                 -              630.08
CTBC Bank-1916                   10/06/17   30074   Daniel Briggs                 -            6,981.47
Heritage Bank of Commerce-2416   09/08/17   26480   Daniel Briggs                 -              122.00
Heritage Bank of Commerce-2416   08/31/17   26376   Daniel Briggs                 -              212.09
                                                                                                              Page 143 of 161




Heritage Bank of Commerce-2416   06/30/17   25995   Daniel Briggs                 -              213.74
Heritage Bank of Commerce-2416   06/23/17   25926   Daniel Briggs                 -              139.41
                                                    Daniel Briggs Total                      914,971.10


                                                                                             Page 17 of 31
                                                                           Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date      Num                        Name    Debit          Credit
QuickBooks Payroll Register   12/14/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   11/30/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   11/16/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   11/02/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   10/19/18           Rollin A. McGhee               -            7,692.31
                                                                                                            Case 19-50130-gs




QuickBooks Payroll Register   10/05/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   09/21/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   09/07/18           Rollin A. McGhee               -            7,692.31
                                                                                                            Doc 88




QuickBooks Payroll Register   08/24/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   08/10/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   07/27/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   07/13/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   06/29/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   06/15/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   06/01/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   05/18/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   05/04/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   04/20/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   04/06/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   03/23/18           Rollin A. McGhee               -            7,692.31
                                                                                                            Entered 08/08/19 14:43:45




QuickBooks Payroll Register   03/09/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   02/23/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   02/09/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   01/26/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   01/12/18           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   12/29/17           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   12/19/17           Rollin A. McGhee               -          250,000.00
QuickBooks Payroll Register   12/15/17           Rollin A. McGhee               -            7,692.31
                                                                                                            Page 144 of 161




QuickBooks Payroll Register   12/01/17           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   11/17/17           Rollin A. McGhee               -            7,692.31
QuickBooks Payroll Register   11/03/17           Rollin A. McGhee               -            7,692.31


                                                                                           Page 18 of 31
                                                                                   Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date       Num                       Name            Debit          Credit
QuickBooks Payroll Register   10/20/17           Rollin A. McGhee                       -            7,692.31
QuickBooks Payroll Register   10/06/17           Rollin A. McGhee                       -            7,692.31
QuickBooks Payroll Register   09/22/17           Rollin A. McGhee                       -            7,692.31
QuickBooks Payroll Register   09/08/17           Rollin A. McGhee                       -            7,692.31
QuickBooks Payroll Register   08/25/17           Rollin A. McGhee                       -            7,692.31
                                                                                                                    Case 19-50130-gs




QuickBooks Payroll Register   08/11/17           Rollin A. McGhee                       -            7,692.31
QuickBooks Payroll Register   07/28/17           Rollin A. McGhee                       -            7,692.31
QuickBooks Payroll Register   07/14/17           Rollin A. McGhee                       -            7,692.31
                                                                                                                    Doc 88




QuickBooks Payroll Register   06/30/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   06/16/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   06/02/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   05/19/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   05/05/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   04/21/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   04/07/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   03/24/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   03/10/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   02/24/17           Rollin A. McGhee                       -            5,769.23
QuickBooks Payroll Register   02/10/17           Rollin A. McGhee                       -            5,769.23
CTBC Bank-1916                12/19/17 30697     Rollin A. McGhee                       -          133,281.46
                                                                                                                    Entered 08/08/19 14:43:45




CTBC Bank-1916                10/06/17 30104     Rollin A. McGhee                       -            4,753.01
                                                 Rollin A. McGhee Total                            743,803.78
CTBC Bank-1916                12/14/18   TXFR    Martinez Clippers Baseball Corp         -         100,000.00
CTBC Bank-1916                11/30/18   TXFR    Martinez Clippers Baseball Corp         -          10,000.00
CTBC Bank-1916                11/01/18   TXFR    Martinez Clippers Baseball Corp         -          25,000.00
CTBC Bank-1916                10/04/18   TXFR    Martinez Clippers Baseball Corp         -          25,000.00
CTBC Bank-1916                09/20/18   TXFR    Martinez Clippers Baseball Corp         -          10,000.00
CTBC Bank-1916                09/04/18   TXFR    Martinez Clippers Baseball Corp         -          25,000.00
                                                                                                                    Page 145 of 161




CTBC Bank-1916                08/23/18   TXFR    Martinez Clippers Baseball Corp         -          25,000.00
CTBC Bank-1916                08/17/18   TXFR    Martinez Clippers Baseball Corp         -          10,000.00
CTBC Bank-1916                08/06/18   TXFR    Martinez Clippers Baseball Corp         -          50,000.00


                                                                                                   Page 19 of 31
                                                                                             Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

        Bank Account              Date         Num                      Name                  Debit          Credit
CTBC Bank-1916                   07/31/18   TXFR     Martinez Clippers Baseball Corp              -           50,000.00
CTBC Bank-1916                   07/23/18   TXFR     Martinez Clippers Baseball Corp              -           25,000.00
CTBC Bank-1916                   07/16/18   TXFR     Martinez Clippers Baseball Corp              -           20,000.00
CTBC Bank-1916                   05/22/18   TXFR     Martinez Clippers Baseball Corp              -          200,000.00
CTBC Bank-1916                   05/17/18   TXFR     Martinez Clippers Baseball Corp              -           20,000.00
                                                                                                                              Case 19-50130-gs




CTBC Bank-1916                   04/23/18   TXFR     Martinez Clippers Baseball Corp              -           50,000.00
CTBC Bank-1916                   03/22/18   TXFR     Martinez Clippers Baseball Corp              -            5,000.00
CTBC Bank-1916                   03/14/18   TXFR     Martinez Clippers Baseball Corp              -              100.00
                                                                                                                              Doc 88




                                                     Martinez Clippers Baseball Corp Total                   650,100.00
CTBC Bank-1916                   11/30/18   TXFR     Bay Area ScreenPrint Inc                      -          25,000.00
CTBC Bank-1916                   11/05/18   TXFR     Bay Area ScreenPrint Inc                      -          25,000.00
CTBC Bank-1916                   07/19/18   TXFR     Bay Area ScreenPrint Inc                      -          98,343.32
CTBC Bank-1916                   07/18/18   TXFR     Bay Area ScreenPrint Inc                      -          25,000.00
CTBC Bank-1916                   12/19/17   WIRE     Bay Area ScreenPrint Inc                      -          75,492.82
Heritage Bank of Commerce-2416   06/28/17   WIRE     Bay Area ScreenPrint Inc                      -         309,992.44
Heritage Bank of Commerce-2416   03/20/17            Bay Area ScreenPrint Inc                      -          50,000.00
                                                     Bay Area ScreenPrint Inc Total                          608,828.58
CTBC Bank-1916                   11/28/18   33095    Praeditis Group LLC                           -          40,000.00
CTBC Bank-1916                   09/05/18   32452    Praeditis Group LLC                           -         120,000.00
CTBC Bank-1916                   03/29/18   31405    Praeditis Group LLC                           -          60,000.00
                                                                                                                              Entered 08/08/19 14:43:45




CTBC Bank-1916                   12/18/17   30727    Praeditis Group LLC                           -          40,000.00
CTBC Bank-1916                   10/16/17   30123    Praeditis Group LLC                           -          60,000.00
Heritage Bank of Commerce-2416   06/29/17   26002    Praeditis Group LLC                           -          20,000.00
Heritage Bank of Commerce-2416   05/26/17   25592    Praeditis Group LLC                           -          20,000.00
Heritage Bank of Commerce-2416   05/01/17   25587    Praeditis Group LLC                           -          20,000.00
Heritage Bank of Commerce-2416   03/28/17   25296    Praeditis Group LLC                           -          20,000.00
Heritage Bank of Commerce-2416   03/03/17            Praeditis Group LLC                           -          20,000.00
                                                     Praeditis Group LLC Total                               420,000.00
                                                                                                                              Page 146 of 161




CTBC Bank-1916                   03/20/18 TXFR       CDRL Nutritional Inc                          -         250,000.00
                                                     CDRL Nutritional Inc Total                              250,000.00
CTBC Bank-1916                   11/30/18 TXFR       Headways Hair and Day Spa Inc                 -          10,000.00


                                                                                                             Page 20 of 31
                                                                                        Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

        Bank Account           Date         Num                      Name                Debit          Credit
CTBC Bank-1916                09/14/18   TXFR     Headways Hair and Day Spa Inc              -           10,000.00
CTBC Bank-1916                08/06/18   TXFR     Headways Hair and Day Spa Inc              -           25,000.00
CTBC Bank-1916                07/03/18   TXFR     Headways Hair and Day Spa Inc              -            5,000.00
CTBC Bank-1916                04/25/18   TXFR     Headways Hair and Day Spa Inc              -           50,000.00
CTBC Bank-1916                02/09/18   TXFR     Headways Hair and Day Spa Inc              -           45,000.00
                                                                                                                         Case 19-50130-gs




CTBC Bank-1916                10/12/17   TXFR     Headways Hair and Day Spa Inc              -          100,000.00
                                                  Headways Hair and Day Spa Inc Total                   245,000.00
QuickBooks Payroll Register   12/15/18            Matthew P. Carpoff                          -          50,000.00
                                                                                                                         Doc 88




QuickBooks Payroll Register   12/14/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   11/30/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   11/16/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   11/02/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   10/19/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   10/05/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   09/21/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   09/07/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   08/24/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   08/10/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   07/27/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   07/13/18            Matthew P. Carpoff                          -           2,692.31
                                                                                                                         Entered 08/08/19 14:43:45




QuickBooks Payroll Register   06/29/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   06/15/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   06/01/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   05/18/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   05/04/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   04/20/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   04/06/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   03/23/18            Matthew P. Carpoff                          -           2,692.31
                                                                                                                         Page 147 of 161




QuickBooks Payroll Register   03/09/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   02/23/18            Matthew P. Carpoff                          -           2,692.31
QuickBooks Payroll Register   02/09/18            Matthew P. Carpoff                          -           2,692.31


                                                                                                        Page 21 of 31
                                                                            Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date       Num                       Name     Debit          Credit
QuickBooks Payroll Register   01/26/18           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   01/12/18           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   12/29/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   12/15/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   12/01/17           Matthew P. Carpoff              -            2,692.31
                                                                                                             Case 19-50130-gs




QuickBooks Payroll Register   11/17/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   11/03/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   10/20/17           Matthew P. Carpoff              -            2,692.31
                                                                                                             Doc 88




QuickBooks Payroll Register   10/06/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   09/22/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   09/08/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   08/25/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   08/11/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   07/28/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   07/14/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   06/30/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   06/16/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   06/02/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   05/19/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   05/05/17           Matthew P. Carpoff              -            2,692.31
                                                                                                             Entered 08/08/19 14:43:45




QuickBooks Payroll Register   04/21/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   04/07/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   03/24/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   03/10/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   02/24/17           Matthew P. Carpoff              -            2,692.31
QuickBooks Payroll Register   02/10/17           Matthew P. Carpoff              -            2,692.31
CTBC Bank-1916                12/15/18 33247     Matthew P. Carpoff              -           29,047.00
CTBC Bank-1916                10/06/17 30094     Matthew P. Carpoff              -            1,769.77
                                                                                                             Page 148 of 161




                                                 Matthew P. Carpoff Total                   212,739.96
CTBC Bank-1916                12/04/18 TXFR      Fou Dog Properties LLC           -          10,000.00
CTBC Bank-1916                11/16/18 TXFR      Fou Dog Properties LLC           -          25,000.00


                                                                                            Page 22 of 31
                                                                                Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

        Bank Account           Date       Num                      Name          Debit          Credit
CTBC Bank-1916                11/02/18 TXFR      Fou Dog Properties LLC              -           50,000.00
CTBC Bank-1916                10/31/18 TXFR      Fou Dog Properties LLC              -           10,000.00
CTBC Bank-1916                10/25/17 WIRE      Fou Dog Properties LLC              -          100,000.00
                                                 Fou Dog Properties LLC Total                   195,000.00
QuickBooks Payroll Register   12/15/18           Priscilla Amato                      -          20,000.00
                                                                                                                 Case 19-50130-gs




QuickBooks Payroll Register   12/14/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   11/30/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   11/16/18           Priscilla Amato                      -           2,692.31
                                                                                                                 Doc 88




QuickBooks Payroll Register   11/02/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   10/19/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   10/05/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   09/21/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   09/07/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   08/24/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   08/10/18           Priscilla Amato                      -           1,346.16
QuickBooks Payroll Register   08/10/18           Priscilla Amato                      -           1,346.15
QuickBooks Payroll Register   07/27/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   07/13/18           Priscilla Amato                      -             269.23
QuickBooks Payroll Register   07/13/18           Priscilla Amato                      -           2,423.08
QuickBooks Payroll Register   06/29/18           Priscilla Amato                      -           2,692.31
                                                                                                                 Entered 08/08/19 14:43:45




QuickBooks Payroll Register   06/15/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   06/01/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   05/18/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   05/04/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   04/20/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   04/06/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   03/23/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   03/09/18           Priscilla Amato                      -           2,692.31
                                                                                                                 Page 149 of 161




QuickBooks Payroll Register   02/23/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   02/09/18           Priscilla Amato                      -           2,692.31
QuickBooks Payroll Register   01/26/18           Priscilla Amato                      -           2,692.31


                                                                                                Page 23 of 31
                                                                          Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date      Num                       Name    Debit          Credit
QuickBooks Payroll Register   01/12/18           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   12/29/17           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   12/19/17           Priscilla Amato               -           15,000.00
QuickBooks Payroll Register   12/15/17           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   12/01/17           Priscilla Amato               -              269.23
                                                                                                           Case 19-50130-gs




QuickBooks Payroll Register   12/01/17           Priscilla Amato               -            2,423.08
QuickBooks Payroll Register   11/17/17           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   11/03/17           Priscilla Amato               -            2,692.31
                                                                                                           Doc 88




QuickBooks Payroll Register   10/20/17           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   10/06/17           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   09/22/17           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   09/08/17           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   08/25/17           Priscilla Amato               -              269.23
QuickBooks Payroll Register   08/25/17           Priscilla Amato               -            2,423.08
QuickBooks Payroll Register   08/11/17           Priscilla Amato               -              538.46
QuickBooks Payroll Register   08/11/17           Priscilla Amato               -            2,153.85
QuickBooks Payroll Register   07/28/17           Priscilla Amato               -            2,692.31
QuickBooks Payroll Register   07/14/17           Priscilla Amato               -              504.81
QuickBooks Payroll Register   07/14/17           Priscilla Amato               -              841.34
QuickBooks Payroll Register   06/30/17           Priscilla Amato               -            1,346.15
                                                                                                           Entered 08/08/19 14:43:45




QuickBooks Payroll Register   06/16/17           Priscilla Amato               -              134.62
QuickBooks Payroll Register   06/16/17           Priscilla Amato               -            1,211.53
QuickBooks Payroll Register   06/02/17           Priscilla Amato               -              134.62
QuickBooks Payroll Register   06/02/17           Priscilla Amato               -            1,211.53
QuickBooks Payroll Register   05/19/17           Priscilla Amato               -              134.62
QuickBooks Payroll Register   05/19/17           Priscilla Amato               -            1,211.53
QuickBooks Payroll Register   05/05/17           Priscilla Amato               -            1,153.85
QuickBooks Payroll Register   04/21/17           Priscilla Amato               -            1,153.85
                                                                                                           Page 150 of 161




QuickBooks Payroll Register   04/07/17           Priscilla Amato               -            1,153.85
QuickBooks Payroll Register   03/24/17           Priscilla Amato               -            1,153.85
QuickBooks Payroll Register   03/10/17           Priscilla Amato               -            1,153.85


                                                                                          Page 24 of 31
                                                                          Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date       Num                      Name    Debit          Credit
QuickBooks Payroll Register   02/24/17           Priscilla Amato               -            1,153.85
QuickBooks Payroll Register   02/10/17           Priscilla Amato               -            1,153.85
CTBC Bank-1916                12/15/18 33254     Priscilla Amato               -           11,477.74
CTBC Bank-1916                12/19/17 30694     Priscilla Amato               -            8,601.89
CTBC Bank-1916                10/06/17 30101     Priscilla Amato               -            2,011.20
                                                                                                           Case 19-50130-gs




                                                 Priscilla Amato Total                    171,514.00
QuickBooks Payroll Register   12/14/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   11/30/18           Lauren A. Carpoff              -           2,692.31
                                                                                                           Doc 88




QuickBooks Payroll Register   11/16/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   11/02/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   10/19/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   10/05/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   09/21/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   09/07/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   08/24/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   08/10/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   07/27/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   07/13/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   06/29/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   06/15/18           Lauren A. Carpoff              -           2,692.31
                                                                                                           Entered 08/08/19 14:43:45




QuickBooks Payroll Register   06/01/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   05/18/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   05/04/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   04/20/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   04/06/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   03/23/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   03/09/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   02/23/18           Lauren A. Carpoff              -           2,692.31
                                                                                                           Page 151 of 161




QuickBooks Payroll Register   02/09/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   01/26/18           Lauren A. Carpoff              -           2,692.31
QuickBooks Payroll Register   01/12/18           Lauren A. Carpoff              -           2,692.31


                                                                                          Page 25 of 31
                                                                           Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date       Num                      Name     Debit          Credit
QuickBooks Payroll Register   12/29/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   12/15/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   12/01/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   11/17/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   11/03/17           Lauren A. Carpoff              -            2,692.31
                                                                                                            Case 19-50130-gs




QuickBooks Payroll Register   10/20/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   10/06/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   09/22/17           Lauren A. Carpoff              -            2,692.31
                                                                                                            Doc 88




QuickBooks Payroll Register   09/08/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   08/25/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   08/11/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   07/28/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   07/14/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   06/30/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   06/16/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   06/02/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   05/19/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   05/05/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   04/21/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   04/07/17           Lauren A. Carpoff              -            2,692.31
                                                                                                            Entered 08/08/19 14:43:45




QuickBooks Payroll Register   03/24/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   03/10/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   02/24/17           Lauren A. Carpoff              -            2,692.31
QuickBooks Payroll Register   02/10/17           Lauren A. Carpoff              -            2,692.31
CTBC Bank-1916                08/22/18 32426     Lauren A. Carpoff              -              670.98
CTBC Bank-1916                04/20/18 31573     Lauren A. Carpoff              -              999.52
CTBC Bank-1916                10/06/17 30090     Lauren A. Carpoff              -            1,790.02
                                                 Lauren A. Carpoff Total                   135,383.71
                                                                                                            Page 152 of 161




QuickBooks Payroll Register   12/15/18           Paula J. Jordan                 -           5,000.00
QuickBooks Payroll Register   12/14/18           Paula J. Jordan                 -           1,153.85
QuickBooks Payroll Register   11/30/18           Paula J. Jordan                 -           1,153.85


                                                                                           Page 26 of 31
                                                                          Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account          Date      Num                       Name    Debit          Credit
QuickBooks Payroll Register   11/16/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   11/02/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   10/19/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   10/05/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   09/21/18           Paula J. Jordan               -            1,153.85
                                                                                                           Case 19-50130-gs




QuickBooks Payroll Register   09/07/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   08/24/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   08/10/18           Paula J. Jordan               -            1,153.85
                                                                                                           Doc 88




QuickBooks Payroll Register   07/27/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   07/13/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   06/29/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   06/15/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   06/01/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   05/18/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   05/04/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   04/20/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   04/06/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   03/23/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   03/09/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   02/23/18           Paula J. Jordan               -            1,153.85
                                                                                                           Entered 08/08/19 14:43:45




QuickBooks Payroll Register   02/09/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   01/26/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   01/12/18           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   12/29/17           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   12/19/17           Paula J. Jordan               -            5,000.00
QuickBooks Payroll Register   12/15/17           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   12/01/17           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   11/17/17           Paula J. Jordan               -            1,153.85
                                                                                                           Page 153 of 161




QuickBooks Payroll Register   11/03/17           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   10/24/17           Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register   10/06/17           Paula J. Jordan               -            1,153.85


                                                                                          Page 27 of 31
                                                                                  Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account             Date         Num                        Name    Debit          Credit
QuickBooks Payroll Register       09/22/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       09/08/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       08/25/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       08/11/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       07/28/17               Paula J. Jordan               -            1,153.85
                                                                                                                   Case 19-50130-gs




QuickBooks Payroll Register       07/14/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       06/30/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       06/16/17               Paula J. Jordan               -            1,153.85
                                                                                                                   Doc 88




QuickBooks Payroll Register       06/02/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       05/19/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       05/05/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       04/21/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       04/07/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       03/24/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       03/10/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       02/24/17               Paula J. Jordan               -            1,153.85
QuickBooks Payroll Register       02/10/17               Paula J. Jordan               -            1,153.85
CTBC Bank-1916                    12/15/18   33251       Paula J. Jordan               -            3,276.51
Bank of America - Checking 1020   04/25/18   1623        Paula J. Jordan               -              400.00
Petty Cash                        04/18/18   Pettty Cash Paula J. Jordan            400.00               -
                                                                                                                   Entered 08/08/19 14:43:45




CTBC Bank-1916                    01/11/18   30910       Paula J. Jordan               -               84.95
CTBC Bank-1916                    12/19/17   30691       Paula J. Jordan               -            3,124.25
Bank of America - Checking 1020   12/18/17   1622        Paula J. Jordan               -            6,997.00
Bank of America - Checking 1020   11/30/17   1621        Paula J. Jordan               -              400.00
CTBC Bank-1916                    10/06/17   30098       Paula J. Jordan               -              689.99
Petty Cash                        10/02/17   Pettty Cash Paula J. Jordan            400.00               -
Heritage Bank of Commerce-2416    09/08/17   26490       Paula J. Jordan               -              465.92
Heritage Bank of Commerce-2416    08/11/17   26269       Paula J. Jordan               -              286.72
                                                                                                                   Page 154 of 161




Petty Cash                        07/27/17   Pettty Cash Paula J. Jordan            300.00               -
Heritage Bank of Commerce-2416    07/27/17   26187       Paula J. Jordan               -              300.00
Heritage Bank of Commerce-2416    07/27/17   26181       Paula J. Jordan               -               71.68


                                                                                                  Page 28 of 31
                                                                                Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account            Date         Num                     Name      Debit          Credit
Heritage Bank of Commerce-2416   06/30/17   26011    Paula J. Jordan                 -              215.04
Heritage Bank of Commerce-2416   06/16/17   25910    Paula J. Jordan                 -              107.52
Heritage Bank of Commerce-2416   02/10/17            Paula J. Jordan                 -              179.20
Heritage Bank of Commerce-2416   06/08/17   25845    Paula J. Jordan                 -              179.20
Heritage Bank of Commerce-2416   06/01/17   25813    Paula J. Jordan                 -              107.52
                                                                                                                 Case 19-50130-gs




Heritage Bank of Commerce-2416   05/22/17   25739    Paula J. Jordan                 -              179.20
Heritage Bank of Commerce-2416   05/10/17   25653    Paula J. Jordan                 -              501.78
Heritage Bank of Commerce-2416   04/14/17   25445    Paula J. Jordan                 -              215.04
                                                                                                                 Doc 88




Heritage Bank of Commerce-2416   03/31/17   25318    Paula J. Jordan                 -              609.28
Heritage Bank of Commerce-2416   03/03/17            Paula J. Jordan                 -              101.92
                                                     Paula J. Jordan Total                       85,031.37
CTBC Bank-1916                   02/09/18 TXFR       4021 Pike Lane LLC               -          25,000.00
CTBC Bank-1916                   12/29/17 30796      4021 Pike Lane LLC               -             100.00
                                                     4021 Pike Lane LLC Total                    25,100.00
CTBC Bank-1916                   12/15/18   33248    Michael J. Horan                 -           4,068.50
CTBC Bank-1916                   11/02/18   32896    Michael J. Horan                 -             100.00
CTBC Bank-1916                   10/25/18   32805    Michael J. Horan                 -             480.45
CTBC Bank-1916                   09/13/18   32514    Michael J. Horan                 -           2,282.92
CTBC Bank-1916                   08/22/18   32428    Michael J. Horan                 -             447.64
CTBC Bank-1916                   08/09/18   32326    Michael J. Horan                 -             137.50
                                                                                                                 Entered 08/08/19 14:43:45




CTBC Bank-1916                   05/21/18   31797    Michael J. Horan                 -             371.09
CTBC Bank-1916                   04/20/18   31574    Michael J. Horan                 -             285.13
CTBC Bank-1916                   12/27/17   30816    Michael J. Horan                 -             137.18
CTBC Bank-1916                   12/19/17   30688    Michael J. Horan                 -           2,120.41
CTBC Bank-1916                   12/01/17   30560    Michael J. Horan                 -             192.45
CTBC Bank-1916                   10/18/17   30227    Michael J. Horan                 -             456.05
CTBC Bank-1916                   10/06/17   30095    Michael J. Horan                 -           3,899.41
CTBC Bank-1916                   10/04/17   30033    Michael J. Horan                 -             608.36
                                                                                                                 Page 155 of 161




Heritage Bank of Commerce-2416   09/08/17   26488    Michael J. Horan                 -             123.00
Heritage Bank of Commerce-2416   09/08/17   26457    Michael J. Horan                 -             144.80
Heritage Bank of Commerce-2416   06/30/17   26007    Michael J. Horan                 -             196.47


                                                                                                Page 29 of 31
                                                                              Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

          Bank Account            Date       Num                      Name     Debit          Credit
Heritage Bank of Commerce-2416   05/10/17 25649     Michael J. Horan               -               50.00
Heritage Bank of Commerce-2416   04/14/17 25438     Michael J. Horan               -               84.00
Heritage Bank of Commerce-2416   03/31/17 25314     Michael J. Horan               -              561.38
Heritage Bank of Commerce-2416   03/03/17           Michael J. Horan               -              508.59
Heritage Bank of Commerce-2416   02/17/17           Michael J. Horan               -              316.98
                                                                                                               Case 19-50130-gs




                                                    Michael J. Horan Total                     17,572.31
CTBC Bank-1916                   12/14/18   33146   Jordan A. Karmann               -             751.44
CTBC Bank-1916                   11/30/18   33051   Jordan A. Karmann               -             738.39
                                                                                                               Doc 88




CTBC Bank-1916                   11/16/18   32942   Jordan A. Karmann               -             416.00
CTBC Bank-1916                   11/02/18   32835   Jordan A. Karmann               -             493.57
CTBC Bank-1916                   10/19/18   32749   Jordan A. Karmann               -             488.21
CTBC Bank-1916                   10/05/18   32658   Jordan A. Karmann               -             388.86
CTBC Bank-1916                   09/21/18   32607   Jordan A. Karmann               -             426.33
CTBC Bank-1916                   09/07/18   32485   Jordan A. Karmann               -             484.30
CTBC Bank-1916                   08/24/18   32389   Jordan A. Karmann               -             493.57
CTBC Bank-1916                   08/10/18   32283   Jordan A. Karmann               -             175.40
CTBC Bank-1916                   07/27/18   32215   Jordan A. Karmann               -             394.24
CTBC Bank-1916                   07/13/18   32114   Jordan A. Karmann               -             263.08
CTBC Bank-1916                   06/29/18   32050   Jordan A. Karmann               -             541.41
CTBC Bank-1916                   06/15/18   31969   Jordan A. Karmann               -             171.73
                                                                                                               Entered 08/08/19 14:43:45




CTBC Bank-1916                   01/26/18   30954   Jordan A. Karmann               -             704.17
CTBC Bank-1916                   01/12/18   30850   Jordan A. Karmann               -             489.68
CTBC Bank-1916                   12/01/17   30506   Jordan A. Karmann               -              87.80
CTBC Bank-1916                   09/08/17   31015   Jordan A. Karmann               -             156.01
Heritage Bank of Commerce-2416   08/25/17   26325   Jordan A. Karmann               -             614.79
Heritage Bank of Commerce-2416   08/11/17   26216   Jordan A. Karmann               -             419.99
Heritage Bank of Commerce-2416   07/28/17   26135   Jordan A. Karmann               -             567.12
Heritage Bank of Commerce-2416   07/14/17   26034   Jordan A. Karmann               -             387.24
                                                                                                               Page 156 of 161




Heritage Bank of Commerce-2416   06/30/17   25961   Jordan A. Karmann               -             490.19
Heritage Bank of Commerce-2416   06/16/17   25871   Jordan A. Karmann               -             265.23
                                                    Jordan A. Karmann Total                    10,408.75


                                                                                              Page 30 of 31
                                                                                      Detail - Two (2) Year Payments


DC Solar Solutions, Inc.
Lead Case No.: BK-19-50130-GS
Detail - All Payments and Transfer in Two (2) Year Period

         Bank Account              Date       Num                        Name          Debit          Credit
Bank of America - Checking 1020   12/17/17 1505      Julie Muraco                          -            5,000.00
                                                     Julie Muraco Total                                 5,000.00
Heritage Bank of Commerce-2416    06/28/17 WIRE      Antioch Mini Storage LLC               -           2,044.38
                                                     Antioch Mini Storage LLC Total                     2,044.38
Heritage Bank of Commerce-2416    07/31/17 26190     Lance M. Amato                         -             373.72
                                                                                                                       Case 19-50130-gs




Heritage Bank of Commerce-2416    07/28/17 26191     Lance M. Amato                         -             795.72
Heritage Bank of Commerce-2416    07/14/17 26038     Lance M. Amato                         -             603.54
                                                     Lance M. Amato Total                               1,772.98
                                                                                                                       Doc 88




CTBC Bank-1916                    10/18/17   30237   Ryan J. Guidry                         -             443.53
CTBC Bank-1916                    10/04/17   30045   Ryan J. Guidry                         -             503.11
Heritage Bank of Commerce-2416    09/08/17   26463   Ryan J. Guidry                         -             417.80
Heritage Bank of Commerce-2416    06/23/17   25937   Ryan J. Guidry                         -             310.81
                                                     Ryan J. Guidry Total                               1,675.25
CTBC Bank-1916                    01/11/18 30914     Robert V. Amato                        -             100.00
Heritage Bank of Commerce-2416    05/10/17 25656     Robert V. Amato                        -              25.00
                                                     Robert V. Amato Total                                125.00
Heritage Bank of Commerce-2416    03/03/17           Carrie S. Carpoff-Boden                -              20.00
Heritage Bank of Commerce-2416    02/10/17           Carrie S. Carpoff-Boden                -              20.00
                                                     Carrie S. Carpoff-Boden Total                         40.00
                                                     Grand Total                                 $ 86,343,411.34
                                                                                                                       Entered 08/08/19 14:43:45
                                                                                                                       Page 157 of 161




                                                                                                      Page 31 of 31
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 158 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 159 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 160 of 161
Case 19-50130-gs   Doc 88   Entered 08/08/19 14:43:45   Page 161 of 161
